Exhibit 10.30

Execution Version

December 28, 2011

 

STRAKAN INTERNATIONAL S.À R.L.

PROSTRAKAN INC.

(For the Purposes of Sections 5.1 and 11.1.2)

– and –

APTALIS PHARMA US, INC.

 

 

Commercialization and License Agreement

 

 

 

 

* Confidential treatment requested.



--------------------------------------------------------------------------------

 

ARTICLE 1 DEFINITIONS

     1   

1.1

  

Definitions.

     1   

1.2

  

Additional Definitions.

     10   

ARTICLE 2 GRANT OF RIGHTS

     11   

2.1

  

Licenses to Aptalis.

     11   

2.2

  

Trade Dress License.

     11   

2.3

  

Right to Grant Sublicenses

     11   

2.4

  

Product Promotional Materials License

     11   

2.5

  

Know-How Transfer

     11   

2.6

  

[*].

     12   

2.7

  

No Implied Licenses.

     12   

2.8

  

Liability for Affiliates and Subcontractors.

     12   

2.9

  

Retained Rights.

     12   

2.10

  

Exclusivity.

     12   

ARTICLE 3 MANAGEMENT OF COLLABORATION WITH RESPECT TO THE PRODUCT

     13   

3.1

  

General.

     13   

3.2

  

Operating Committee.

     13   

3.3

  

Operating Committee Membership and Procedures.

     14   

3.4

  

Decision-Making.

     15   

ARTICLE 4 DEVELOPMENT OF THE PRODUCT

     16   

4.1

  

Development Plan for the Supplemental Studies.

     16   

4.2

  

Phase 4 Studies.

     17   

4.3

  

Lifecycle Management.

     17   

4.4

  

Assistance.

     17   

4.5

  

Compliance with Laws.

     18   

4.6

  

Right to Audit.

     18   

4.7

  

Other Development Activities.

     18   

ARTICLE 5 REGULATORY MATTERS

     19   

5.1

  

Transfer of Product IND and Product NDA.

     19   

5.2

  

Filing & Maintenance of Regulatory Approvals.

     19   

5.3

  

Appearances Related to the Product.

     19   

 

 

* Confidential treatment requested.

i



--------------------------------------------------------------------------------

 

5.4

  

Step-In Rights in Relation to Regulatory Approvals for the Product.

     20   

5.5

  

Right of Reference.

     20   

5.6

  

Advance Notice.

     20   

5.7

  

Product Quality Agreement.

     21   

5.8

  

Safety Data Exchange Agreement.

     21   

ARTICLE 6 COMMERCIALIZATION OF THE PRODUCT

     21   

6.1

  

Principles of Commercialization.

     21   

6.2

  

Launch and Commercialization; General.

     21   

6.3

  

Summary of Launch and Commercialization Plan; [*] Submission of
Commercialization Plan; No Commitment.

     21   

6.4

  

Promotional Materials

     22   

6.5

  

Compliance with Laws.

     22   

ARTICLE 7 MANUFACTURE OF THE PRODUCT

     22   

7.1

  

Development and Commercial Supply by Strakan.

     22   

ARTICLE 8 FINANCIAL TERMS; PAYMENT TERMS

     23   

8.1

  

Upfront Payment.

     23   

8.2

  

Milestones.

     23   

8.3

  

Royalties.

     24   

8.4

  

Payment Method.

     24   

8.5

  

Taxes.

     24   

8.6

  

Records Retention; Financial Audit.

     25   

ARTICLE 9 CONFIDENTIALITY

     27   

9.1

  

Confidential Information.

     27   

9.2

  

Publicity; Filing of this Agreement.

     28   

9.3

  

Use of Names.

     29   

9.4

  

Confidentiality of this Agreement.

     29   

9.5

  

Survival.

     29   

ARTICLE 10 INTELLECTUAL PROPERTY

     29   

10.1

  

Inventions Related to the Product.

     29   

10.2

  

Specified Patent Maintenance.

     30   

10.3

  

Patents Covering Joint Inventions.

     30   

10.4

  

Patents Covering Aptalis Inventions.

     31   

 

 

* Confidential treatment requested.

ii



--------------------------------------------------------------------------------

 

10.5

  

Patents Covering Strakan Inventions.

     32   

10.6

  

Enforcement of Patent Rights.

     33   

10.7

  

Trademark.

     36   

ARTICLE 11 REPRESENTATIONS AND WARRANTIES

     37   

11.1

  

Representations, Warranties and Covenants.

     37   

11.2

  

Disclaimer of Warranty.

     41   

11.3

  

Limitation of Liability.

     41   

11.4

  

Death or Personal Injury Liability.

     41   

11.5

  

Essential Basis.

     42   

ARTICLE 12 TERM AND TERMINATION

     42   

12.1

  

Term.

     42   

12.2

  

Termination for Breach.

     42   

12.3

  

Termination by Either for Safety Concerns.

     42   

12.4

  

Patent Challenge

     42   

ARTICLE 13 EFFECTS OF TERMINATION

     43   

13.1

  

Expiration of the Agreement or Termination Pursuant to Articles 12 or 16

     43   

13.2

  

[*]

     44   

13.3

  

Accrued Rights.

     44   

13.4

  

Survival.

     44   

ARTICLE 14 INDEMNIFICATION; INSURANCE

     45   

14.1

  

Indemnification.

     45   

14.2

  

Notice of Claim.

     45   

14.3

  

Control of Defense.

     46   

14.4

  

Right to Participate in Defense.

     46   

14.5

  

Settlement.

     46   

14.6

  

Cooperation.

     47   

14.7

  

Expenses of the Indemnified Party.

     47   

14.8

  

Product Claims.

     47   

14.9

  

Insurance.

     48   

ARTICLE 15 GOVERNING LAW; DISPUTE RESOLUTION

     48   

15.1

  

Governing Law.

     48   

15.2

  

Dispute Resolution.

     48   

 

 

* Confidential treatment requested.

iii



--------------------------------------------------------------------------------

 

ARTICLE 16 BANKRUPTCY

     49   

16.1

  

Termination.

     49   

16.2

  

Effect on Licenses.

     49   

16.3

  

Rights to Intellectual Property.

     49   

16.4

  

Additional Rights.

     50   

ARTICLE 17 MISCELLANEOUS

     50   

17.1

  

Notices.

     50   

17.2

  

Independent Status.

     51   

17.3

  

Force Majeure.

     51   

17.4

  

Entire Agreement; Amendment and Waiver.

     51   

17.5

  

Headings; Construction; Certain Conventions.

     52   

17.6

  

Assignment.

     52   

17.7

  

Severability.

     52   

17.8

  

Further Assurances.

     53   

17.9

  

Counterparts.

     53   

17.10

  

[*].

     53   

 

 

* Confidential treatment requested.

iv



--------------------------------------------------------------------------------

COMMERCIALIZATION AND LICENSE AGREEMENT

This COMMERCIALIZATION AND LICENSE AGREEMENT (this “Agreement”) is dated as of
December 28, 2011 (the “Signing Date”), but shall not be effective until the
Effective Date, by and among STRAKAN INTERNATIONAL S.À R.L., a company
incorporated under the Laws of Luxembourg having a principal place of business
at Galabank Business Park, Galashiels, Scottish Borders, TD1 1QH UK (“Strakan”),
and PROSTRAKAN INC., for the purposes of Sections 5.1 and 11.1.2, a company
incorporated under the Laws of Delaware having a principal place of business at
1430 State Highway 206, Suite 101, Bedminster, NJ 07921, US (“ProStrakan”), on
the one hand, and APTALIS PHARMA US, INC. a company incorporated under the Laws
of the State of Delaware and having a principal place of business at 22
Inverness Center Parkway, Birmingham, Alabama 35242, United States (“Aptalis”)
on the other hand. Strakan and Aptalis are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

BACKGROUND

(A) ProStrakan has acquired rights to, and has obtained an NDA in the Territory
for, the pharmaceutical product that will be marketed as Rectiv™;

(B) Aptalis has significant experience in the development, marketing and
promotion of pharmaceutical products in the Territory;

(C) Aptalis and Strakan desire to establish a relationship for the
Commercialization of the Product in the Territory; and

(D) Strakan desires to license to Aptalis, and Aptalis desires to license from
Strakan, certain other rights in the Territory.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings as used
in this Agreement:

“Affiliate” means any individual, corporation, company, partnership, trust,
limited liability company, association or other business entity (“Person”) which
directly or indirectly is controlled by, in the case of Aptalis, Aptalis
Holdings, Inc. (or any entity which is a successor to Aptalis Holdings Inc) or,
in the case of Strakan, Prostrakan Group Plc (or any entity which is a successor
to ProStrakan Group Plc). As used in this definition of “Affiliate” and the
definition of “Greater Affiliate”, the term “controlled” means, as to any
Person, (a) direct or indirect ownership of fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) or more of the voting interests or other ownership
interests in the Person in question; (b) direct or indirect ownership of fifty
percent (50%) or more of the interest in



--------------------------------------------------------------------------------

the income of the Person in question; or (c) possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of the
Person in question (whether through ownership of securities or other ownership
interests, by contract or otherwise).

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday that is
not a day on which banking institutions in Scotland or the State of New Jersey
are authorized by Law, regulation or executive order to close.

“Calendar Quarter” means that period of each Calendar Year ending
March 31, June 30, September 30 and December 31; provided, however, that the
calendar quarter in which this Agreement expires or is terminated shall extend
from the first day of such calendar quarter until the effective date of such
expiration or termination of this Agreement.

“Calendar Year” means (a) for the first Calendar Year, the period commencing on
the Effective Date and ending on December 31 of the same year, (b) for each
successive period beginning on January 1 and ending twelve consecutive calendar
months later on December 31, and (c) for the calendar year in which this
Agreement expires or is terminated, the period beginning on January 1 of such
calendar year and ending on the effective date of the expiration or termination
of this Agreement.

“Canada” means Canada including its territories and possessions.

“cGCP” or “current Good Clinical Practices” means a set of ethical and
scientific quality requirements as provided in the Laws of the United States,
including C.F.R. Parts 50, 56 and 312 et seq., each as amended from time to
time, and all FDA and ICH guidelines related thereto, including the ICH
Consolidated Guidelines on Good Clinical Practices, all of which must be
observed in the designing, conducting, recording and reporting of clinical
trials that involve the participation of human subjects and relating to the
implementation of good clinical practice in the conduct of clinical trials on
medicinal products for human use, laying down the principles and detailed
guidelines for good clinical practice as regards investigational medicinal
products, as well as the requirements for authorization of the manufacturing and
importation of such products and any subsequent modifications or amendments
thereto and any Laws that apply in the location of performance of the clinical
trial.

“cGLP” means current good laboratory practices as stated in applicable Law,
including 21 C.F.R. Part 58 et seq., each as amended from time to time and all
FDA and Council of the Organization for Economic Cooperation and Development
(OECD) guidelines related thereto.

“cGMP” or “current Good Manufacturing Practices” means all applicable standards
relating to manufacturing practices for fine chemicals, active pharmaceutical
ingredients, intermediates, bulk products or finished pharmaceutical products,
including current good manufacturing practices and standards as provided for
(and as amended or superseded from

 

 

* Confidential treatment requested.

2



--------------------------------------------------------------------------------

time to time) in 21 C.F.R. Parts 210 and 211, each as amended from time to time,
all ICH guidelines related thereto, the practices set out in the guidelines
published as the Volume 4 of “The rules governing medicinal products in the
European Union” laid down in Commission Directives 91/356/EEC, as amended by
Directive 2003/94/EC and 91/412/EEC, respectively, and other such relevant good
manufacturing practices as required by applicable Laws of other jurisdictions of
the world.

“Clinical Data” means all information relating to a drug product made, collected
or otherwise generated in the performance of or in connection with any clinical
trials, including any data, reports and results relating thereto.

“Commercialization Plan” means a plan prepared by Aptalis that summarizes the
efforts Aptalis, its Affiliates, sublicensees, distributors and subcontractors
intend to use in respect of Commercialization of the Product in the Territory,
and containing at a minimum the types of information set out in Exhibit E
excluding that information which is specific to the launch of the Product.

“Commercialization” or “Commercialize” means activities directed to the
marketing, promotion, selling, or offering for sale of a product for an
indication, including pre-marketing, advertising, educating, planning,
marketing, promoting, distributing and post-marketing safety surveillance and
reporting. For purposes of clarity, subject to Section 2.1, Commercialization
shall not include any activities related to research or the Manufacturing or
Development of the Product.

“Commercially/Commercial Launch” means initiating a communication campaign for
the Product with the target prescribing customers for the approved indication(s)
to educate them concerning the Product with the aim of encouraging the
prescription of the Product through various aspects of sales, marketing,
advertising and medical affairs resources.

“Commercially Reasonable Efforts” means [*].

“Competing Product” means [*].

“Compound” means nitroglycerin.

“Control” means, with respect to any Intellectual Property Right or other
intangible property, that a Party or one of its Affiliates owns or has a license
or sublicense to such item or right, and has the ability to grant access,
license or sublicense in or to such right, without violating the terms of any
agreement or other arrangement with any Third Party.

“Development” means clinical research and drug development activities, including
toxicology, test method development and stability testing, process development,
formulation development, delivery system development, quality assurance and
quality control development, statistical analysis, clinical studies (including
pre- and post-approval studies), regulatory affairs, and product approval and
clinical study regulatory activities

 

 

* Confidential treatment requested.

3



--------------------------------------------------------------------------------

(excluding regulatory activities directed to obtaining pricing and reimbursement
approvals). For purposes of clarity, subject to Section 2.1, Development shall
not include any activities related to non-clinical research or the Manufacturing
of the Product.

“Dollar” or “$” means United States dollars (i.e., the legal currency authorized
by the United States of America).

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

“First Commercial Sale” means, with respect to a Product that has received
Regulatory Approval for Commercialization in the Territory, the first Sale by
Aptalis after such Regulatory Approval, the date of which Aptalis shall promptly
notify to Strakan in writing.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Generic Product” means any product that contains the same active ingredient as
the Product and has been approved for sales introduction into interstate
commerce pursuant to Section 505(b)(2) or Section 505(j) of the United States
Food, Drug and Cosmetic Act.

“Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (a) any
government of any country, (b) a federal, state, province, county, city or other
political subdivision thereof or (c) any supranational body.

“ICH Consolidated Guidelines on Good Clinical Practices” means the Guidance For
Industry, E6 Good Clinical Practice: Consolidated Guidance issued by the
International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use.

“Intellectual Property Rights” means, collectively, all intellectual property
rights and other similar proprietary rights in any jurisdiction throughout the
world, whether owned, used or held for use under license, whether registered or
unregistered, including such rights in and to: (a) trademarks, service marks,
brand names, certification marks, trade dress, logos, trade names and corporate
names and other indications of origin, and the goodwill associated with any of
the foregoing; (b) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
provisional patent applications, re-examinations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like rights, and inventions, invention disclosures, discoveries
and improvements, whether or not patentable; (c) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory Law and common Law), business, technical and know-how
information, non-public information, and confidential information and rights to
limit

 

 

* Confidential treatment requested.

4



--------------------------------------------------------------------------------

the use or disclosure thereof by any person; (d) all works of authorship
(whether copyrightable or not), copyrights and proprietary rights in copyrighted
works including writings, and databases (or other collections of information,
data, works or other materials); (e) software, including data files, source
code, object code, firmware, mask works, application programming interfaces,
computerized databases and other software-related specifications and
documentation; (f) designs and industrial designs; (g) Internet domain names;
(h) rights of publicity and other rights to use the names and likeness of
individuals; (i) claims, causes of action and defenses relating to the past,
present and future enforcement of any of the foregoing; in each case of clauses
(a) to (i) above, including any registrations of, applications to register and
renewals and extensions of, any of the foregoing with or by any Governmental
Authority in any jurisdiction; and (j) tangible embodiments of the foregoing.

“Know-How” means any information, results and data of any type whatsoever, in
any tangible or intangible form whatsoever, including databases, ideas,
discoveries, inventions, trade secrets, practices, methods, tests, assays,
techniques, specifications, processes, formulations, formulae, knowledge,
know-how, skill, experience, materials, including pharmaceutical, chemical and
biological materials, products and compositions, scientific, technical or test
data (including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data), analytical and quality control data,
stability data, studies and procedures, drawings, plans, designs, diagrams,
sketches, technology, documentation or descriptions.

“Law” or “Laws” means the laws, statutes, rules, codes, regulations, orders,
judgments and/or ordinances of a Governmental Authority.

“Maintain” or “Maintenance” means, with respect to a Patent, the payment of all
maintenance, renewal and any other fees necessary to keep such Patent in force.

“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of the Product, including manufacturing supplies for Development,
manufacturing supplies for commercial sale, packaging, in-process and finished
Product testing, all in accordance with cGMP.

“Material Adverse Event” means [*].

“Net Sales” means the gross invoiced Sales by Aptalis, its Affiliates or its
sublicensees to Third Parties for Products Sold, less deductions, consistent
with GAAP used in the applicable reporting period for Aptalis’s consolidated
financial reporting purposes, which shall be limited to: (a) price adjustments,
chargeback payments, credits, or rebates (or the equivalent thereof), allowances
allowed and taken, quantity or other trade discounts and other amounts paid on
sale of Products, including those granted to and actually used by group
purchasing organizations or other buying groups, managed healthcare
organizations, pharmacy benefit management companies, health maintenance
organizations and any other providers of health insurance coverage, health care
organizations or other healthcare

 

 

* Confidential treatment requested.

5



--------------------------------------------------------------------------------

institutions (including hospitals), Third Party health care administrators or
patient assistance or other similar program, or to federal, state / provincial,
local and other governments, including their agencies, or to wholesalers,
distributors and other trade customers; (b) sales, use, tariffs, value-add,
and/or excise taxes, or other governmental charges and tariffs incurred in
connection with exportation or importation directly imposed and with reference
to particular Sales; (c) reasonable and customary freight, postage, shipping,
insurance and other transportation expenses and delayed ship order credits
reflected in the applicable invoice and paid by the customer; and (d) amounts
allowed, repaid or credited due to defects, returns, rejections, recalls,
rebates and replacements and allowances of goods or because of retroactive price
reductions; (e) normal and customary rebates, trade, cash or quantity discounts;
billing errors; coupons for price reductions; (f) required distribution
commissions / fees payable to Third Party wholesalers for distribution of the
Products; (g) allowance and write-offs for bad debt made in accordance with
generally accepted accounting principles, consistently applied to all of
Aptalis’s products; (h) discounts pursuant to indigent patient programs and
patient discount programs including “Together Rx” and coupon discounts; and
(i) any item, substantially similar in character or substance to any of the
foregoing permitted by GAAP and customary in the pharmaceutical industry. Net
Sales also includes the fair market value of any non-cash consideration received
in connection with the Sale of the Products. In the case of any sale of Product
for value other than in an arm’s length transaction exclusively for cash, Net
Sales shall be determined by referencing Net Sales at which substantially
similar quantities of such Product are sold in an arm’s length transaction for
cash.

“Patent” means (a) any patent, re-examination, reissue, renewal, extension,
supplementary protection certificate and term restoration, any confirmation
patent or registration patent or patent of addition based on any such patent,
(b) any pending application for patents, including continuations,
continuations-in-part, divisional, provisional and substitute applications, and
inventors’ certificates, (c) all foreign counterparts of any of the foregoing,
and (d) all priority applications of any of the foregoing.

“PDE” shall mean [*].

“Phase 4 Study” means a clinical study which is carried out after
Commercialization of the Product (i.e., a study that is not carried out at the
request of any Regulatory Authority or in connection with obtaining or
maintaining any Regulatory Approval).

“Product” means (a) the pharmaceutical product containing the Compound as its
sole active ingredient, currently approved by the FDA pursuant to the Product
NDA and any supplements or amendments to the foregoing prepared and submitted in
accordance with the terms of this Agreement, and (b) any lifecycle improvements,
line extensions, enhanced or modified presentations or formulations thereof or
indications therefor in each case under the Product NDA and any supplements or
amendments thereto.

“Product IND” means IND number 45,326.

 

 

* Confidential treatment requested.

6



--------------------------------------------------------------------------------

“Product Label” or “Product Labeling” means, with respect to a particular
pharmaceutical product and a particular country, (a) the full prescribing
information for the product approved by the applicable Regulatory Authorities in
such country, including any required patient information; and (b) all labels and
other written, printed or graphic matter physically upon a container, wrapper or
any package insert utilized with or for the product in such country.

“Product NDA” means all Regulatory Approvals granted by any Regulatory Authority
in the Territory relating to the Commercialization of the Product and any
applications for the same consisting of NDA 21-359 and any supplements or
amendments to the foregoing prepared and submitted in accordance with the terms
of this Agreement.

“Product Promotional Materials” means all Promotional Materials (other than the
Product Label and package insert for the Product) for marketing, advertising and
promotion of the Product, including copyrights in any such materials and all
designs, industrial designs, design patents, design registrations, and design
patent applications developed in connection with such materials, for use in
Commercialization, in the case of Aptalis in the Territory and in the case of
Strakan outside the Territory (to the extent the rights to such materials are
Controlled by Strakan).

“Product Quality Agreement” means the product quality agreement to be entered
into by the Parties on the Signing Date, to be effective as of the Effective
Date, in the form set out in Exhibit A.

“Product Trade Dress” means any trade dress used in relation to the Product at
or prior to the Signing Date.

“Promotional Materials” means, all sales representative training materials with
respect to the Product and all written, printed, graphic, electronic, audio or
video matter, including advertising materials, sales visual aids, direct mail,
medical information and education monographs, direct-to-consumer advertising,
Internet postings and advertisements, broadcast advertisements and sales
reminder aids (for example, scratch pads, pens and other such items) intended
for use or used in connection with any promotion of the product, except Product
Labeling.

“Regulatory Approval” means all approvals (including, where applicable, pricing
and reimbursement approval and schedule classifications), product and/or
establishment licenses, registrations or authorizations of any supranational,
regional, federal, state or local regulatory agency, department, bureau or other
governmental entity, necessary for the Development, Manufacture, use or
Commercialization of the Product for an indication in the Territory, including
any label expansions.

“Regulatory Authority” means a Governmental Authority with the authority to
grant any Regulatory Approvals in the Territory, including the FDA.

 

 

* Confidential treatment requested.

7



--------------------------------------------------------------------------------

“Regulatory Documentation” means, in respect of the Product, (a) the trial
master file and all regulatory files relating to the Development, Regulatory
Approval, Manufacture or Commercialization of the product, minutes of meetings
and telephone conferences with any Regulatory Authorities, validation data,
preclinical and clinical studies and tests related to the product (including all
audit reports of clinical studies and all other clinical data), all applications
(and amendments thereto) for Regulatory Approvals, annual reports and safety
reports associated therewith, and all correspondence with Regulatory Authorities
regarding the marketing status of the product; and (b) all records maintained
under Current Good Manufacturing Practices or other applicable Laws, including
record keeping or reporting requirements of Regulatory Authorities, all
correspondence and communications with Regulatory Authorities in connection with
the product, including those relating to any Product Labeling or Promotional
Materials, adverse event files, complaint files or manufacturing records.

“Sale” means a transfer for profit to a Third Party in an arm’s length
transaction, but excluding sales for clinical studies, compassionate use, named
patient programs or any similar instance, none of which shall constitute a Sale.

“SDEA” or “Safety Data Exchange Agreement” means the safety data exchange
agreement to be entered into by the Parties on the Signing Date, to be effective
as of the Effective Date, in the form set out in Exhibit B.

“Specified Patent” means United States Patent No. [*].

“Strakan Know-How” means any Know-How that is necessary or useful for the
Development or Commercialization of the Products in the Territory pursuant to
this Agreement that is Controlled by Strakan or any of its Affiliates at any
time during the Term.

“Strakan Patents” means any Patent that is necessary or useful for the
Development or Commercialization of the Products in the Territory pursuant to
this Agreement, that is Controlled by Strakan or any of its Affiliates at any
time during the Term, including the Specified Patent.

“Supplemental Studies” means the clinical studies which are required to be
conducted in relation to the Product by the FDA in relation to pediatric use of
the Product including the post Regulatory Approval pediatric clinical
commitments described in Exhibit C.

“Supply Agreement” means the supply agreement for the Product to be entered into
by the Parties on the Signing Date, to be effective as of the Effective Date, in
the form set out in Exhibit D.

“Territory” means United States of America including its commonwealths,
territories and possessions.

 

 

* Confidential treatment requested.

8



--------------------------------------------------------------------------------

“Third Party” means any Person other than Strakan or Aptalis or their respective
Greater Affiliates.

“Third Party Losses” means any and all amounts paid or payable to Third Parties
with respect to a Third Party claim, including damages (including all incidental
and consequential damages), deficiencies, defaults, awards, settlement amounts,
assessments, fines, dues, penalties, costs, liabilities, obligations, taxes,
liens, losses, lost profits, fees and expenses (including court costs, interest
and reasonable fees of attorneys, accountants and other experts).

“Trademark” means the mark RECTIV, which is the subject of United States
trademark application Serial No. 85/330,038, currently pending before the United
States Patent and Trademark Office, for use in connection with “Pharmaceutical
and veterinary preparations and substances, namely, pharmaceutical preparations
for the treatment of pain; pharmaceutical preparations and ointments for the
treatment of rectal conditions, diseases and disorders; medicines, namely,
medicines for the treatment of rectal conditions, diseases and disorders;
sanitary preparations for medical purposes; dietetic foods and beverages adapted
for medical use; medical plasters; medical and surgical dressings”.

 

 

* Confidential treatment requested.

9



--------------------------------------------------------------------------------

1.2 Additional Definitions. Each of the following definitions is set forth on
the page of this Agreement indicated below:

 

Term and Location (by Page) of Definition

 

Additional Development Data

     18   

[*]

     [*]   

Adverse Events

     39   

Agreement

     1   

Aptalis

     1   

Aptalis Inventions

     29   

Aptalis Know-How

     43   

Aptalis Patents

     31   

Aptalis Press Release

     28   

Assignment

     36   

Bankruptcy Event

     48   

Breaching Party

     42   

Clinical Studies

     40   

Confidential Information

     26   

Controlled

     1   

Controlling Party

     35   

Data License

     16   

Debtor Party

     48   

[*]

     [*]   

Designated Senior Officer

     15   

Development Data

     16   

Development Plan

     16   

Disclosing Party

     26   

Dispute

     48   

[*]

     [*]   

[*]

     [*]   

Force Majeure Event

     51   

Greater Affiliate

     [*]   

[*]

     [*]   

ICC

     48   

Indemnification Claim Notice

     45   

Indemnified Party

     45   

Indemnifying Party

     45   

Indemnitee

     45   

Indemnitees

     45   

Interim Period

     36   

Joint Inventions

     29   

Term and Location (by Page) of Definition

 

Joint Patents

     30   

Launch Plan Summary

     21   

Milestone

     23   

[*]

     [*]   

Non-Debtor Party

     48   

OC

     13   

[*]

     [*]   

Parties

     1   

Party

     1   

Patent Challenge

     42   

Person

     1   

Product Claim

     47   

ProStrakan

     1   

Protocol

     17   

Receiving Party

     26   

[*]

     [*]   

Sales Milestone Payment

     23   

Sales Reports

     24   

[*]

     [*]   

Signing Date

     1   

Strakan

     1   

Strakan Inventions

     29   

Strakan Patents

     32   

Strakan Press Release

     28   

Subject Documentation

     39   

[*]

     [*]   

[*]

     [*]   

Term

     41   

[*]

     [*]   

Third Party Claim

     44   

[*]

     [*]   

Third-Party License

     35   

Third-Party Payment

     35   

Title 11

     48   

USPTO

     36   

Withholding Taxes

     24   

 

 

 

* Confidential treatment requested.

10



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF RIGHTS

2.1 Licenses to Aptalis. Strakan grants to Aptalis during the Term:

2.1.1 an exclusive (even as to Strakan), royalty-bearing license, with the right
to grant sublicenses, subject to Section 2.3, through multiple tiers, to the
Strakan Know-How and under the Strakan Patents to Commercialize the Product in
the Territory and to make (inside or outside the Territory), have made (inside
or outside the Territory), Manufacture (inside or outside the Territory) and
import into the Territory, the Product subject to the royalty obligations in
Section 8.3 provided that Strakan shall retain the right to make or have made
the Product in the Territory solely for the purpose of supplying its customers
or those of its licensees outside the Territory; and

2.1.2 a non-exclusive, royalty-free, license, with the right to grant
sublicenses, subject to Section 2.3, through multiple tiers, to the Strakan
Know-How and under the Strakan Patents to conduct Development of the Product in
accordance with the Development Plans and this Agreement.

2.2 Trade Dress License. Subject to terms and conditions of this Agreement,
Strakan hereby grants to Aptalis an exclusive (even as to Strakan) royalty-free
license, with the right to grant sublicenses, subject to Section 2.3, through
multiple tiers, to use the Product Trade Dress, solely with respect to the
Product, solely for the purpose of Commercializing the Product in the Territory.

2.3 Right to Grant Sublicenses. From the Effective Date through [*].

2.4 Product Promotional Materials License. Subject to the terms and conditions
of this Agreement, Strakan hereby grants to Aptalis an exclusive (even as to
Strakan) royalty-free license to the Product Promotional Materials Controlled by
Strakan at any time during the Term for the purpose of Commercialization of the
Product in the Territory.

2.5 Know-How Transfer Promptly following the Effective Date Strakan will
transfer to Aptalis any Strakan Know-How used in connection with the
Development, Commercialization and Manufacture of the Product. Such transfer
shall be effected by the delivery of documents, to the extent such Strakan
Know-How is embodied in documents, and to the extent that such Strakan Know-How
is not fully embodied in documents, Strakan shall, at Aptalis’s reasonable
request and Strakan’s reasonable cost, make its employees and agents who have
knowledge of such Strakan Know-How in addition to that embodied in documents
available to Aptalis at Aptalis’s premises for interviews, demonstrations and
training to effect such transfer in manner sufficient to enable Aptalis to
practice such Strakan Know-How. The Parties agree to use video and telephone
conferencing where reasonably appropriate for the purposes of enabling Strakan
to comply with its obligations under this Section.

 

 

* Confidential treatment requested.

11



--------------------------------------------------------------------------------

2.6 [*].

2.6.1 [*]

2.6.2 [*]

2.7 No Implied Licenses. Except as expressly provided in this Agreement, neither
Party grants to the other Party any right or license in any Intellectual
Property Right, whether by implication, estoppel or otherwise. No implied
licenses are granted under this Agreement. Each Party hereby covenants and
agrees not to use or sublicense any of its rights under the licenses set forth
in this Article 2 except as expressly permitted in this Agreement.

2.8 Liability for Affiliates and Subcontractors.

2.8.1 Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, [*]. Each Party hereby expressly waives any requirement that
the other Party exhaust any right, power or remedy, or proceed against an
Affiliate, for any obligation or performance hereunder prior to proceeding
directly against such Party. Wherever in this Agreement the Parties delegate
responsibility to Affiliates or local operating entities, the Parties agree that
such entities may not make decisions inconsistent with this Agreement, amend the
terms of this Agreement or act contrary to its terms in any way.

2.8.2 Other Subcontractors. The Parties recognize that each may perform some or
all of its obligations under this Agreement through subcontractors; provided,
however, that each Party [*] and shall use Commercially Reasonable Efforts to
cause its subcontractors to comply with the provisions of this Agreement in
connection with such performance. For the avoidance of doubt, (a) Aptalis will
remain directly responsible for all amounts owed to Strakan under this Agreement
and (b) subject to the provisions of Section 7.1 Strakan shall be responsible
for the Manufacture and supply of all Product to Aptalis pursuant and subject to
the terms of the Supply Agreement. Each Party hereby expressly waives any
requirement that the other Party exhaust any right, power or remedy, or proceed
against a subcontractor, for any obligation or performance hereunder prior to
proceeding directly against such Party.

2.9 Retained Rights. Any rights of Strakan not expressly granted to Aptalis
under the provisions of this Agreement shall be retained by Strakan.

2.10 Exclusivity.

2.10.1 Aptalis. During the Term, neither Aptalis nor its Affiliates shall
directly or indirectly sell, have sold or otherwise Commercialize, either itself
or with a Third Party, any Competing Product in the Territory, except as
authorized under this Agreement or any other agreement with Strakan or its
successors in interest. Such restriction shall continue until [*]. To the extent
permitted by applicable Law Aptalis shall:

(a) distribute, promote, offer for sale and sell the Product only in the
Territory; and

 

 

* Confidential treatment requested.

12



--------------------------------------------------------------------------------

(b) shall not knowingly distribute, promote, offer for sale or sell the Product
directly or indirectly (i) to any person outside the Territory or (ii) to any
person inside the Territory that has or is reasonably likely to directly or
indirectly distribute, promote, offer for sale or sell the Product outside the
Territory.

2.10.2 Strakan. During the Term, neither Strakan nor its Affiliates shall
directly or indirectly sell, have sold or otherwise Commercialize, either itself
or with a Third Party, any Competing Product or any Product in the Territory,
except as authorized under any other agreement with Aptalis or its successors in
interest. To the extent permitted by applicable Law Strakan shall not knowingly
distribute, promote, offer for sale or sell a Competing Product or Product
directly or indirectly (a) to any person inside the Territory or (b) to any
person outside the Territory that has or is reasonably likely to directly or
indirectly distribute, promote, offer for sale or sell a Competing Product
inside the Territory.

2.10.3 [*].

2.10.4 Anti-Avoidance. The Parties agree that they will act in good faith in
relation to this Section 2.10 and will not attempt to circumvent the provisions
of this Section by [*].

ARTICLE 3

MANAGEMENT OF COLLABORATION WITH RESPECT TO THE PRODUCT

3.1 General. The Parties wish to create a specialized committee to monitor the
Parties’ activities under this Agreement, and to facilitate communications
between the Parties, with respect to the Manufacturing, Development and
Commercialization of the Product within the Territory. Such committee shall have
the responsibilities and authority allocated to it in this Article 3. The
committee shall have the obligation to exercise its authority consistent with
the provisions of this Agreement.

3.2 Operating Committee.

3.2.1 Formation and Purpose. Promptly following the Effective Date (but in no
event later than thirty (30) days thereafter) the Parties shall create a joint
operating committee (the “OC”) to manage the overall relationship between the
Parties pursuant to the terms of this Agreement.

3.2.2 Specific Responsibilities of the OC. Subject to Section 3.4, the OC shall,
among other things:

(a) subject to Article 4, facilitate the exchange of information and data
related, and decision-making with respect, to the Development of the Product,
including lifecycle strategies with respect to the Product;

 

 

* Confidential treatment requested.

13



--------------------------------------------------------------------------------

(b) subject to Article 6, facilitate the exchange of information and data
related to the Commercialization of the Product, it being understood that
Aptalis shall, subject to Article 6, have sole control, in its discretion, of
all matters relating to the Commercialization of the Product in the Territory,
including the right to determine the price of the Product within the Territory;
and

(c) subject to Article 7 and the terms and conditions of the Supply Agreement,
facilitate the exchange of information and data related, and decision-making
with respect, to the Manufacture of the Product, excluding, for the avoidance of
doubt, any determinations with respect to any breach or alleged breach of the
Supply Agreement.

3.3 Operating Committee Membership and Procedures.

3.3.1 Membership. For the OC the Parties shall each designate an equal number of
representatives who are employees of such Party or an Affiliate of such Party
with appropriate expertise to serve as members of OC. The OC shall be comprised
of three (3) senior decision making representatives of each Party with relevant
expertise. Each Party may replace its OC representatives at any time upon
written notice to the other Party, provided that the Parties will use reasonable
endeavors to keep such replacements to a minimum. Each Party shall have one vote
on the OC. [*]. The chairperson of the OC shall be responsible for calling
meetings, preparing and circulating an agenda in advance of each meeting of such
committee, and preparing and issuing minutes of each meeting within thirty
(30) days thereafter; provided, however, that the chairperson shall call a
meeting of the OC promptly upon the written request of a representative of the
other Party to convene such a meeting. The minutes of the OC meeting will not be
deemed finalized until Aptalis has approved such minutes in writing. Aptalis
shall endeavor to review and approve the minutes prepared by Strakan’s
chairperson within thirty (30) days of its receipt thereof from Strakan.

3.3.2 Meetings. OC shall hold meetings at such times as it elects to do so;
provided, however that the OC shall hold meetings no less frequently than once
every six (6) months in the first year following First Commercial Sale of the
Product and, thereafter, once every twelve (12) months. Meetings of the OC may
be held in person or by means of telecommunication (telephone, video, or web
conferences). The Parties will alternate in designating the location for
in-person meetings, with Strakan selecting the first meeting location. Other
employees of each Party or any of its Affiliates involved in the Development or
Commercialization of the Product may attend meetings of such OC as nonvoting
participants, and, with the consent of each Party, consultants, representatives,
or advisors involved in the Development or Commercialization of the Product may
attend meetings of OC as nonvoting observers; provided, however, that such Third
Party representatives are under obligations of confidentiality and non-use
applicable to the Confidential Information of each Party and that are at least
as stringent as those set forth in Article 9. Each Party shall be responsible
for all of its own expenses of participating in OC.

3.3.3 Meeting Agendas. Each Party will disclose to the other proposed agenda
items along with appropriate information at least seven (7) Business Days in
advance of each

 

 

* Confidential treatment requested.

14



--------------------------------------------------------------------------------

meeting of the OC; provided, however, that under exigent circumstances requiring
OC input, a Party may provide its agenda items to the other Party within a
lesser period of time in advance of the meeting, or may propose that there not
be a specific agenda for a particular meeting, so long as such other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such OC meeting.

3.3.4 Limitations of Committee Powers. The OC shall have only such powers as are
specifically delegated to it hereunder and shall not be a substitute for the
rights of the Parties. Without limiting the generality of the foregoing, the OC
shall not have any power to amend this Agreement. Any amendment to the terms and
conditions of this Agreement shall be implemented pursuant to Section 17.4
below.

3.4 Decision-Making. The members of the OC shall endeavor to reach a consensus
on all decisions within its jurisdiction (which, for the avoidance of doubt,
does not include Commercialization of the Product). If the members of the OC
cannot reach consensus with respect to any action, decision or ruling related to
the Manufacture or Development of the Product within ten (10) days (or such
shorter time as may be reasonable under the circumstances) following the day
that the OC first considers such matter, then the issue shall be referred to the
Designated Senior Officers of the Parties who will use good faith efforts to
resolve the dispute within thirty (30) days of the dispute being referred to
them. The “Designated Senior Officer” of each Party shall mean such official
(who is sufficiently senior and is an executive officer of the Party) designated
by each Party from time to time with appropriate expertise for the issue in
dispute. If the Designated Senior Officers cannot resolve the dispute related to
the Manufacture or Development of the Product the dispute shall be submitted to
the procedure set forth in Section 3.4.1.

3.4.1 Non-Binding Mediation. Within thirty (30) days of referral in accordance
with this Section, or if the Designated Senior Officers fail to meet within such
thirty (30) days, either Party may initiate a non-binding mediation procedure
within fifteen (15) days of written notice to the other Party. The non-binding
mediation shall be administered by (a) the Centre for Dispute Resolution in
London, England in accordance with its commercial mediation procedures if such
mediation is initiated by Aptalis and (b) JAMS in New York, New York if such
mediation is initiated by Strakan, and in either event shall not last longer
than thirty (30) days after commencement. The Parties agree that they shall
share equally the cost of the mediation, including filing and hearing fees, and
the cost of the mediator(s). Each Party shall have the right, at its own
expense, to be represented by counsel in such a proceeding.

3.4.2 Commercialization by Aptalis. For the avoidance of doubt, Aptalis shall,
subject to Article 6, have sole control in its discretion of all matters
relating to the Commercialization of the Product in the Territory, including the
right to determine the price of the Product within the Territory.

3.4.3 Commercialization by Strakan. For the avoidance of doubt, Strakan shall
have sole control in its discretion of all matters relating to the
Commercialization of the Product outside the Territory, including the right to
determine the price of the Product outside the Territory.

 

 

* Confidential treatment requested.

15



--------------------------------------------------------------------------------

ARTICLE 4

DEVELOPMENT OF THE PRODUCT

4.1 Development Plan for the Supplemental Studies.

4.1.1 Scope. The Development of the Product in the Territory in connection with
the Supplemental Studies shall be governed by a development plan (the
“Development Plan”). The Development Plan shall describe the proposed overall
program for such Development, including clinical studies, proposed end points,
regulatory strategies and other relevant elements relating the such Development,
as well as timelines with respect to key Regulatory Authority meetings,
submissions to Regulatory Authorities and Regulatory Approvals.

4.1.2 Preparation and Approval of Development Plan. The Development Plan,
together with any updates thereto, shall be prepared, approved and implemented
as follows:

(a) Development Plan. Aptalis will be responsible for designing and implementing
the Development Plan and shall prepare a draft of the Development Plan. Such
preparation shall include good faith consultation with Strakan. Aptalis shall
submit the draft Development Plan to Strakan for its review and prompt approval,
such draft Development Plan to be finalized and implemented in sufficient time
to ensure that Aptalis meets key timelines, as set out by the Regulatory
Authorities, for submission of study protocols and any other related regulatory
submissions. The draft Development Plan shall include all the recommendations of
such Regulatory Authorities. Aptalis shall be solely responsible for all costs
associated with the Supplemental Studies up to a maximum of [*] Dollars ($[*])
in total for all such Supplemental Studies. The Parties shall [*] the costs
associated with the Supplemental Studies in excess of [*] Dollars [*] provided
that any such excess shall be first approved by Strakan in writing, such consent
not to be unreasonably withheld, conditioned or delayed.

(b) Amendments to the Development Plan. From time to time during the Term, the
OC shall have the right to amend the Development Plan.

4.1.3 Diligence. Aptalis will use Commercially Reasonable Efforts to carry out
the Development Plan (including seeking applicable Regulatory Approvals).

4.1.4 Reporting and Data.

(a) Reporting. At each meeting of the OC, Aptalis will present a report
describing its activities under the Development Plan since the last such report.

(b) Development Data. Aptalis shall provide to Strakan copies of all substantive
or material information with respect to its activities under the Development
Plan, including clinical data compiled with respect to the Product and all
information and data filed with

 

 

* Confidential treatment requested.

16



--------------------------------------------------------------------------------

any Regulatory Authority relating to the Supplemental Studies, as soon as
reasonably practicable after such information, data or results become available
or compiled, including any drafts and final versions of any study reports (the
“Development Data”).

(c) License to Development Data. Strakan shall have the exclusive right to use
the Development Data (or any portion thereof) solely to the extent necessary for
Developing and Commercializing the Product outside the Territory during the Term
and inside the Territory after the Term, and shall have the right to grant
sublicenses (“Data License”).

4.2 Phase 4 Studies.

4.2.1 Aptalis Phase 4 Studies. Aptalis shall prepare a design and protocol(s)
for any Phase 4 Study it or its sublicensees may propose (collectively,
regardless of the preparer, including those prepared under Section 4.2.2, a
“Protocol”) to carry out, and will submit each such Protocol to Strakan for its
review, comment and approval. Aptalis shall, and shall use Commercially
Reasonable Efforts to cause its sublicensees to, consider in good faith any
comments submitted by Strakan, including comments regarding the impact of such
Protocol on the regulatory and commercial status of the Product outside the
Territory. Strakan shall provide its comments to Aptalis within fifteen
(15) days after receiving a single Protocol for a Phase 4 Study and thirty
(30) days after receiving multiple Protocols for a Phase 4 Study, and shall
notify Aptalis within such time period(s) whether or not it approves the
respective Protocol(s), provided that such approval will not be unreasonably
withheld, conditioned or delayed. Aptalis shall use its Commercially Reasonable
Efforts to cause its sublicensees to comply or carry out, as applicable, with
such Protocol(s) as approved.

4.2.2 Strakan Phase 4 Studies. During the Term, Strakan will submit each
Protocol for a Phase 4 Study it or its licensees may propose to carry out in
respect of the Product outside of the Territory to Aptalis for its review,
comment and approval. Strakan shall, and shall use Commercially Reasonable
Efforts to cause its licensees to, consider in good faith any comments submitted
by Aptalis, including comments regarding the impact of such Protocol on the
regulatory and commercial status of the Product inside the Territory. Aptalis
shall provide its comments to Strakan within fifteen (15) days after receiving a
single Protocol for a Phase 4 Study and thirty (30) days after receiving
multiple Protocols for a Phase 4 Study, and shall notify Strakan within such
time period(s) whether or not it approves the respective Protocol(s), provided
that such approval will not be unreasonably withheld, conditioned or delayed.
Strakan shall use its Commercially Reasonable Efforts to cause its licensees to
comply or carry out, as applicable, with any such Protocol(s) as approved.

4.3 Lifecycle Management. Aptalis shall consider commercially reasonable
strategies in respect of prolonging the lifecycle of the Product, and shall use
Commercially Reasonable Efforts to evaluate and implement such strategies,
provided, however, that the foregoing obligations shall not extend to pursuing
new indications for the Product.

4.4 Assistance. Subject to the terms of this Article 4, each Party agrees to
provide the other with all reasonable assistance and take all actions reasonably
requested by the other Party

 

 

* Confidential treatment requested.

17



--------------------------------------------------------------------------------

that are necessary or desirable to enable the other Party to comply with any Law
applicable to the Development of the Product, including meeting, reporting and
other obligations to maintain and update any Regulatory Approvals for the
Product at the requesting Party’s expense.

4.5 Compliance with Laws. Each Party and its permitted Third Party contractors
shall perform its responsibilities under this Article 4, including those set
forth in a Development Plan, in accordance with all applicable Laws, including
cGCPs.

4.6 Right to Audit. Subject to the next sentence, Aptalis shall use Commercially
Reasonable Efforts to ensure that Strakan’s authorized representatives, and any
Regulatory Authorities to the extent required by applicable Law, may, during
regular business hours (giving, if reasonably possible, at least five
(5) Business Days prior written notice) (a) examine and inspect its facilities
or, subject to any Third Party confidentiality restrictions and obligations, the
facilities of any subcontractor or any investigator site used by Aptalis in the
performance of Development or Commercialization of the Product hereunder, and
(b) subject to applicable Law and any Third Party confidentiality restrictions
and obligations, inspect all data, documentation and work products relating to
the activities performed by Aptalis, the subcontractor or investigator site,
including, the anonymous medical records of any patient participating in any
clinical study, in each case generated pursuant to the Development and
Commercialization activities hereunder. The right to inspect the facilities
under clause (a) above shall be unlimited in the case of inspections by
Regulatory Authorities and in the case of Strakan shall be limited to once per
calendar year of the Term, unless Strakan reasonably determines that a material
safety or quality issue exists with respect to the Product, in which case the
number of inspections shall be limited to the number that are reasonably
necessary to resolve such issues. The right to inspect all data, documentation,
and work product relating to the Product under clause (b) above may be exercised
at any time during the Term, or such longer period as shall be required by
applicable Law.

4.7 Other Development Activities. Except for the Development activities
contemplated by Section 4.1, and subject to compliance with the provisions of
the other foregoing Sections of this Article 4, all Development related to the
Products or otherwise may be conducted by the Parties as they see fit and in
their sole discretion, provided, however, that each Party shall provide to the
other (a) information regarding any protocols for any clinical studies such
Party may propose to carry out, and such Party shall consider in good faith any
comments received from the other Party with respect to such protocols and
clinical studies, and (b) copies of all substantive or material information with
respect to its and its Third Party licensees or sublicensees Development
activities for products that correspond to the Product, including clinical data
compiled with respect to such products and all information and data filed with
any Regulatory Authority relating to such products, as soon as reasonably
practicable after such information, data or results become available or
compiled, including any drafts and final versions of any study reports (the
“Additional Development Data”). Aptalis shall have the exclusive right to use
the Additional Development Data created by or on behalf of Strakan (or any
portion thereof) solely to the extent necessary for Developing, Commercializing
or Manufacturing the Product (and, for the sake of clarity, for no other
pharmaceutical product) in or for the Territory during the Term, and shall have
the right to grant sublicenses. Strakan shall have the exclusive right to use
the Additional Development Data

 

 

* Confidential treatment requested.

18



--------------------------------------------------------------------------------

created by or on behalf of Aptalis (or any portion thereof) solely to the extent
necessary for Developing, Commercializing or Manufacturing the Product (and, for
the sake of clarity, for no other pharmaceutical product) outside the Territory
including the right to make or have made the Product in the Territory solely for
the purpose of supplying its customers or those of its licensees outside the
Territory and shall have the right to grant sublicenses. Subject to this
Section 4.7, the Parties agree to exchange information related to any planned,
in-progress and/or completed clinical studies that may be relevant to the other
Party’s Development activities, including information with respect to Phase 4
Studies.

ARTICLE 5

REGULATORY MATTERS

5.1 Transfer of Product IND and Product NDA. Effective as of the Effective Date,
ProStrakan hereby assigns the Product NDA and the Product IND to Aptalis. To the
extent required by applicable Laws, and at such time as Aptalis shall direct,
ProStrakan shall notify the FDA of the transfer of such Product NDA and Product
IND. Notwithstanding anything to the contrary in this Agreement, except in
connection with the assignment of this Agreement in accordance with
Section 17.6, Aptalis shall not be entitled to transfer, assign, encumber (other
than in connection with general liens as part of financing arrangements in the
ordinary course) or convey such Product NDA and Product IND to any Third Party.

 

5.2 Filing & Maintenance of Regulatory Approvals. From the Effective Date,
Aptalis shall, at its sole expense, support and maintain all Regulatory
Approvals in the Territory (including the Product IND and Product NDA assigned
to Aptalis by ProStrakan under Section 5.1 above and any future Regulatory
Approvals obtained by Aptalis or its Affiliates for the Product in the
Territory), including filing reports or regulatory variations with the
applicable Regulatory Authorities (subject to the provisions of Sections 5.4 and
5.6). Aptalis shall provide Strakan with drafts of all documents or
correspondence to be submitted to any Regulatory Authority in the Territory that
pertains to the Product at least one (1) week (or such lesser period of time as
may be necessitated by the circumstances) prior to the proposed filing date, if
possible. Aptalis will consult in advance with Strakan with respect to any
substantive or material filings to be made in accordance with both the terms of
this Section 5.2 and the Supply Agreement, including Regulatory Approval
applications, and shall take into consideration all reasonable comments made by
Strakan in respect of such filings. Strakan shall provide Aptalis with drafts of
any documents or correspondence related to the Manufacture of the Product
reasonably requested by Aptalis (and in the timeframe reasonably requested by
Aptalis), and shall provide Aptalis with any information, data or documentation
that Aptalis requests with respect to the Manufacture of the Product, but
Aptalis shall be responsible for all regulatory filings related to the
Manufacture of the Product in the Territory.

5.3 Appearances Related to the Product. Aptalis shall be the Party that is
responsible for communicating directly with and appearing before the FDA or any
other Regulatory Authority with respect to the Development or Commercialization
of the Product in the Territory.

 

 

* Confidential treatment requested.

19



--------------------------------------------------------------------------------

5.4 Step-In Rights in Relation to Regulatory Approvals for the Product. In the
event that Aptalis fails to maintain any Regulatory Approval for the Product in
the Territory, in addition to any other rights or remedies that Strakan may
have, Strakan shall have the right to seek or maintain such Regulatory Approval,
either in Aptalis’s or its own name upon thirty (30) days prior written notice
to Aptalis. In such event, Aptalis shall cooperate with Strakan’s efforts to
seek or maintain such Regulatory Approval.

5.5 Right of Reference.

5.5.1 Strakan shall, for the purpose of Aptalis exercising its rights under this
Agreement, permit Aptalis to have access to and grant it the right to reference
and use all regulatory filings and regulatory communications associated with any
submissions for Regulatory Approval and Regulatory Approvals for the Product
outside the Territory to the extent permitted under applicable Laws. Where
required in order for Aptalis to obtain such access, Strakan shall, as soon as
reasonably possible (no later than thirty (30) days from Aptalis’s request),
provide the applicable Regulatory Authorities with notice of its consent to such
access by Aptalis in the appropriate form.

5.5.2 Upon transfer of the Product IND and Product NDA to Aptalis, Aptalis
shall, upon Strakan’s reasonable request which shall be accompanied by a
reasonable explanation of the reason for such request, permit Strakan to have
access to and grant it the right to reference and use all regulatory filings and
regulatory communications associated with the Product IND and Product NDA and
any other Regulatory Approvals for the Product held by Aptalis or an Aptalis
Affiliate. Such right shall include, without limitation, access to the original
documentation and file source data submitted to the Regulatory Authorities in
respect of the Product NDA application as well as to any updates made to such
documentation and data since the original filing, and permission to cross refer
to and make copies of all such data and documentation for the purposes of future
regulatory filings in respect of indications outside the Territory or
Development activities by Strakan (or its designee). Where required in order for
Strakan to obtain such access, Aptalis shall, as soon as reasonably possible (no
later than thirty (30) days from Strakan’s request), provide the applicable
Regulatory Authorities with notice of its consent to such access by Strakan in
the appropriate form.

5.6 Advance Notice. Subject to applicable Laws, Aptalis shall provide Strakan
with reasonable advance notice (no less than ten (10) Business Days, if
feasible) of any meeting or substantive or material conference call with any
Regulatory Authority relating to any regulatory filing, regulatory communication
or Regulatory Approval for the Product in the Territory. Strakan has no right to
initiate or appear at any meetings or participate on such calls. If it is not
possible to provide Strakan notice of any such meeting or conference call,
Aptalis shall immediately thereafter provide Strakan with a summary of any such
meeting or conference call. Aptalis shall promptly, but in no event more than
fifteen (15) Business Days after receipt, furnish Strakan with copies of all
substantive or material documents or correspondence Aptalis has had with or
receives from any Regulatory Authority, and contact reports concerning
substantive or material conversations or meetings with any Regulatory Authority,
in each case relating to the Product in the Territory (including any minutes
from a meeting with respect thereto).

 

 

* Confidential treatment requested.

20



--------------------------------------------------------------------------------

5.7 Product Quality Agreement. Upon the Signing Date, and subject to
Section 17.10, the Parties shall enter into the Product Quality Agreement.

5.8 Safety Data Exchange Agreement. Upon the Signing Date, and subject to
Section 17.10, the Parties shall enter into the SDEA.

ARTICLE 6

COMMERCIALIZATION OF THE PRODUCT

6.1 Principles of Commercialization. Aptalis will be solely responsible for
Commercializing the Product in the Territory during the Term in accordance with
the Commercialization Plan and this Agreement, including [*] percent ([*]%) of
the expenses (including pre-marketing and detailing expenses) incurred by
Aptalis in connection with the Commercialization of the Product in the
Territory.

6.2 Launch and Commercialization; General.

6.2.1 Launch. Aptalis shall use its Commercially Reasonable Efforts to
Commercially Launch the Product in the Territory [*].

6.2.2 Commercialization Efforts. Aptalis shall use Commercially Reasonable
Efforts to Commercialize the Product in the Territory, subject to and in
accordance with the provisions of this Agreement.

6.2.3 [*].

6.2.4 [*].

6.2.5 [*].

6.3 Summary of Launch and Commercialization Plan; [*] Submission of
Commercialization Plan; No Commitment. Attached hereto as Exhibit E is an
initial draft summary of Aptalis’s launch and Commercialization plan for the
Product (the “Launch Plan Summary”) for the [*] period following the Commercial
Launch of the Product. [*]. For purposes of this Agreement, the commencement of
the Commercial Launch shall be deemed to occur on the date specified in the
Launch Plan Summary or, if later, as specified by Aptalis by notice to Strakan,
which date shall not be unreasonably delayed. Aptalis shall submit to Strakan a
Commercialization Plan for the Product in the Territory [*] and may amend and/or
update any such Plan, subject to notice to Strakan. For the avoidance of doubt,
it is understood and agreed by the Parties that (a) the contents of the Launch
Plan Summary and the Commercialization Plans submitted by Aptalis as provided
for herein, as amended, updated, etc., and including future [*]
Commercialization Plans, shall not be considered a commitment or obligation of
any kind on the part of Aptalis, but represents only a good faith estimate of
Aptalis’s anticipated Commercialization efforts for the Product, (b) Aptalis’s
failure to actually achieve such Commercialization efforts shall not be deemed a
breach of this Agreement and (c) the contents of

 

 

* Confidential treatment requested.

21



--------------------------------------------------------------------------------

the Launch Plan Summary and the Commercialization Plans submitted by Aptalis as
provided for herein, as updated, amended, etc., shall not be considered in any
way in determining whether Aptalis has exercised Commercially Reasonable Efforts
to Commercialize the Product. For clarity the above provisions of Section 6.3
shall not derogate from the obligations of Aptalis set out in Section 6.2.

6.4 Promotional Materials

6.4.1 Aptalis Promotional Materials. As soon as practicable after the Effective
Date, Aptalis will create and develop Promotional Materials for the Territory in
accordance with Regulatory Approvals and applicable Laws. Prior to making a
claim with respect to the Product that has not been sent to Strakan previously,
Aptalis shall submit to Strakan such claim for information purposes. If Strakan
has any concern as to whether any claim is in accordance with any applicable
Regulatory Approval in the Territory or applicable Law in the Territory, it
shall raise the matter with Aptalis within ten (10) Business Days of receiving
the claim from Aptalis. If Aptalis does not agree with Strakan’s concern, then
an ad hoc meeting of the OC will take place as soon as reasonably possible to
resolve the matter in dispute. If the matter is not resolved by the OC then the
dispute shall be subject to the procedures in Section 15.2. Copies of all
Promotional Materials used in the Territory will be archived by Aptalis in
accordance with applicable Laws.

6.4.2 Other Promotional Materials. Strakan will from time to time, upon the
reasonable request of Aptalis, but in any event at least annually, provide
copies of its Promotional Materials used outside the Territory to Aptalis, and
subject to any Third Party rights, grant Aptalis the right to use such materials
in the Territory. Strakan will bear the cost of obtaining any reasonably
necessary Third Party consents to the use of Promotional Materials in existence
as of the Signing Date by Aptalis in the Territory.

6.4.3 Aptalis Ownership of Promotional Materials. During the Term Aptalis shall
own all right, title and interest in and to any Promotional Materials relating
to the Product in the Territory, including applicable copyrights and trademarks,
but excluding copyrights and trademarks owned by Strakan or Third Parties as
contemplated by Sections 6.4.2, 10.7.1 and 10.7.2.

6.5 Compliance with Laws. Each Party or its permitted Third Party contractors
shall perform its responsibilities under this Article 6 in accordance with all
applicable Laws.

ARTICLE 7

MANUFACTURE OF THE PRODUCT

7.1 Development and Commercial Supply by Strakan. Subject to the terms of the
Supply Agreement, during the Term Strakan shall Manufacture, or arrange for a
Third Party to Manufacture, and supply exclusively to Aptalis in the Territory
all of Aptalis’s requirements of the Product for Development and
Commercialization in accordance with the terms of the Supply Agreement [*].

 

 

* Confidential treatment requested.

22



--------------------------------------------------------------------------------

ARTICLE 8

FINANCIAL TERMS; PAYMENT TERMS

8.1 Upfront Payment. As partial payment for the rights and licenses granted by
Strakan pursuant to this Agreement, Aptalis shall, within [*] Business Days of
the Effective Date, pay to Strakan a non-creditable and non-refundable amount of
Twenty Million Dollars ($20,000,000).

8.2 Milestones. As further payment for the rights and licenses granted by
Strakan to Aptalis pursuant to this Agreement:

8.2.1 Commercialization Milestone. [*]

8.2.2 Sales Milestone Payments.

(a) Aptalis shall notify Strakan as soon as practicable upon achievement of each
milestone set forth below (each, a “Milestone”). In further consideration of the
rights granted to Aptalis hereunder, no later than [*] days after receiving
Strakan’s invoice following Aptalis’s achieving each Milestone, Aptalis shall
pay to Strakan the corresponding non-creditable and non-refundable milestone
payment set forth below (each, a “Sales Milestone Payment”).

 

Milestone

   Product Sales Milestone
Payment

Net Sales of Product in any [*] during the Term equal to or greater than [*]
Dollars ($[*])

   $[*]

Net Sales of Product in any [*] during the Term equal to or greater than [*]
Dollars ($[*])

   $[*]

Net Sales of Product in any [*] during the Term equal to or greater than [*]
Dollars ($[*])

   $[*]

Net Sales of Product in any [*] during the Term equal to or greater than [*]
Dollars ($[*])

   $[*]

Net Sales of Product in any [*] during the Term equal to or greater than [*]
Dollars ($[*])

   $[*]

(a) For the avoidance of doubt each Sales Milestone Payment shall be payable
only once upon achievement of the applicable Milestone by the Product,
regardless of the number of times such Milestone may be achieved and regardless
of the achievement thereof separately by an extension, enhanced or modified
presentation or formulation thereof; and

(b) If more than one Milestone is achieved [*] then the aggregate of the
applicable Sales Milestone Payments will be payable. For example if [*].

 

 

* Confidential treatment requested.

23



--------------------------------------------------------------------------------

8.3 Royalties.

8.3.1 Royalty Rate. From the Effective Date, as further consideration for
Strakan’s grant of the rights and licenses to Aptalis hereunder, Aptalis will
pay to Strakan a royalty on Net Sales of the Products in the Territory, subject
to the deduction of (a) [*], (b) [*], (c) [*], and (d) [*], as follows:

 

Aggregate Net Sales [*]

   Product Royalty Rate

For that portion of Net Sales in [*] which is less than or equal to [*] Dollars
($[*])

   [*]%

For that portion of Net Sales in [*] which is greater than [*] Dollars ($[*]) up
to [*] Dollars ($[*])

   [*]%

For that portion of Net Sales in [*] which is greater than [*] Dollars ($[*])

   [*]%

8.3.2 Royalty Term. Royalties due under this Section 8.3 will commence upon the
First Commercial Sale of the Product in the Territory after the date of this
Agreement and will continue during the Term.

8.3.3 Royalty Payments and Sales Reporting. Within forty-five (45) days
following [*] Aptalis shall provide Strakan a report setting forth, the amount
of gross sales of the Products in the Territory for [*], a calculation of Net
Sales, and a calculation of the amount of royalty payments due on such Net Sales
after deducting [*] (“Sales Reports”). Royalty payments due pursuant to this
Section 8.3 are due and payable within [*] Business Days of receipt of an
invoice from Strakan. Each Sales Report will be considered Confidential
Information of Aptalis subject to the obligations of Article 9 of this
Agreement.

8.4 Payment Method. All undisputed amounts due to either Party hereunder will be
paid in Dollars by wire transfer in immediately available funds to an account
designated by such Party. Any payments or portions thereof due hereunder that
are not subject to good faith dispute and not paid by the date such payments are
due under this Agreement will bear simple interest at the lower of (a) United
States Prime Rate, as reported in the Wall Street Journal, Eastern Edition, on
the due date (or, if the due date is not a Business Day, on the last Business
Day prior to such due date) plus two percent (2%), or (b) the maximum rate
permitted by applicable Law, calculated on the number of days such payment is
delinquent.

8.5 Taxes.

8.5.1 Withholding Taxes. Strakan will be responsible for any and all income or
other taxes owed by Strakan and required by applicable Law to be withheld or
deducted from any of the royalty and other payments made by or on behalf of
Aptalis to Strakan hereunder

 

 

* Confidential treatment requested.

24



--------------------------------------------------------------------------------

(“Withholding Taxes”), and Aptalis may deduct from any amounts that Aptalis is
required to pay hereunder an amount equal to such Withholding Taxes. Aptalis
will provide Strakan with reasonable advance notice of tax withholding
obligations to which it reasonably believes that it is subject. Strakan will
provide Aptalis any reasonable information available to Strakan that is
necessary to determine the Withholding Taxes. Such Withholding Taxes will be
paid to the proper taxing authority for Strakan’s account and evidence of such
payment will be secured and sent to Strakan within one (1) month of such
payment. The Parties will do all such lawful acts and things and sign all such
lawful deeds and documents as either Party may reasonably request from the other
Party to enable Strakan and Aptalis or its Affiliates to take advantage of any
applicable legal provision or any treaty provisions with the object of paying
the sums due to Strakan hereunder with the lowest legal amount of Withholding
Taxes.

8.5.2 Additional Withholding Taxes. If, as a result of any change in the
corporate status or location of Aptalis, or the permitted assignment of this
Agreement by Aptalis, in each case where Strakan’s prior consent has not been
sought and obtained, additional Withholding Taxes become due on payments from
Aptalis or its permitted assignee to Strakan that would not have been due,
solely as a result of the difference in tax treatment of the changed corporate
status or under applicable Law of or treaty with the taxing jurisdiction of the
changed location, as compared to the United States absent such change in
corporate status or location or permitted assignment where Strakan’s prior
consent has not been sought and obtained, and Strakan is permanently unable to
claim a credit or reimbursement for such tax, in whole or in part, then Aptalis
will deduct Withholding Taxes in accordance with this Section 8.5, but will, in
addition to the sums otherwise payable under this Agreement, pay to Strakan such
further sum as will ensure that, after deduction of Withholding Taxes on all
such sums, the net amount received by Strakan equals the amount that Strakan
would have received had the non-creditable or non-reimbursable excess portion of
such additional Withholding Taxes not been deducted.

8.6 Records Retention; Financial Audit.

8.6.1 Record Retention. Each Party will maintain complete and accurate books,
records and accounts used for the determination of expenses incurred in
connection with the performance of Development or Commercialization activities
or otherwise relevant for the calculation of Net Sales, in sufficient detail to
confirm the accuracy of any payments required under this Agreement, which books,
records and accounts will be retained by such Party for five (5) years after the
end of the period to which such books, records and accounts pertain, or longer
as is required by applicable Law.

8.6.2 Financial Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, to have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party as may be reasonably necessary to verify the accuracy of any
expenses shared or paid by the other Party under this Agreement or the
calculation of Net Sales for any Calendar Year ending not more than five
(5) years prior to the date of such request; provided, however, that, (a) no
Party will have the right to conduct more than one such audit in any twelve
(12) month period and that (b) the auditing Party shall not be permitted to

 

 

* Confidential treatment requested.

25



--------------------------------------------------------------------------------

audit the same period of time more than once, unless evidence of fraud or gross
negligence arises in a subsequent audit and the auditing Party reasonably
believes that such evidence indicates the reasonable possibility of fraud or
gross negligence in any such prior period. The accounting firm will disclose to
the Parties only whether the various expenses subject to being shared by this
Agreement, Net Sales reported by the audited Party are correct or incorrect and
the specific details concerning any discrepancies. The auditing Party will bear
all costs of such audit, unless the audit reveals a discrepancy in the auditing
Party’s favor of more than ten percent (10%), in which case the audited Party
will bear the cost of the audit. The result of the audit shall, in the absence
of manifest error, be final and binding on the Parties. Aptalis shall obtain
from any subcontractor, as applicable, audit rights at least as favorable as the
audit rights set forth in this Section 8.6.2 and the right to share the results
of any such audit with Strakan. In the event that Strakan reasonably believes
that there is a material inaccuracy in the reporting by a subcontractor, as
applicable, of the Net Sales of such subcontractor, then Strakan may direct
Aptalis to exercise such audit rights in accordance with procedures reasonably
requested by Strakan.

8.6.3 Payment of Additional Amounts. If, based on the results of any audit,
additional payments are owed to either Party under this Agreement, then the
paying Party will make such additional payments within thirty (30) days
(provided that the paying Party has received an invoice in respect of the same)
after the accounting firm’s written report is delivered to the Parties. The
provisions of Section 8.5 shall apply to such payment.

8.6.4 Confidentiality. Each Party will treat all information subject to review
under this Section 8.6 in accordance with the provisions of Article 9. Prior to
conducting any audit hereunder, the Party conducting such audit will cause its
accounting firm to enter into a reasonably acceptable confidentiality agreement
with the audited Party obligating such accounting firm to maintain all such
financial information in confidence with standards no less stringent that the
terms of Article 9 of this Agreement.

 

 

* Confidential treatment requested.

26



--------------------------------------------------------------------------------

ARTICLE 9

CONFIDENTIALITY

9.1 Confidential Information.

9.1.1 Confidential Information. As used in this Agreement, the term
“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
computer, electronic or other form, provided pursuant to this Agreement by one
Party (the “Disclosing Party”) to the other Party (the “Receiving Party”),
including information relating to the Disclosing Party’s existing or proposed
research, development efforts, Know-How, Development Data, patent applications,
business or products, and any other materials that have not been made available
by the Disclosing Party to the general public. Notwithstanding the foregoing
sentence, Confidential Information shall not include any information or
materials that:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;

(b) were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

(d) were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of

the Confidential Information belonging to the other Party, to the extent such
Receiving Party has documentary evidence to that effect.

9.1.2 Confidentiality Obligations. Each of Strakan and Aptalis shall keep all
Confidential Information received from the other Party with the same degree of
care it maintains the confidentiality of its own Confidential Information, but
in no event less than a reasonable degree of care. Neither Party shall use such
Confidential Information for any purpose other than in performance of this
Agreement or disclose the same to any other person other than to such of its and
its Affiliates’ or sub-licensees, directors, officers, managers, employees,
independent contractors, agents or consultants who have a need to know such
Confidential Information to implement the terms of this Agreement or enforce its
rights under this Agreement; provided,

 

 

* Confidential treatment requested.

27



--------------------------------------------------------------------------------

however, that a Receiving Party shall advise any of its and its Affiliates’,
sub-licensees, directors, officers, managers, employees, independent
contractors, agents or consultants who receives such Confidential Information of
the confidential nature thereof and of the obligations contained in this
Agreement relating thereto, and the Receiving Party shall ensure (including, in
the case of a Third Party, by means of a written agreement with such Third Party
having terms at least as protective as those contained in this Article 9) that
all such directors, officers, managers, employees, independent contractors,
agents or consultants comply with such obligations as if they had been a Party
hereto. Upon termination of this Agreement, the Receiving Party shall return or
destroy all documents, tapes or other media, other than the Receiving Party’s
back-up or archival media (which media shall be destroyed in the normal course
of the Receiving Party’s document retention program), containing Confidential
Information of the Disclosing Party that remain in the possession of the
Receiving Party or its directors, managers, employees, independent contractors,
agents or consultants, except that the Receiving Party may keep one copy of the
Confidential Information in the legal department files of the Receiving Party,
solely for archival purposes. Such archival copy shall be deemed to be the
property of the Disclosing Party, and shall continue to be subject to the
provisions of this Article 9.

9.1.3 Permitted Disclosure and Use. Notwithstanding Section 9.1.2, a Party may
disclose Confidential Information belonging to the other Party to the extent
such disclosure is reasonably necessary to: (a) obtain Regulatory Approval of
the Product to the extent such disclosure is made to a Regulatory Authority;
(b) comply with or enforce any of the provisions of this Agreement; or
(c) comply with applicable Laws, including a filing with the Securities and
Exchange Commission or other listing authority, provided, that, the disclosing
Party shall provide copies of the disclosure reasonably in advance of such
filing or other disclosure for the non-disclosing Party’s prior review and
comment. If a Party deems it necessary to disclose Confidential Information of
the other Party pursuant to this Section 9.1.3, such Party shall, if reasonably
possible and permissible, give reasonable advance notice of such disclosure to
the other Party to permit such other Party sufficient opportunity to object to
such disclosure or to take measures to ensure confidential treatment of such
information. In addition, notwithstanding Section 9.1.2, the Parties shall
prepare standardized responses to anticipated inquiries from the public or
press, stockholders, investors and/or analysts with respect to the Product or
other activities hereunder that may be disclosed.

9.1.4 Notification. The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential Information, and will cooperate with the Disclosing Party
in any reasonably requested fashion to assist the Disclosing Party to regain
possession of such Confidential Information and to prevent its further
unauthorized use or disclosure.

9.2 Publicity; Filing of this Agreement. The Parties agree that the public
announcement of the execution of this Agreement by (a) Strakan shall be
substantially in the form of the press release attached as Exhibit F-1 (the
“Strakan Press Release”) and (b) Aptalis shall be substantially in the form of
the press release attached as Exhibit F-2 (the “Aptalis Press Release”). Any
other publication, news release or other public announcement relating to this
Agreement or to

 

 

* Confidential treatment requested.

28



--------------------------------------------------------------------------------

the performance hereunder, shall first be reviewed and approved by both Parties;
provided, however, that any disclosure which is required by applicable Law as
advised by the disclosing Party’s counsel may be made without the prior consent
of the other Party. To the extent practicable and permissible, the disclosing
Party shall be given at least three (3) Business Days advance notice of any such
legally required disclosure, and the other Party shall provide any comments on
the proposed disclosure during such period. To the extent that either Party
determines that it or the other Party is required to file or register this
Agreement or a notification thereof to comply with the requirements of an
applicable stock exchange or NASDAQ regulation or any Governmental Authority,
including the United States Securities and Exchange Commission, the Competition
Directorate of the Commission of the European Communities or the United States
Federal Trade Commission, such Party shall promptly inform the other Party
thereof. Prior to making any such filing, registration or notification, the
Parties shall agree on the provisions of this Agreement for which the Parties
shall seek confidential treatment, it being understood that if one Party
determines to seek confidential treatment for a provision for which the other
Party does not, then the Parties will use reasonable efforts in connection with
such filing to seek the confidential treatment of any such provision. The
Parties shall cooperate, each at its own expense, in such filing, registration
or notification, including such confidential treatment request, and shall
execute all documents reasonably required in connection therewith.

9.3 Use of Names. Subject to Sections 9.1.3 and 9.2 neither Party shall use the
name of the other Party in relation to this transaction in any public
announcement, press release or other public document without the prior, written
consent of such other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may use the name of the other Party in any
document filed with any Regulatory Authority, including FDA, or with the
Securities and Exchange Commission or otherwise as required by applicable Law.

9.4 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 9; provided, however, that either Party may disclose
the terms of this Agreement to any Third Party with which it is proposing to
merge or which might be proposing to acquire or invest in the relevant Party
provided that such Third Party agrees to keep the terms of this Agreement
confidential.

9.5 Survival. The obligations and prohibitions contained in this Article 9 shall
survive the expiration or termination of this Agreement.

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Inventions Related to the Product.

10.1.1 Ownership.

(a) Strakan. Subject to this Article 10, Strakan shall solely own within and
outside of the Territory any invention that is created by employees of Strakan
(or of its

 

 

* Confidential treatment requested.

29



--------------------------------------------------------------------------------

Affiliates, subcontractors, distributors or sublicensees) jointly (other than
jointly with Aptalis) or severally, (x) as a result of Strakan carrying out any
of its obligations under this Agreement, and (y) pertaining to the Product
(“Strakan Inventions”). Aptalis shall have an exclusive (even as to Strakan),
royalty-free, irrevocable, sublicensable license to make, use and sell Strakan
Inventions in order to research, Develop, Commercialize and Manufacture the
Product in or for the Territory.

(b) Aptalis. Subject to this Article 10, Aptalis shall solely own within and
outside of the Territory any invention created by employees of Aptalis (or of
its Affiliates, subcontractors, distributors or sublicensees) jointly (other
than jointly with Strakan) or severally, (x) as a result of Aptalis carrying out
any of its obligations under this Agreement, and (y) pertaining to the Product
(“Aptalis Inventions”). Strakan shall have an exclusive (even as to Aptalis),
royalty-free, irrevocable, sublicensable license to make, use and sell Aptalis
Inventions in order to research, Develop, Commercialize and Manufacture the
Product (i) outside the Territory and (ii) in the Territory, provided, however,
that the license that is the subject of this clause (ii) shall not be effective
until after the Term except that Strakan shall be entitled to make or have made
the Product in the Territory solely for the purpose of supplying its customers
or those of its licensees outside the Territory.

(c) Joint. The Parties shall jointly own any invention that is created by
employees of Strakan (or of its Affiliates, subcontractors, distributors or
sublicensees) jointly or severally together with employees of Aptalis (or of its
Affiliates, subcontractors, distributors or sublicensees) as a result of their
carrying out any of their respective obligations under this Agreement (“Joint
Inventions”). Except as expressly provided in this Agreement and subject to
Section 10.3 and the next succeeding sentence, neither Party shall exploit any
Joint Invention without the prior written approval of the other Party, it being
understood that such approval may be conditioned on agreement after good faith
negotiations. Aptalis shall have the exclusive (even as to Strakan),
irrevocable, worldwide, sublicensable right, without any accounting to Strakan
as to any profits or other returns derived therefrom, to make, use and sell any
Joint Invention in order to research, Develop, Commercialize and Manufacture the
Product in the Territory. Strakan shall have an exclusive (even as to Aptalis),
royalty-free, irrevocable, sublicensable right, without any accounting to
Aptalis as to any profits or other returns derived therefrom, to make, use and
sell any Joint Invention in order to research, Develop, Commercialize and
Manufacture the Product (i) outside the Territory and (ii) in the Territory,
provided, however, that the right that is the subject of this clause (ii) shall
not be effective with regard to the Product in the Territory until after the
Term except that Strakan shall be entitled to make or have made the Product in
the Territory solely for the purpose of supplying its customers or those of its
licensees outside the Territory.

10.2 Specified Patent Maintenance. Strakan shall Maintain the Specified Patent
during the Term.

10.3 Patents Covering Joint Inventions.

10.3.1 Strategy. The Parties shall discuss in good faith, and if agreed upon,
implement, a mutually agreeable patent strategy with respect to all Joint
Inventions that may be

 

 

* Confidential treatment requested.

30



--------------------------------------------------------------------------------

patentable, and, in any event, shall cause their respective patent counsel to
communicate regularly regarding the prosecution and Maintenance of any Patents
covering any Joint Invention in the Territory and outside the Territory.

10.3.2 Aptalis. Aptalis shall be responsible for the prosecution (including
filing applications for Patents) and Maintenance of any Patents covering any
Joint Invention (“Joint Patents”), the costs of which shall be borne by Aptalis
with respect to the Territory and Strakan with respect to jurisdictions outside
of the Territory, unless otherwise agreed by the Parties. Aptalis shall provide
to Strakan copies of all communications sent to and received from patent offices
pertaining to the prosecution of such Joint Patents, including draft patent
applications, filing receipts, office actions, information disclosure statements
(including cited art/material), responses and/or amendments, and notices of
allowance. Furthermore, the Parties shall cause their patent counsel to
communicate regularly in advance regarding the prosecution of such Joint
Patents. Strakan shall be given at least fifteen (15) Business Days prior to the
earlier of the expiration of any shortened statutory period for response or
anticipated filing to review and comment upon the text of any such
communication. Aptalis also shall keep Strakan advised on the Maintenance of any
such Joint Patents and provide Strakan with a reasonable opportunity to comment
on matters related to Maintenance. In the event that the Parties, after good
faith discussions, cannot agree with respect to any decision to be made
regarding the prosecution and Maintenance of any Joint Patent (including
decisions relating to interference, opposition, revocation, reissue,
reexamination and similar proceedings related to such Patents), Aptalis shall
make such decision with respect to the Territory and Strakan shall make such
decision with respect to all jurisdictions outside of the Territory. In all
cases, each Party shall provide reasonable assistance to the other Party, at
Aptalis’s expense with respect to such Joint Patents in the Territory and at
Strakan’s expense with respect to such Joint Patents outside the Territory, with
respect to any activities determined by the other Party to be necessary or
desirable to obtain and Maintain such Patent protection.

10.3.3 Strakan. In the event Aptalis elects not to prepare, file, prosecute or
Maintain any such Joint Patents, it shall give Strakan notice to this effect,
sufficiently in advance to permit Strakan to undertake such filing, prosecution
and Maintenance without a loss of rights, and, thereafter, Strakan may, upon
written notice to Aptalis, file and prosecute such Joint Patents applications
and Maintain such Joint Patents in Aptalis’s name, the costs of which shall be
borne by Aptalis in the Territory and Strakan outside of the Territory, unless
otherwise agreed by the Parties, provided that Strakan shall provide to Aptalis,
for Aptalis’s review and comment, copies of all communications sent to and
received from any patent office pertaining to such Joint Patents, including
draft patent applications, filing receipts, office actions, information
disclosure statements (including cited art/material), responses and/or
amendments, and notices of allowance.

10.4 Patents Covering Aptalis Inventions. Aptalis shall be solely responsible
for the prosecution (including filing applications for Patents) and Maintenance
of any Patents covering the Aptalis Inventions (“Aptalis Patents”) at Aptalis’s
expense. Aptalis shall provide to Strakan copies of all communications sent to
and received from patent offices pertaining to the prosecution of such Aptalis
Patents, including draft patent applications, filing receipts, office actions,

 

 

* Confidential treatment requested.

31



--------------------------------------------------------------------------------

information disclosure statements (including cited art/material), responses
and/or amendments, and notices of allowance. Furthermore, the Parties shall
cause their patent counsel to communicate regularly in advance regarding the
prosecution of such Aptalis Patents. With respect to Aptalis Patents outside of
the Territory or in the Territory after the Term, Strakan shall be given at
least fifteen (15) Business Days prior to the earlier of the expiration of any
shortened statutory period for response or anticipated filing to review and
comment upon the text of any such communication. Aptalis also shall keep Strakan
advised on the maintenance of any such Aptalis Patents and provide Strakan with
a reasonable opportunity to comment on matters related to Maintenance. In the
event that the Parties, after good faith discussions, cannot agree with respect
to any decision to be made with respect to the preparation, filing, prosecution
and maintenance of any such Aptalis Patents (including decisions relating to
interference, opposition, revocation, reissue, reexamination and similar
proceedings), Aptalis shall make such decision. With respect to Aptalis Patents
outside of the Territory or in the Territory after the Term, in the event
Aptalis elects not to prepare, file, prosecute or Maintain any such Aptalis
Patents, it shall give Strakan notice to this effect, sufficiently in advance to
permit Strakan to undertake such filing, prosecution and Maintenance without a
loss of rights, and, thereafter, Strakan may, upon written notice to Aptalis,
file and prosecute such Patent applications and Maintain such Patents in
Aptalis’s name, all at Strakan’s expense, provided that Strakan shall provide to
Aptalis, for Aptalis’s review and comment, copies of all communications sent to
and received from any patent office pertaining to such Aptalis Patents,
including draft patent applications, filing receipts, office actions,
information disclosure statements (including cited art/material), responses
and/or amendments, and notices of allowance.

10.5 Patents Covering Strakan Inventions. Strakan shall be solely responsible
for the prosecution (including filing applications for Patents) and Maintenance
of any Patents covering the Strakan Inventions (“Strakan Patents”) at Strakan’s
expense. Strakan shall provide to Aptalis copies of all communications sent to
and received from patent offices pertaining to the prosecution of such Strakan
Patents, including draft patent applications, filing receipts, office actions,
information disclosure statements (including cited art/material), responses
and/or amendments, and notices of allowance. Furthermore, the Parties shall
cause their patent counsel to communicate regularly in advance regarding the
prosecution of such Strakan Patents. With respect to Strakan Patents in the
Territory, Aptalis shall be given at least fifteen (15) Business Days prior to
the earlier of the expiration of any shortened statutory period for response or
anticipated filing to review and comment upon the text of any such
communication. Strakan also shall keep Aptalis advised on the Maintenance of any
such Strakan Patents and provide Aptalis with a reasonable opportunity to
comment on matters related to Maintenance. In the event that the Parties, after
good faith discussions, cannot agree with respect to any decision to be made
with respect to the preparation, filing, prosecution and Maintenance of any such
Patents (including decisions relating to interference, opposition, revocation,
reissue, reexamination and similar proceedings), Strakan shall make such
decision. With respect to Strakan Patents in the Territory, in the event Strakan
elects not to prepare, file, prosecute or Maintain any such Strakan Patents, it
shall give Aptalis notice to this effect, sufficiently in advance to permit
Aptalis to undertake such filing, prosecution and Maintenance without a loss of
rights, and, thereafter, Aptalis may, upon written notice to Strakan, file and
prosecute such Patent applications and Maintain such Patents in

 

 

* Confidential treatment requested.

32



--------------------------------------------------------------------------------

Strakan’s name, all at Aptalis’s expense, provided that Aptalis shall provide to
Strakan, for Strakan’s review and comment, copies of all communications sent to
and received from any patent office pertaining to such Patents, including draft
patent applications, filing receipts, office actions, information disclosure
statements (including cited art/material), responses and/or amendments, and
notices of allowance.

10.6 Enforcement of Patent Rights.

10.6.1 Notice. If a Party becomes aware of any infringement, anywhere in the
world, of any issued Patent covering the Strakan Inventions, the Aptalis
Inventions and/or any Joint Inventions, such Party will notify the other Party
in writing to that effect. Any such notice shall include any available evidence
to support an allegation of such infringement.

10.6.2 Enforcement of Strakan Patents and Joint Patents in the Territory. Except
as otherwise provided in this Section 10.6.2, Aptalis shall, as between Strakan
and Aptalis, have the first right but not the obligation, at its own expense, to
take action (or cause or permit to be taken action) to obtain a discontinuance
of infringement or bring suit against a Third Party infringer in the Territory
of any Strakan Patents or any Joint Patents. Such right shall remain in effect
until thirty (30) days after the date of notice given under Section 10.6.1.
Aptalis, at its own expense, may require Strakan to join as a party plaintiff to
any action or suit resulting from Aptalis’s exercise of such rights. Strakan may
participate, and be represented by independent counsel, in such litigation at
its own expense. Aptalis shall not consent to the entry of any judgment or enter
into any settlement with respect to such an action or suit without the prior
written consent of Strakan (not to be unreasonably withheld or delayed) if such
judgment or settlement includes a finding or agreement that any Strakan Patent
or Joint Patent is invalid, unenforceable, or not infringed or would enjoin or
grant other equitable relief against Strakan. Aptalis shall bear all the
expenses of any such action or suit brought by Aptalis under this first right
claiming infringement of any Strakan Patent or Joint Patent. If, after the
expiration of the thirty (30) day period, Aptalis has not obtained a
discontinuance of the infringement of any Strakan Patent or Joint Patent or
filed suit against any such Third Party infringer of any Strakan Patent or Joint
Patent, or provided Strakan with information and arguments demonstrating to
Strakan’s reasonable satisfaction that there is insufficient basis for the
allegation of such infringement of the Strakan Patents or Joint Patents, then
Strakan shall have the second right, but not the obligation, at its own expense,
to bring suit against such Third Party infringer in the Territory. Strakan may
require Aptalis to join as a party plaintiff to any action or suit resulting
from Strakan’s exercise of such rights. Strakan shall not consent to the entry
of any judgment or enter into any settlement with respect to such an action or
suit without the prior written consent of Aptalis (not to be unreasonably
withheld or delayed) if such judgment or settlement includes a finding or
agreement that any Strakan Patent or Joint Patent is invalid, unenforceable, or
not infringed, grants a Third Party license, or would enjoin or grant other
equitable relief against Aptalis. Strakan shall bear all the expenses of any
such action or suit brought by Strakan under this second right claiming
infringement of any Strakan Patent or Joint Patent. Each Party shall cooperate
with the other Party (including by executing any documents required to enable
the other Party to initiate such litigation) in any action or suit for
infringement of any Strakan Patent or Joint

 

 

* Confidential treatment requested.

33



--------------------------------------------------------------------------------

Patent brought by a Party in accordance with this Section 10.6.2 and shall have
the right to consult with the other. Neither Party shall incur any liability
directly to the other Party as a consequence of such action or suit or any
unfavorable decision resulting therefrom, including any decision holding any
Strakan Patent or Joint Patent invalid or unenforceable. However, the Party
exercising the right to bring an action or suit shall indemnify and hold the
other Party harmless from any liability to a Third Party as a consequence of
such action or suit or any unfavorable decision resulting therefrom. Any
recovery obtained by either Party as a result of any such action or suit against
a Third Party infringer shall be allocated as follows:

(a) Such recovery shall first be used to reimburse each Party for all litigation
costs in connection with such action or suit paid by that Party;

(b) If Aptalis brought the infringement action or suit, Aptalis shall remit a
portion of the remainder of the recovery equal to the applicable royalty rate to
Strakan; and

(c) If Strakan brought the infringement action or suit, the remainder of the
recovery shall be shared equally by the Parties.

10.6.3 Enforcement of Aptalis Patents. Except as otherwise provided in this
Section 10.6.3, Aptalis shall, as between Aptalis and Strakan, have the first
right but not the obligation, at its own expense, to take action (or cause or
permit to be taken action) to obtain a discontinuance of infringement or bring
suit against a Third Party infringer of any Aptalis Patents. Such right shall
remain in effect until ninety (90) days after the date of notice given under
Section 10.6.1. Aptalis, at its own expense, may require Strakan to join as a
party plaintiff to any action or suit resulting from Aptalis’s exercise of such
rights. Strakan may participate, and be represented by independent counsel, in
such litigation at its own expense with respect to any such litigation that is
outside of the Territory or in the Territory after the Term. Aptalis shall not
consent to the entry of any judgment or enter into any settlement with respect
to such an action or suit without the prior written consent of Strakan (not to
be unreasonably withheld or delayed) if such judgment or settlement includes a
finding or agreement that any Aptalis Patent is invalid, unenforceable, or not
infringed, grants a Third Party license, or would enjoin or grant other
equitable relief against Strakan. Aptalis shall bear all the expenses of any
such action or suit brought by Aptalis under this first right claiming
infringement of any Aptalis Patent. If, with respect to an alleged infringement
of the Aptalis Patents outside of the Territory or in the Territory after the
Term, after the expiration of the ninety (90) day period, Aptalis has not
obtained a discontinuance of the infringement of any Aptalis Patent or filed
suit against any such Third Party infringer of any Aptalis Patent, or provided
Strakan with information and arguments demonstrating to Strakan’s reasonable
satisfaction that there is insufficient basis for the allegation of such
infringement of the Aptalis Patent, then Strakan shall have the second right,
but not the obligation, at its own expense, to bring suit against such Third
Party infringer (x) outside the Territory or (y) in the Territory after the
Term. Strakan may require Aptalis to join as a party plaintiff to any action or
suit resulting from Strakan’s exercise of such rights. Strakan shall not consent
to the entry of any judgment or enter into any settlement with respect to such
an action or suit without the prior written consent of Aptalis (not to be
unreasonably withheld or delayed) if such judgment or settlement includes a
finding or agreement that any Aptalis Patents are invalid, unenforceable, or not
infringed, grants a

 

 

* Confidential treatment requested.

34



--------------------------------------------------------------------------------

Third Party license, or would enjoin or grant other equitable relief against
Aptalis. Strakan shall bear all the expenses of any such action or suit brought
by Strakan under this second right claiming infringement of any Aptalis Patent.
Each Party shall cooperate with the other Party (including by executing any
documents required to enable the other Party to initiate such litigation) in any
action or suit for infringement of any Aptalis Patent brought by a Party in
accordance with this Section 10.6.3 and shall have the right to consult with the
other. Neither Party shall incur any liability directly to the other Party as a
consequence of such action or suit or any unfavorable decision resulting
therefrom, including any decision holding any Aptalis Patent invalid or
unenforceable. However, the Party exercising the right to bring an action or
suit shall indemnify and hold the other Party harmless from any liability to a
Third Party as a consequence of such action or suit or any unfavorable decision
resulting therefrom. Any recovery obtained by either Party as a result of any
such action or suit against a Third Party infringer shall be allocated as
follows:

(a) Such recovery shall first be used to reimburse each Party for all litigation
costs in connection with such action or suit paid by that Party;

(b) If Aptalis brought the infringement action or suit, Aptalis shall remit a
portion of the remainder of the recovery equal to the applicable royalty rate to
Strakan; and

(c) If Strakan brought the infringement action or suit, the remainder of the
recovery shall be shared equally by the Parties.

10.6.4 Enforcement of Joint Patents Outside of the Territory. Strakan shall, as
between Aptalis and Strakan, have the right but not the obligation, at its own
expense, to take action (or cause or permit to be taken action) to obtain a
discontinuance of infringement or bring suit against a Third Party infringer of
any Joint Patents outside of the Territory. Aptalis shall provide such
assistance as Strakan shall reasonably require in connection with such
enforcement at Strakan’s cost.

10.6.5 Appeal. In the event that a judgment is entered against a Party
exercising a rights pursuant to this Section 10.6 (the “Controlling Party”) and
an appeal is available, the Controlling Party shall have the first right, but
not the obligation, to file such appeal. In the event the Controlling Party does
not desire to file such an appeal, it will promptly, in a reasonable time period
(i.e., with sufficient time for the non-Controlling Party to take whatever
action may be necessary) prior to the date on which such right to appeal will
lapse or otherwise diminish, permit the non-Controlling Party to pursue such
appeal at such non-Controlling Party’s own cost. If the Law requires the
Controlling Party’s involvement in such appeal, the Controlling Party shall be a
nominal party of the appeal and shall provide reasonable cooperation with the
other Party at the other Party’s expense.

10.6.6 Third Party Licenses. If Aptalis enters into a commercially reasonable
agreement with a Third Party to license any Patent in the Territory that would,
but for such license, be, in the written opinion of a patent counsel selected by
Aptalis that doesn’t regularly represent either of the Parties and is reasonably
acceptable to Strakan, infringed by the

 

 

* Confidential treatment requested.

35



--------------------------------------------------------------------------------

Development, Manufacture, use, sale, offering for sale, importation, exportation
or other Commercialization or exploitation of the Product in the Territory in
accordance with this Agreement (“Third-Party License”), then Strakan shall be
responsible for all payments, one hundred percent (100%) on par, with respect to
the Third Party License (subject to the proviso to this sentence) and Aptalis
and its Affiliates and subcontractors may deduct [*] of the payments actually
made to such Third Party pursuant to such Third Party License with respect to
the Product from the next payment due to Strakan under Article 8 hereof (the
“Third-Party Payment”); [*]. In no event, however, shall Strakan have any
liability to (a) [*] or (b) Aptalis with respect to [*]. Aptalis shall not enter
into a Third-Party License without first obtaining the prior written consent of
Strakan which consent shall not be unreasonably withheld, conditioned or
delayed.

10.7 Trademark.

10.7.1 Ownership of Names. Each Party and its Affiliates shall retain all right,
title and interest in and to its and their respective corporate names and logos.

10.7.2 Acknowledgment of Ownership. Each Party acknowledges the sole ownership
by the other Party and validity of all trademarks, trade dress, logos and
slogans owned by the other Party and used or intended to be used on or in
connection with the Commercialization of the Product in the Territory. Each
Party agrees that it will not at any time during or after the Term assert or
claim any interest in or do anything which may adversely affect the validity or
enforceability of any trademark, trade dress, logo or slogan owned by the other
Party and used or intended to be used on or in connection with the marketing or
sale of the Product. Neither Party will register, seek to register or cause to
be registered any trademarks, trade dress, logos or slogans owned by the other
Party and used or intended to be used on or in connection with the marketing or
sale of the Product or any variation thereof, under any applicable Law providing
for registration of trademarks, service marks, trade names, fictitious names or
similar Laws, as an Internet domain name, or in the name of a corporation,
partnership, limited liability company or other entity, without the other
Party’s prior written consent.

10.7.3 Assignment of Trademark. Within five (5) business days after the
Effective Date, Strakan shall file a statement of use with the United States
Patent and Trademark Office (the “USPTO”), along with a declaration, proof of
use, the required fees, and any other documents required by the USPTO in
connection with such filing. Upon filing the statement of use, Strakan will
execute an assignment of the Trademark and any related domain names, in
substantially the same form as shown in Exhibit G (“Assignment”), transferring,
as of the Effective Date, all right title and interest in and to the Trademark
and the domain names which contain the Trademark, listed in Exhibit G throughout
the world, to Aptalis. Strakan will cooperate with Aptalis in filing all
documents required by the USPTO, any domain name registrar and any other entity
to effectuate the assignment of the Trademark and the domain names, and any
recordal thereof. Upon execution of the Assignment, the Trademark will be solely
owned by Aptalis and Strakan will be bound by the terms of Section 10.7.2
herein, with respect to such ownership by Aptalis.

10.7.4 Infringement and Enforcement. In the event that either Party becomes
aware of any infringement of the Trademark by a Third Party prior to execution
of the

 

 

* Confidential treatment requested.

36



--------------------------------------------------------------------------------

Assignment, such Party shall promptly notify the other Party. In such event of a
Third Party infringement of the Trademark, Strakan will cooperate with Aptalis,
at its own expense, in providing any assistance necessary if Aptalis chooses, in
its sole discretion and at its own expense, to take legal action with respect to
such infringement of the Trademark.

10.7.5 License of Trademark. During the period between the Effective Date and
the execution of the Assignment (“Interim Period”), Strakan grants Aptalis a
royalty free, exclusive right and license (even as to Strakan) to use the
Trademark in connection with the Product. Any such use of the Trademark by
Aptalis during the Interim Period and pursuant to this license shall be of a
quality at least equal to and substantially consistent with Strakan’s use of the
Trademark prior to the Effective Date. Aptalis agrees that it will not, during
the Interim Period, engage in any commercial act or other practice that could
reasonably be anticipated to disparage, injure or impair the value of the
reputation and goodwill associated with Strakan or the Trademark. Upon
reasonable request and reasonable prior notice during the Interim Period,
Strakan may inspect during regular business hours all facilities operated by
Aptalis Licensee solely to verify proper use of the Trademark.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1 Representations, Warranties and Covenants.

11.1.1 Mutual Representations. Each of the Parties hereby represents and
warrants to the other Party that, as of the Signing Date and the Effective Date:

(a) Such Party has full corporate right, power and authority to enter into this
Agreement and to perform its respective obligations under this Agreement and
that it has the right to grant the licenses and sublicenses granted pursuant to
this Agreement.

(b) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a Party
or by which it is bound, nor violate any applicable Law of any Governmental
Authority having jurisdiction over it.

(c) Such Party has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder.

(d) Except for Regulatory Approvals, manufacturing approvals and/or similar
approvals necessary for the Development, Manufacture or Commercialization of the
Product (and the components thereof), such Party has obtained all necessary
consents, approvals and authorizations of all Government Authorities and other
Persons required to be obtained by it as of the Signing Date and the Effective
Date in connection with the execution, delivery and performance of this
Agreement.

 

 

* Confidential treatment requested.

37



--------------------------------------------------------------------------------

(e) There is no action or proceeding pending against such Party or, to such
Party’s knowledge, threatened against such Party that questions the validity of
this Agreement or any action taken by such Party in connection with the
execution of this Agreement.

11.1.2 Additional Representations of Strakan and ProStrakan. As of the Signing
Date and the Effective Date, Strakan represents and warrants in accordance with
Sections 11.1.2(a)-(n) and 11.1.2(p), ProStrakan represents and warrants in
accordance with Section 11.2.2(o) and Strakan and ProStrakan jointly and
severally represent and warrant in accordance with Section 11.1.2(q) to Aptalis,
, that:

Accuracy of Information and Intellectual Property Rights

(a) No statement made by Strakan in this Agreement contains any untrue material
statement or omits to state a material fact necessary to make such statement, in
light of the circumstances in which it was made, not misleading. Strakan does
not have knowledge of any fact that has specific application to the Compound or
the Product that may materially adversely affect the commercial prospects for
the Product in the Territory.

(b) Strakan is the exclusive owner, free and clear of any liens, claims, and
encumbrances of any Person, of the Strakan Patents, the Strakan Know-How, the
Trademark, the Product Trade Dress and the Promotional Materials in existence on
the Signing Date and the Effective Date.

(c) As far as Strakan is aware, none of the Strakan Patents, the Strakan
Know-How, the Trademark, the Product Trade Dress or the Promotional Materials to
be made available by Strakan to Aptalis pursuant to this Agreement infringe,
dilute, misappropriate or otherwise violate the Intellectual Property Rights of
any Third Party, nor would as far as Strakan is aware, the Commercialization of
the Product in the Territory infringe, dilute, misappropriate or otherwise
violate the Intellectual Property Rights of any Third Party.

(d) There are no pending proceedings in any court, arbitration, administrative
or other tribunal in the Territory which are concerned with the validity or
ownership of any of any Strakan Patent or the Trademark or Product Trade Dress.

(e) Strakan has not, and no Strakan Affiliate, has received any complaints and
there are no pending proceedings or claims in any court, alleging that the
exploitation of any Strakan Patent or that the use of the Trademark or Product
Trade Dress infringe or would infringe the Intellectual Property Rights of any
person in the Territory.

(f) The Strakan Patents and the Trademark (to the extent they are granted) are
subsisting and all applications or registrations for the Strakan Patents and
Trademark are pending in the United States. The legal and beneficial owner or
applicant for registration of each of the Strakan Patents and the Trademark is
Strakan.

 

 

* Confidential treatment requested.

38



--------------------------------------------------------------------------------

(g) The Strakan Patents, the Trademark, the Strakan Know-How and the Product
Trade Dress are the only Intellectual Property Rights owned by, licensed to or
used by Strakan or its Affiliates in relation to the Product in the Territory;
and as far as Strakan is aware, no Intellectual Property Rights other than the
Strakan Patents, the Trademark, the Strakan Know-How, and the Product Trade
Dress are required in order to Manufacture, Develop, use, import and/or sell or
Commercialize the Product in the Territory.

(h) All actions required to be taken before the Signing Date and the Effective
Date for the Maintenance of the Strakan Patents and the Trademark (including all
applicable fees due and payable before such date) have been taken or paid
provided that foregoing is given to the best of Strakan’s knowledge in relation
to Strakan Patent which have been licensed to it and are not owned by it.

(i) None of the Strakan Patents or Strakan Know-How arose from work funded in
whole or in part by United States or other governmental funding.

Product NDA /Regulatory

(j) Product NDA 21-359 is the only Regulatory Approval held by Strakan or its
Affiliates in relation to the marketing and sale of the Product in the
Territory. ProStrakan is an Affiliate of Strakan within the meaning of the
definition thereof in this Agreement.

(k) Strakan has not, and no Strakan Affiliate has, received any notice from any
Governmental Authority in the Territory or in any jurisdiction in which the
Product is Manufactured for Aptalis pursuant to the Supply Agreement claiming
that the Product is not currently in compliance with any relevant requirement of
such Governmental Authority.

(l) Strakan does not know, and no Strakan Affiliate has knowledge, of anything
that is reasonably likely to result in the revocation, suspension or
modification of the Product NDA.

(m) Neither Strakan nor any Strakan Affiliate has entered into any agreement or
understanding with FDA with respect to the conduct of any Supplemental Studies
except as set out in Exhibit C and Strakan has made available to Aptalis all
material correspondence and notes of all phone calls related thereto.

(n) Neither Strakan nor any Strakan Affiliate is engaged in any litigation,
opposition or arbitration proceedings affecting or relating to the Product
(including claims relating to product liability or any clinical trial) as
plaintiff or defendant and there are no such proceedings pending or threatened
by or against Strakan or any Strakan Affiliate and Strakan is not aware of facts
or circumstances likely to give rise to any such proceedings.

(o) In respect of the Compound and Product, ProStrakan has prepared, maintained
and retained in all material respects all Regulatory Documentation prepared by
or for

 

 

* Confidential treatment requested.

39



--------------------------------------------------------------------------------

ProStrakan for filing in the Territory (the “Subject Documentation”) that is
required to be maintained or reported pursuant to and in accordance with cGCP,
cGLP and all other material applicable Law in the Territory or in any
jurisdiction in which the Product is Manufactured for Aptalis pursuant to the
Supply Agreement and all such information is true, complete and correct in all
material respects.

(p) The information provided by Strakan to Aptalis in connection with the
negotiation of this Agreement fairly describes all Adverse Events of which
Strakan has knowledge in respect of the Product. “Adverse Events” means (i) any
finding from tests in laboratory animals or in vitro that suggests a significant
risk for human subjects including reports of mutagenicity, teratogenicity or
carcinogenicity and (ii) any undesirable, untoward or noxious event or
experience associated with the clinical, commercial or other use or occurring
following administration, of a product in humans, occurring at any dose, whether
expected or unexpected and whether or not considered related to or caused by a
product, including such an event or experience as occurs in the course of the
use of a product in professional practice, in a clinical trial, from overdose,
whether accidental or intentional, from abuse, from withdrawal or from a failure
of expected pharmacological or biological therapeutic action of a product, and
including those events or experiences that are required to be reported to the
FDA under 21 C.F.R. Sections 312.32 or 314.80 or to Regulatory Authorities under
corresponding applicable Law outside the United States.

(q) As far as Strakan and ProStrakan are aware Strakan or its Affiliates and
licensees have conducted or are conducting those Clinical Studies with respect
to the Compound and those Clinical Studies with respect to Product set forth on
Exhibit H. As far as Strakan is aware Strakan and its Affiliates have conducted,
and have caused their respective contractors and consultants to conduct, the
aforesaid studies and any and all other preclinical and Clinical Studies related
to the Product conducted by any such Person in accordance in all material
respects with applicable cGCP, cGLP and all other applicable Law. As far as
Strakan and ProStrakan are aware all Clinical Data resulting from the Clinical
Studies set forth on Exhibit H and any other Clinical Studies conducted by
Strakan, its Affiliates or its licensees in respect of the Compound or Product
has been or will be collected or acquired, maintained and used in compliance
with applicable Law and the transfer of all such Clinical Data to Aptalis, or
the making available of the same to Aptalis, as contemplated hereby will comply
with all requirements of applicable Law. For the purposes of this
Section 11.1.2(q), “Clinical Studies” means clinical investigations as defined
in 21 C.F.R. 312.3(b) and clinical trials governed by Directive 2001/20/EC.

11.1.3 Additional Representations of Aptalis and Compliance with Applicable Law.

(a) Aptalis hereby represents and warrants to Strakan that, as of the Signing
Date and the Effective Date, Aptalis has the ability to perform all of its
obligations under this Agreement.

 

 

* Confidential treatment requested.

40



--------------------------------------------------------------------------------

(b) Aptalis hereby represents and warrants to Strakan that, as of the Signing
Date and the Effective Date, neither it nor its Affiliates has been debarred or
is subject to debarment and neither it nor any of its Affiliates will use in any
capacity, in connection with the Development or Commercialization of the
Product, any Person who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug and Cosmetic Act, or who is subject of a conviction
described in such section. Further, Aptalis agrees to inform Strakan in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal administrative proceeding is pending or, to
the best of Aptalis’s knowledge, is threatened, relating to the debarment of
Aptalis, its Affiliates or any Person used in any capacity by Aptalis or its
Affiliates in connection with the Development or Commercialization of the
Product.

(c) Aptalis hereby represents, warrants and covenants that it and its Affiliates
will not Commercialize the Product outside the Territory, except as explicitly
authorized by Strakan.

(d) Aptalis hereby represents, warrants and covenants that as at the Signing
Date and the Effective Date it and its Affiliates are not aware of any Patent
that would need to be the subject of a Third Party License as envisaged by
Section 10.6.6.

11.2 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 11.1 OF THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS AND
GRANTS NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND STRAKAN AND APTALIS EACH SPECIFICALLY DISCLAIM ANY
OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS,
STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

11.3 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
LOST PROFITS (EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 13.2), SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY
THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN
ANY WAY OUT OF THIS AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT LIMIT EITHER
PARTY’S OBLIGATIONS TO THE OTHER PARTY UNDER ARTICLE 9 AND ARTICLE 14.

11.4 Death or Personal Injury Liability. Nothing in this Agreement shall limit
any Party’s liability for death or personal injury caused by negligence or for
fraudulent misrepresentation.

 

 

* Confidential treatment requested.

41



--------------------------------------------------------------------------------

11.5 Essential Basis. The Parties acknowledge and agree that the disclaimers,
exclusions and limitations of liability set forth in this Article 11 form an
essential basis of this Agreement, and that, absent any of such disclaimers,
exclusions or limitations of liability, the terms of this Agreement, including
the economic terms, would be substantially different.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. Unless sooner terminated as provided herein, this Agreement shall
continue in effect in the Territory for as long as Aptalis, its Affiliates,
distributors, subcontractors or sublicensees continues to sell the Product (the
“Term”), it being understood that any temporary suspension in Sales that is not
intended by Aptalis, its Affiliates, distributors, subcontractors or
sublicensees to be permanent shall not be considered a cessation of sales
provided that Aptalis is using its Commercially Reasonable Efforts to recommence
Sales of Product as soon as reasonably possible.

12.2 Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at Law or in equity, terminate this Agreement in the
event that the other Party (the “Breaching Party”) shall have committed a
material breach of this Agreement. The Breaching Party shall have sixty
(60) days after written notice thereof was provided to the Breaching Party by
the non-breaching Party to remedy such default. Any such termination shall
become effective at the end of such sixty (60) day period unless the Breaching
Party has cured any such breach or default prior to the expiration of such sixty
(60) day period. If there is a dispute between the Parties regarding any amounts
due hereunder, Aptalis may withhold payment with respect to those amounts that
Aptalis believes in good faith are inaccurate or are otherwise not in accordance
with the terms of this Agreement until resolution in accordance with the
procedures set forth in Article 15, and any such withholding shall not be
considered a breach of this Agreement.

12.3 Termination by Either for Safety Concerns. Either Party may terminate this
Agreement as to the Product, to the extent that there is a permanent recall or
withdrawal of the Product in the Territory.

12.4 Patent Challenge. Strakan will be permitted to terminate this Agreement by
written notice effective upon receipt if Aptalis or its Affiliates directly, or
indirectly through assistance granted to a Third Party (save where such
assistance is ordered by a court, patent office or other tribunal), commence any
interference or opposition proceeding, challenge the validity or enforceability
in any patent office or court proceedings of, or oppose any extension of or the
grant of a supplementary protection certificate with respect to, the Strakan
Patent (each such action, a “Patent Challenge”) provided that if the Strakan
Patent is asserted against Aptalis or its Affiliate or its subcontractors under
the direction of Strakan for activities authorized under this Agreement, then
such Party is entitled to all and any defenses available to it including
challenging the validity or enforceability of such patent without enabling
Strakan to terminate this Agreement.

 

 

* Confidential treatment requested.

42



--------------------------------------------------------------------------------

ARTICLE 13

EFFECTS OF TERMINATION

13.1 Expiration of the Agreement or Termination Pursuant to Articles 12 or 16.
In the event that the Term of this Agreement expires as contemplated by
Section 12.1 or is terminated pursuant to Sections 12.2, 12.3, 12.4 or Article
16, or is terminated by Aptalis pursuant to Section 2.10.3(a) then the following
provisions, subject to Section 13.2, will apply:

13.1.1 Assignments. Aptalis will promptly (and in each case within sixty
(60) days after receipt of Strakan’s request):

(a) upon Strakan’s request, assign to Strakan all of Aptalis’s right, title and
interest in and to any agreements between Aptalis and Third Parties that are
freely assignable by Aptalis and that relate to the Development Plan or
Commercialization of the Product in the Territory. If any such agreements do not
relate exclusively to the Development Plan or Commercialization of the Product
will, if reasonably possible, assign the relevant part of the agreement to
Strakan.

(b) assign to Strakan all of Aptalis’s right, title and interest in and to any
(i) Promotional Materials and (ii) the Trademark and trade dress, (including any
goodwill associated therewith), any registrations and design patents for the
foregoing and any Internet domain name registrations for such trademarks and
slogans, all to the extent solely related to the Product in any territory for
which such termination is effective;

(c) assign to Strakan the management and continued performance of any clinical
trials for the Product pursuant to any Supplemental Studies ongoing as of the
effective date of such termination in any territory for which such termination
is effective;

(d) transfer to Strakan all of Aptalis’s right, title and interest in and to any
and all regulatory filings and Regulatory Approvals for the Product (including
Product NDA number 21-359 and the Product IND and supplements to the foregoing)
in the Territory.

(e) return all Confidential Information of Strakan in accordance with the
provisions of Section 9.1.2;

(f) to the extent that any agreement or other asset described in this
Section 13.1.1 is not assignable by Aptalis, then such agreement or other asset
will not be assigned, and upon the request of Strakan, Aptalis will take such
steps as may be necessary to allow Strakan to obtain and to enjoy the benefits
of such agreement or other asset, without additional payment therefor, in the
form of a license or other right to the extent Aptalis has the right and ability
to do so; and

(g) provide copies of any other books, records, documents and instruments to the
extent related to the Product.

 

 

* Confidential treatment requested.

43



--------------------------------------------------------------------------------

Strakan shall pay the reasonable and actually incurred expenses associated with
the transfers described in this Section 13.1.1 but except for such expenses such
transfers shall be for nil consideration.

13.1.2 Disclosure and Delivery. Aptalis will promptly transfer to Strakan at
Strakan’s reasonable cost any Aptalis Know-How Controlled by Aptalis (“Aptalis
Know-How”), to the extent then used exclusively in connection with the
Development or Commercialization of the Product; such transfer shall be effected
by the delivery of documents, to the extent such Know-How is embodied in
documents, and to the extent that Aptalis Know-How is not fully embodied in
documents, Aptalis shall, at Strakan’s reasonable cost, make its employees and
agents who have knowledge of such Aptalis Know-How in addition to that embodied
in documents available to Strakan at Aptalis’s premises for interviews,
demonstrations and training to effect such transfer in manner sufficient to
enable Strakan to practice such Aptalis Know-How as theretofore practices by
Aptalis. Subject to Section 13.1.1(b), Aptalis shall also promptly transfer to
Strakan all Promotional Materials.

13.1.3 Disposition of Inventory. Strakan shall have the option, exercisable
within thirty (30) days following the effective date of such termination, to
purchase any inventory of Products affected by such termination at the price for
which the Product was sold to Aptalis by Strakan hereunder. Strakan may exercise
such option by written notice to Aptalis during such thirty (30)-day period.
Upon such exercise, the Parties will establish mutually agreeable payment and
delivery terms for the sale of such inventory. If Strakan does not exercise such
option during such thirty (30)-day period, or if Strakan provides Aptalis with
written notice of its intention not to exercise such option, then Aptalis and
its Affiliates will be entitled, during the period ending on the last day of the
sixth (6th) full month following the effective date of such termination, to sell
any inventory of Products affected by such termination that remain on hand as of
the effective date of the termination, so long as Aptalis pays to Strakan the
royalties applicable to said subsequent sales, with respect to sales in the
Territory, as applicable, in accordance with the terms and conditions set forth
in this Agreement.

13.2 [*].

13.3 Accrued Rights. Termination of this Agreement for any reason will be
without prejudice to any rights that will have accrued to the benefit of a Party
prior to the effective date of such termination. Such termination will not
relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.

13.4 Survival. The following Articles and Sections, together with any
definitions used or exhibits referenced therein, will survive any expiration or
termination of this Agreement: Sections 2.8, 4.1.4(c), Section 4.7 (with regard
to the license granted to Strakan under Additional Development Data), 5.4, 5.5,
8.6 and Articles 1, 9, 10 (excluding 10.6.6), 11, 13, 14, 15, 17.

 

 

* Confidential treatment requested.

44



--------------------------------------------------------------------------------

ARTICLE 14

INDEMNIFICATION; INSURANCE

14.1 Indemnification.

14.1.1 Indemnification by Aptalis. Aptalis hereby agrees to save, defend and
hold Strakan, its Affiliates, and their respective directors, agents and
employees harmless from and against any and all Third Party Losses arising in
connection with any and all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions by a Third Party (each a “Third Party Claim”)
resulting from (a) any material breach by Aptalis of any of its representations,
warranties or covenants pursuant to this Agreement, (b) the gross negligence or
willful misconduct by Aptalis or its Affiliates or their respective officers,
directors, employees, agents or consultants in performing any obligations under
this Agreement, (c) any research and Development activities conducted by
Aptalis; (d) any alleged violation of any applicable Laws by Aptalis, its
Affiliates or their subcontractors, including Laws relating to the
Commercialization of the Products in the Territory; in each case except to the
extent that such Third Party Losses are subject to indemnification by Strakan
pursuant to Section 14.1.2.

14.1.2 Indemnification by Strakan. Strakan hereby agrees to save, defend and
hold Aptalis, its Affiliates, and their respective directors, agents and
employees harmless from and against any and all Third Party Losses arising in
connection with any and all Third Party Claims resulting from (a) any material
breach by Strakan of any of its representations, warranties or covenants
pursuant to this Agreement or (b) the gross negligence or willful misconduct by
Strakan or its Affiliates or their respective officers, directors, employees,
agents or consultants in performing any obligations under this Agreement; and
(c) any research and Development activities conducted by Strakan, and (d) any
alleged violation by Strakan, its Affiliates or their sublicensees or
subcontractors, of any applicable Laws; in each case except to the extent that
such Third Party Losses are subject to indemnification by Aptalis pursuant to
Section 14.1.1.

14.1.3 Other Provisions. The rights of indemnification under this Section 14.1
shall be subject to the provisions of Sections 14.2 through 14.8.

14.2 Notice of Claim. All indemnification claims in respect of any indemnitee
seeking indemnity under Section 14.1 (collectively, the “Indemnitees” and each
an “Indemnitee”) will be made solely by the corresponding Party (the
“Indemnified Party”). The Indemnified Party will give the indemnifying Party
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Third Party Losses or the discovery of any fact upon which such
Indemnified Party intends to base a request for indemnification under
Section 14.1, but in no event will the Indemnifying Party be liable for any
Third Party Losses that result from any delay in providing such notice which
materially prejudices the defense of such Third Party Claim. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). Together with the Indemnification Claim Notice,
the Indemnified Party will furnish promptly to the Indemnifying Party copies of
all notices and documents (including court papers)

 

 

* Confidential treatment requested.

45



--------------------------------------------------------------------------------

received by any Indemnitee in connection with the Third Party Claim. The
Indemnifying Party shall not be obligated to indemnify the Indemnified Party to
the extent any admission or statement made by the Indemnified Party materially
prejudices the defense of such Third Party Claim.

14.3 Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim subject to indemnification as provided for in
Sections 14.1.1 and 14.1.2 by giving written notice to the Indemnified Party
within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects. Should the Indemnifying Party assume
the defense of a Third Party Claim, the Indemnifying Party will not, except as
provided in Sections 14.4 below, be liable to the Indemnified Party or any other
Indemnitee for any legal expenses subsequently incurred by such Indemnified
Party or other Indemnitee in connection with the analysis, defense or settlement
of the Third Party Claim.

14.4 Right to Participate in Defense. Without limiting Section 14.3, any
Indemnitee will be entitled to participate in, but not control, the defense of a
Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (a) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (b) the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with Section 14.3 (in which case the Indemnified Party
will control the defense).

14.5 Settlement. With respect to any Third Party Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Third Party Loss, on such terms as the Indemnifying
Party, in its reasonable discretion, will deem appropriate (provided, however
that such terms shall include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto), and will transfer to
the Indemnified Party all amounts which said Indemnified Party will be liable to
pay prior to the time of the entry of judgment. With respect to all other Third
Party Losses in connection with Third Party Claims, where the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 14.3, the Indemnifying Party will have authority to consent to the entry
of any judgment, enter into any settlement or otherwise dispose of such Third
Party Loss; provided, however, it obtains the prior written consent of the
Indemnified Party (which consent will be at the Indemnified Party’s reasonable
discretion). The Indemnifying Party that has assumed the defense of the Third
Party Claim in accordance with Section 14.3 will not be liable for any
settlement or other disposition of a Third Party Loss by an Indemnitee that is
reached without the written consent of such Indemnifying Party. Regardless of
whether the Indemnifying Party chooses to defend or prosecute any Third Party
Claim, no Indemnitee will admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without first offering to the
Indemnifying Party the opportunity to assume the defense of the Third Party
Claim in accordance with Section 14.3.

 

 

* Confidential treatment requested.

46



--------------------------------------------------------------------------------

14.6 Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
will include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.

14.7 Expenses of the Indemnified Party. Except as provided above, the reasonable
and verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any Third Party Claim will
be reimbursed on a Calendar Quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

14.8 Product Claims.

14.8.1 Allocation of Third Party Losses. Subject to Sections 14.1.1 and 14.1.2
and the terms of the Supply Agreement, with respect to Third Party Losses from
Third Party Claims resulting directly or indirectly from the Development,
Manufacture, use, handling, storage, sale or other disposition of the Product
(including those Third Party Claims that involve death or bodily injury (or
allegations thereof) to any individual or any property other than Intellectual
Property Rights) in the Territory (each, a “Product Claim”), Aptalis shall be
responsible for such Third Party Losses to the extent the Product Claim relates
to the Territory.

14.8.2 Defense of Product Claims. Each Party shall give the other prompt written
notice of any Product Claim (actual or potential), but the omission of such
notice shall not relieve either Party from its obligations under this
Section 14.8, except to the extent the other Party can establish actual
prejudice and direct damages as a result thereof. Aptalis shall assume the lead
role in the defense of such Product Claim. Aptalis shall consult with Strakan on
all material aspects of any material decisions to be taken with regard to, the
defense, including settlement of such Product Claim, and Strakan shall have a
full opportunity to participate in decision-making process with respect to the
strategy of such defense, and the Parties shall cooperate fully with each other
in connection therewith. Aptalis will use its Commercially Reasonable Efforts to
ensure that any Third Party with which it is proposing to settle a Product Claim
will agree to keep the terms of the settlement confidential. If such Third Party
is not prepared to agree to keep the settlement terms confidential, Aptalis will
notify Strakan before entering into such settlement and further shall not enter
into such settlement agreement for a period of two (2) Business Days from such
notification.

 

 

* Confidential treatment requested.

47



--------------------------------------------------------------------------------

Strakan shall also have the right to participate in the defense of any Product
Claim utilizing attorneys of its choice, at its own expense. In furtherance of
the Parties’ cooperation, Aptalis will consult with Strakan regarding strategic
decisions, including the retention of counsel and defense of each Product Claim.
Aptalis will otherwise keep Strakan fully informed of the status and progress of
the defense and any settlement discussions concerning the Product Claim.

14.9 Insurance. Each Party will obtain and keep in force, through self-insurance
or otherwise, in a form reasonably acceptable to the other Party hereto,
insurance in scope and amount as required by Law applicable to a Party’s
activities hereunder and such additional amounts as may be reasonably necessary
to cover such Party’s indemnity obligations under this Agreement with scope and
coverage as is normal and customary in the biotechnology/pharmaceutical industry
generally for parties similarly situated. It is understood that such insurance
will not be construed to limit a Party’s liability with respect to its
indemnification obligations under this Article 14. Each Party will, except to
the extent self-insured, provide to the other Party upon request a certificate
evidencing the insurance such Party is required to obtain and keep in force
under this Article 14. Such certificate will provide that such insurance will
not expire or be cancelled or modified without at least thirty (30) days’ prior
notice to the other Party.

ARTICLE 15

GOVERNING LAW; DISPUTE RESOLUTION

15.1 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the Laws of the State of New York without giving effect to any
conflict of Laws provisions, except matters of Intellectual Property Rights that
will be determined in accordance the Intellectual Property Rights Laws relevant
to the Intellectual Property Rights in question. The UNICITRAL Convention for
the International Sale of Goods, as well as any other unified Laws relating to
the conclusion and implementation of contracts for the international sale of
goods, will not apply.

15.2 Dispute Resolution. In the event of a dispute, controversy or claim arising
from this Agreement (including non-contractual disputes) other than claims
relating solely or principally to the ownership of Intellectual Property Rights
(“Dispute”), the Parties will submit such Dispute to arbitration under the Rules
of Arbitration of International Chamber of Commerce (“ICC”). Unless, the Parties
agree otherwise, the number of arbitrators shall be three. One arbitrator shall
be appointed by each Party and the third arbitrator shall be appointed by the
International Court of Arbitration of the ICC. The place of arbitration will be
New York, New York if Strakan initiates arbitration proceedings or London,
England if Aptalis initiates the arbitration proceedings. The language of the
arbitration will be in English. Prior to the commencement of hearings, each of
the arbitrators appointed must provide an oath of undertaking of impartiality.
Judgment upon the award rendered by the arbitrators may be entered into any
court having jurisdiction thereof. The cost of any such arbitration will be
divided equally between the Parties, with each Party bearing its own attorneys’
fees and costs. The arbitration proceedings and the decision of the arbitrators
will be kept confidential by the Parties and the arbitrators.

 

 

* Confidential treatment requested.

48



--------------------------------------------------------------------------------

ARTICLE 16

BANKRUPTCY

16.1 Termination. This Agreement may be terminated by written notice by either
Party (the “Non-Debtor Party”) at any time during the Term of this Agreement
(a) upon the declaration by a court of competent jurisdiction that the other
Party (the “Debtor Party”) is bankrupt and, pursuant to the U.S. Bankruptcy
Code, the Debtor Party’s assets are to be liquidated, (b) upon the filing or
institution of bankruptcy, liquidation or receivership proceedings (other than
reorganization proceedings under Chapter 11 of the U.S. Bankruptcy Code) with
respect to the Debtor Party, (c) upon an assignment of a substantial portion of
the assets for the benefit of creditors by the Debtor Party, (d) in the event a
receiver or custodian is appointed for the Debtor Party’s business, or (e) if a
substantial portion of the Debtor Party’s business is subject to attachment or
similar process (each a “Bankruptcy Event”); provided, however, that in the case
of any involuntary bankruptcy proceeding such right to terminate shall become
effective only if the proceeding is not dismissed within sixty (60) days after
the filing thereof.

16.2 Effect on Licenses. All rights and licenses granted under or pursuant to
this Agreement are licenses of rights to “intellectual property” as defined in
Section 365(n) of Title 11 of the United States Code (“Title 11”). Provided that
the Non-Debtor Party does not terminate this Agreement pursuant to this Article
16, each Party agrees that the other Party, as licensee of such rights under
this Agreement shall retain and may fully exercise all of its rights and
elections under Title 11. Each Party agrees during the Term of this Agreement,
to create and maintain current copies or, if not amenable to copying, detailed
descriptions or other appropriate embodiments, to the extent feasible, of all
such intellectual property. If a case is commenced by or against the Debtor
Party under Title 11, the Debtor Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee) shall, as the Non-Debtor Party may elect in a written request,
immediately upon such request:

16.2.1 perform all of the obligations provided in this Agreement to be performed
by the Debtor Party including, where applicable and without limitation,
providing to the Non-Debtor Party portions of such intellectual property
(including embodiments thereof) held by the Debtor Party and such successors and
assigns or otherwise available to them; or

16.2.2 provide to the Non-Debtor Party all such intellectual property (including
all embodiments thereof) held by the Debtor Party and such successors and
assigns or otherwise available to them; and

16.2.3 not interfere with the rights of the Non-Debtor Party under this
Agreement, or any agreement supplemental hereto, to such intellectual property
(including such embodiments), including any right to obtain such intellectual
property (or such embodiments) from another entity, to the extent provided in
Section 365(n) of Title 11.

16.3 Rights to Intellectual Property. If (a) a Title 11 case is commenced by or
against the Debtor Party, (b) this Agreement is rejected as provided in Title
11, and (c) the Non-Debtor Party elects to retain its rights under this
Agreement as provided in Title 11, then the Debtor Party

 

 

* Confidential treatment requested.

49



--------------------------------------------------------------------------------

(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 trustee) shall provide to the Non-Debtor Party all such
intellectual property (including all embodiments thereof) held by the Debtor
Party and such successors and assigns, or otherwise available to them,
immediately upon the Non-Debtor Party’s written request. Whenever the Debtor
Party or any of its successors or assigns provides to the Non-Debtor Party any
of the intellectual property licensed under this Agreement (or any embodiment
thereof) pursuant to this Article 16, the Non-Debtor Party shall have the right
to perform the obligations of the Debtor Party under this Agreement with respect
to such intellectual property, but neither such provision nor such performance
by the Non-Debtor Party shall release the Debtor Party from any such obligation
or liability for failing to perform it. The Parties hereto acknowledge and agree
that, other than the milestones to be paid under Section 8.2 and royalties to be
paid pursuant to Section 8.3, no other payments to be made pursuant this
Agreement constitute “royalties” within the meaning of Title 11 or relate to
licenses of intellectual property under this Agreement.

16.4 Additional Rights. All rights, powers and remedies of the Non-Debtor
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at Law or in equity
(including Title 11) in the event of the commencement of a Title 11 case by or
against the Debtor Party. The Non-Debtor Party, in addition to the rights, power
and remedies expressly provided herein, shall be entitled to exercise all other
such rights and powers and resort to all other such remedies as may now or
hereafter exist at Law or in equity (including Title 11) in such event. The
Parties agree that they intend the foregoing rights to extend to the maximum
extent permitted by Law, including for purposes of Title 11, the right of access
to any intellectual property (including all embodiments thereof) of the Debtor
Party, or any Third Party with whom the Debtor Party contracts to perform an
obligation of the Debtor Party under this Agreement, and, in the case of the
Third Party, which is necessary for the research, development, manufacture and
Commercialization of Products.

ARTICLE 17

MISCELLANEOUS

17.1 Notices. All notices or other communications that are required or permitted
under this Agreement will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier to the addresses below. Any such communication will be deemed to have
been given (a) when delivered, if personally delivered or sent by facsimile on a
Business Day (so long as promptly confirmed by personal delivery or overnight
courier as provided in this Agreement), and (b) on the second Business Day after
dispatch, if sent by internationally-recognized overnight courier. Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below:

If to Strakan, to:

Strakan International S.a r.l.

Galabank Business Park

Galashiels, Scottish Borders, TD1 1QH UK

 

 

* Confidential treatment requested.

50



--------------------------------------------------------------------------------

ATTN: General Counsel

Facsimile: 44 (0)1896 664001

If to Aptalis, to:

Aptalis Pharma US, Inc.

22 Inverness Center Parkway

Birmingham, Alabama 35242

ATTN: General Counsel

Facsimile: 908-927-9648

With a copy, which shall not constitute notice, to:

Dewey & LeBoeuf LL

1301 Avenue of the Americas

New York, NY 10019

ATTN:Stanton J. Lovenworth, Esq,

Facsimile: 212-632-0175

17.2 Independent Status. Neither Party is an agent, employee or representative
of the other. Neither Party shall have the authority to make any statements,
representations or commitments of any kind, nor to take any action, which shall
be binding on the other Party, except as may be explicitly authorized by the
other Party in writing. This Agreement shall not constitute, create or in any
way be interpreted as a joint venture, partnership or formal business
organization of any kind.

17.3 Force Majeure. Neither Party shall be liable to the other for any failure
or delay in the fulfillment of its obligations under this Agreement (other than
the payment of monies due and owing to a Party under this Agreement), when any
such failure or delay is caused by fire, flood, earthquakes, locusts,
explosions, sabotage, terrorism, strikes, lockouts, lack of adequate raw
materials (caused by matters beyond the reasonable control of the performing
Party or its subcontractors), civil commotions, riots, invasions, wars, peril of
the sea, acts, restraints, requisitions, regulations, or directions of
government authorities (caused by matters beyond the reasonable control of the
performing Party or its subcontractors), acts of God, or any similar cause
beyond the reasonable control of the performing Party or its subcontractors
(each, a “Force Majeure Event”). In the event that either Party is prevented
from discharging its obligations under this Agreement on account of a Force
Majeure Event, the performing Party will notify the other Party forthwith, and
will nevertheless make every endeavor, in the utmost good faith, to discharge
its obligations, even if in a partial or compromised manner.

17.4 Entire Agreement; Amendment and Waiver. This Agreement, including the
Exhibits and Schedules attached hereto (each of which is hereby and thereby
incorporated herein and therein by reference) between the Parties shall
constitute the entire agreement and understanding of the Parties relating to the
subject matter of this Agreement and supersedes all prior oral or written
agreements, representations, understandings or arrangements between the

 

 

* Confidential treatment requested.

51



--------------------------------------------------------------------------------

Parties relating to the subject matter of this Agreement. No amendment,
supplement or other modification to any provision of this Agreement shall be
binding unless in writing and signed by both Parties. No waiver of any rights
under this Agreement shall be effective unless in writing signed by the Party to
be charged. A waiver of a breach or violation of any provision of this Agreement
will not constitute or be construed as a waiver of any subsequent breach or
violation of that provision or as a waiver of any breach or violation of any
other provision of this Agreement.

17.5 Headings; Construction; Certain Conventions. The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof. The Exhibits and Schedules to this Agreement are
incorporated herein by reference and will be deemed a part of this Agreement.
Unless otherwise expressly provided herein or the context of this Agreement
otherwise requires, (a) words of any gender include each other gender, (b) words
such as “herein”, “hereof”, and “hereunder” refer to this Agreement as a whole
and not merely to the particular provision in which such words appear, (c) words
using the singular will include the plural, and vice versa, (d) the words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “but not limited to”, “without limitation”, “inter alia” or words of
similar import, (e) the word “or” will be deemed to include the word “and”
(e.g., “and/or”) and (f) references to “Article,” “Section,” “subsection”,
“clause” or other subdivision, or to a Schedule or Exhibit, without reference to
a document are to the specified provision, Schedule or Exhibit of this
Agreement. This Agreement will be construed as if it were drafted jointly by the
Parties and shall not be strictly construed against either Party.

17.6 Assignment. Subject to Sections 2.10, none of the Parties herein shall
assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of the other Party. Each Party shall be
entitled (without the consent of the other Party) to assign this Agreement (or
any of its rights or obligations under this Agreement) to (a) its Affiliate (as
long as such entity remains an Affiliate of the relevant Party) provided that
the assigning Party shall be responsible for the performance of this Agreement
by such Affiliate; or (b) to any corporation to which it has sold all or
substantially all of its assets relating to this Agreement provided that the
acquiring corporation agrees in writing to be bound by the terms of this
Agreement. If a Party delegates all or any of its obligations under this
Agreement to any Third Party, the Party delegating shall be fully responsible to
the other Party for the proper performance of those obligations and for any
negligent act or omission made by the Third Party or its staff in relation
thereto. For purposes of clarity, any change of control or merger,
consolidation, initial public offering or other financing activity of a Party
shall not be deemed an assignment of this Agreement.

17.7 Severability. If any provision of this Agreement or application thereof to
anyone is adjudicated to be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect any provision or application of
this Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. Further, the judicial or
other competent authority making such determination shall have the power to
limit, construe or reduce the duration, scope, activity and/or area of such
provision, and/or delete specific words or phrases as necessary to render, such
provision enforceable in such jurisdiction.

 

 

* Confidential treatment requested.

52



--------------------------------------------------------------------------------

17.8 Further Assurances. Each Party shall, as and when requested by the other
Party, do all acts and execute all documents as may be reasonably necessary to
give effect to the provisions of this Agreement.

17.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

17.10 [*].

[Signature Page Follows]

 

 

* Confidential treatment requested.

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

 

STRAKAN INTERNATIONAL S.À R.L.   APTALIS PHARMA US, INC. By:  

/s/    Andrew McLean

  By:  

/s/    Frank Verwiel

  Name:   Andrew McLean     Name:   Frank Verwiel, MD   Title:   Director and
General Counsel     Title:   President and Chief Executive Officer       By:  

/s/    Steve Gannon

        Name:   Steve Gannon         Title:   Senior Vice President, Finance,
Chief Financial Officer and Treasurer PROSTRAKAN INC.   (For the Purposes of
Sections 5.1 and 11.1.2)   By:  

 

 

/s/    Andrew McLean

        Name:   Andrew McLean         Title:   Director and General Counsel    
 

 

 

* Confidential treatment requested.



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT QUALITY AGREEMENT

 

 

* Confidential treatment requested.

 



--------------------------------------------------------------------------------

Execution Version

 

LOGO [g283207ex1030_pg060.jpg]

EXHIBIT A

THE PRODUCT QUALITY AGREEMENT

BETWEEN

APTALIS PHARMA US, INC.

100 Somerset Corporate Boulevard,

Bridgewater, NJ 08807 USA

AND

STRAKAN INTERNATIONAL S.À R.L.

(a member of the ProStrakan group of companies)

Galabank Business Park

Galashiels TD1 1QH

United Kingdom

For the Distribution of Rectiv

TECHNICAL AGREEMENT REFERENCE NUMBER: CTA1119

Effective Date: Refer to approval signature.

 

 

* Confidential treatment requested.

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

          

Article 1

  SCOPE OF THIS AGREEMENT      1   

Article 2

  DEFINITIONS      2   

Article 3

  AUTHORIZATIONS      4   

Article 4

  MANUFACTURE & SUPPLY OF PRODUCTS      4   

Article 5

  CERTIFICATION OF FINISHED PRODUCTS FOR SHIPPING      5   

Article 6

  FINAL RELEASE TO MARKET OF FINISHED PRODUCTS      6   

Article 7

  DOCUMENTATION      6   

Article 8

  ADDITIONAL MATERIAL SOURCING      7   

Article 9

  TESTING      9   

Article 10

  PRINTED PACKAGING ADDITIONAL MATERIALS CONTROL      9   

Article 11

  NOTIFICATION AND APPROVAL OF DEVIATIONS AND NON-CONFORMANCE      10   

Article 12

  REFERENCE AND RETENTION SAMPLES      12   

Article 13

  STORAGE OF PRODUCT / ENVIRONMENTAL MONITORING      12   

Article 14

  COMPLAINTS      13   

Article 15

  CHANGE CONTROL      13   

Article 16

  REPROCESSING AND REWORK      14   

Article 17

  SUB-CONTRACTING      14   

Article 18

  REGULATORY INSPECTIONS      14   

Article 19

  PERIODIC QUALITY REVIEWS      15   

Article 20

  ON-GOING GMP STABILITY      15   

Article 21

  ANNUAL REPORT      15   

 

 

* Confidential treatment requested.

Exhibit A-1-i



--------------------------------------------------------------------------------

Article 22

   CHANNELS OF COMMUNICATION      15   

Article 23

   REVIEW      15   

 

APPENDIX 1

   FINISHED PRODUCT LISTING    1-1

APPENDIX 2

   CONTRACT MANUFACTURER AUTHORIZATION TO MANUFACTURE    2-1

APPENDIX 3

   SUMMARY OF MARKETING AUTHORIZATION    3-1

APPENDIX 4

   DIVISION OF PHARMACEUTICAL RESPONSIBILITIES CHECKLIST    4-1

APPENDIX 5

   CONTACT NAMES    5-1

APPENDIX 6

   LIST OF CURRENT SUBCONTRACTORS    6-1

APPENDIX 7

   CHANGE HISTORY LOG    7-1

APPENDIX 8

   LIST OF APPROVED SUPPLIERS    8-1

 

 

* Confidential treatment requested.

Exhibit A-1-ii



--------------------------------------------------------------------------------

Article 1 SCOPE OF THIS AGREEMENT

This Product Quality Agreement (this “Agreement”), dated as of the Effective
Date, defines the roles and responsibilities for the Manufacture, assembly,
quality control, release, storage and distribution of the medical product(s)
listed in Appendix 1.

For the avoidance of doubt, the commercial arrangements relating to the storage
and distribution of the Product are addressed in the commercialization and
license agreement (the “License Agreement”) and the supply agreement (the
“Supply Agreement”) each entered into between the Parties and both of even date
to this Agreement and in the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of the License
Agreement or the Supply Agreement between the parties, the terms and conditions
of this Agreement shall have precedence over the License Agreement and the
Supply Agreement with respect to quality and cGMP aspects unless specific
reference is made to this Agreement in connection with such inconsistency.

This Agreement is made between:

Aptalis Pharma US, Inc., whose principal place of business is at:

100 Somerset Corporate Boulevard,

Bridgewater, NJ 08807 USA.

Hereinafter referred to as “Aptalis”, and

Strakan International S.à r.l. (a member of the ProStrakan group of companies) -
a company incorporated in Luxembourg with offices at:

Galabank Business Park,

Galashiels,

TD1 1QH, Scotland

Hereinafter referred to as “Strakan”.

 

 

* Confidential treatment requested.

Exhibit A-1-1



--------------------------------------------------------------------------------

Points to note:

 

  •  

Strakan has audited the Manufacturing Facilities of its Contract Manufacturer(s)
to ensure that the systems were in compliance with cGMP. Strakan will routinely
audit its Contract Manufacturer(s) to ensure acceptable cGMP standards are
maintained.

 

  •  

Following receipt of finished Product Aptalis will be responsible for final
release of finished packs for sale and supply in the Territory.

 

  •  

Each party undertakes to provide the other with all reasonable information and
assistance such party requires to discharge their responsibilities under this
Agreement.

Communication

Strakan and Aptalis have identified key contact personnel for critical quality
processes to ensure responsible individuals are contacted to address issues that
may arise.

Aptalis may, upon notice to Strakan, designate its own employee or an employee
of any of its Affiliates to act as a contact person with regard to the
responsibilities and obligations of Aptalis hereunder or to fulfill the duties
or exercise the rights of Aptalis set out herein.

Article 2 DEFINITIONS

For purposes of this Agreement, in addition to the other terms defined elsewhere
in this Agreement, the following initially capitalized terms, whether used in
the singular or plural, will have the following meanings. Other capitalized
terms that are used in this Agreement and not defined in this Agreement will
have the meaning set forth in the License Agreement or the Supply Agreement. To
the extent that any terms are defined in this Agreement and the License
Agreement or the Supply Agreement, for purposes of this Agreement such defined
terms will have the meaning set forth in this Agreement.

The term Marketing Authorization is a defined term used in this Agreement to
cover a regulatory approval to market the Product in a specific country, e.g.
New Drug Applications (NDA) in the USA.

Other definitions in this Agreement are those detailed or construed from the
“Rules”, “Guidelines” and “Directives” as applied to the control of medicines in
the United States.

“Batch” shall mean a specific quantity of Additional Material expected to be
homogeneous within specified limits produced or packaged in a process or series
of processes;

 

 

* Confidential treatment requested.

Exhibit A-1-2



--------------------------------------------------------------------------------

“Batch Record” shall mean Manufacturing documentation, packaging documentation,
and exception documentation, such as a non-conformance report, Deviation Report
and Certificate of Analysis, and additional documentation, which may have been
processed as part of the production and packaging records of the Batch;

“Bulk Product” shall mean any Product, which has completed all Manufacturing
stages up to, but not including packaging in a primary container;

“Deviation” is a temporary modification or exception to usual operating,
Manufacturing, packaging, testing instructions, test results or procedures;

“Deviation Report” shall mean a report used to obtain approvals to temporarily
modify or to document exceptions to usual operating, Manufacturing, packaging,
testing instructions, test results or procedures. A Deviation Report does not
permanently change existing instructions or standard operation procedures, it is
intended to be a specific, “one-time-use” document;

“Master Manufacturing Document” shall have the meaning given in Section 7.1;

“Master Packaging Document” shall have the meaning given in Section 7.2;

“Product” shall have the meaning given in the Supply Agreement;

“Quality of the Product” shall mean the quality of the Product described in
Appendix 4;

“Reinspection” shall mean a visual or mechanical evaluation performed to
remove/correct defective units and for which the process is not expected to have
an adverse effect on product quality. Reinspection shall involve the use of a
Deviation, except where standard procedure allows for such routine activity in
the course of normal processing;

“Reprocessing” shall mean reprocessing all or part of a Lot of a Bulk Product or
Product to a previous step in the Manufacturing Process due to a failure to meet
the Specifications for such Bulk Product or Product. Reprocessing procedures are
foreseen as occasionally necessary and pre-approved by the quality assurance
departments of Strakan and Aptalis; and

“Reworking” shall mean reworking a Bulk Product or Product of a single Lot that
failed to meet predetermined Specifications using an alternative Manufacturing
Process. Reworking is an unexpected occurrence and rework must be pre-approved
by Strakan and Aptalis and documented per approved Rework documentation
requirements and appended to a Deviation Report.

 

 

* Confidential treatment requested.

Exhibit A-1-3



--------------------------------------------------------------------------------

Article 3 AUTHORIZATIONS

 

3.1 Marketing Authorization

 

  3.1.1 Subject to assignment thereof by Strakan to Aptalis, Aptalis will
provide Strakan with a copy of the Product NDA or a suitable extract or summary
of the relevant sections of the Product NDA, upon request, in order for Strakan
to be able to discharge its responsibilities.

 

  3.1.2 Aptalis will be responsible for informing the appropriate authorities of
any future variation to the Product NDA and informing Strakan of the same.

 

3.2 Authorization to Manufacture

Strakan will be responsible for ensuring that it or its Contract Manufacturer(s)
obtains authorization to Manufacture and for ensuring that any necessary
variations to the authorization to Manufacture are obtained to allow continued
production of the Products. A copy of the authorization to Manufacture is
provided in Appendix 2.

Article 4 MANUFACTURE & SUPPLY OF PRODUCTS

 

4.1 Strakan will undertake to ensure that production control complies with:

 

  a. The principles and guidelines of cGMP.

 

  b. The requirements of the Product NDA summarized in Appendix 3.

 

  c. The Specifications.

 

  d. Applicable Laws.

 

  e. The requirements of this Agreement.

 

  f. The requirements of the License Agreement and the Supply Agreement.

 

4.2 Strakan shall, and shall cause its Contract Manufacturer(s), to Manufacture
the Product in accordance with the approved Specifications and will provide the
following documents to Aptalis for each Lot of Product:

 

  a. The executed Manufacturing Batch Record.

 

  b. The executed packaging Batch Record.

 

  c. Certificate of Manufacture (QP Release Certificate).

 

 

* Confidential treatment requested.

Exhibit A-1-4



--------------------------------------------------------------------------------

  d. Certificates of Analysis for API, excipients, tubes and Product.

 

  e. Specimen of any controlled printed component (tube, insert, box) as scanned
copies to be included in executed packaging records.

 

  f. Deviation Reports (if applicable).

 

  g. Investigation reports (if applicable).

Article 5 CERTIFICATION OF FINISHED PRODUCTS FOR SHIPPING

 

5.1 Strakan will assess the batch documentation for compliance with cGMP and
with the Product NDA Summary provided in Appendix 3 for the Product.

 

5.2 Strakan will authorize shipment of finished Product for Product which
complies with cGMP and with the Product NDA.

 

5.3 Strakan will arrange shipment of the Product to Aptalis and will send
electronic copies of the following documents to Aptalis unless otherwise
instructed by Aptalis:

 

  a. The executed Manufacturing Batch Record.

 

  b. The executed packaging Batch Record.

 

  c. Certificate of Manufacture (QP Release Certificate).

 

  d. Certificate of Analysis (for API, excipients, tubes and Product).

 

  e. Specimen of any controlled printed component (tube, insert, box) as scanned
copies to be included in executed packaging records.

 

  f. Deviation Reports (if applicable).

 

  g. Investigation reports (if applicable).

 

 

* Confidential treatment requested.

Exhibit A-1-5



--------------------------------------------------------------------------------

5.4 Any deviations from Specifications and agreed requirements outlined in
Appendix 3 shall be reported in writing to Aptalis, prior to shipment and
Strakan shall await Aptalis’ approval before shipment.

 

5.5 Strakan shall, or shall cause its Contract Manufacturer(s) to, investigate
any out of specification “OOS” results under the direction of Strakan and cause
such results to be communicated in writing to Aptalis by Strakan for Aptalis’
approval or comment.

 

5.6 Strakan shall not ship any Product until all the elements described in this
Article are reviewed to the satisfaction of Strakan’s or its Contract
Manufacturer’s QA department, and with respect to Sections 5.4 and 5.5, until
receipt of Aptalis’ written approval.

Article 6 FINAL RELEASE TO MARKET OF FINISHED PRODUCTS

Aptalis will carry out the final release of finished packs of the Product for
sale and supply in compliance with cGMP and the Product NDA.

Article 7 DOCUMENTATION

 

7.1 Master Manufacturing Document

The master manufacturing document specifies the Manufacturing Process and
Additional Materials used to Manufacture a specific Bulk Product (“Master
Manufacturing Document”). Strakan shall, or shall cause its Contract
Manufacturer(s), to develop and maintain the Master Manufacturing Documents, and
Strakan shall supply such Master Manufacturing Documents to Aptalis. Strakan
shall notify Aptalis in accordance with the provisions of Section 17.1 of the
License Agreement and Aptalis shall approve, in writing, all modifications to
the Master Manufacturing Document. Aptalis, with the assistance of Strakan,
shall ensure that those documents are consistent with the Marketing
Authorization file of the relevant Product. Strakan shall provide Aptalis with
copies of all revised Master Manufacturing Documents on a timely basis. Aptalis
shall retain a copy of the Master Manufacturing Documents.

 

7.2 Master Packaging Document

 

  7.2.1

The master packaging document specifies the packaging process and packaging
Additional Materials used to package a specific Product (“Master Packaging
Document”). Strakan shall, or shall cause its Contract Manufacturer(s), to
develop and maintain the Master Packaging Documents, and Strakan shall supply

 

 

* Confidential treatment requested.

Exhibit A-1-6



--------------------------------------------------------------------------------

  such Master Packaging Documents to Aptalis. Strakan shall notify Aptalis in
accordance with the provisions of Section 17.1 of the License Agreement and
Aptalis shall approve in writing all modifications to the Master Packaging
Document. Aptalis, with the assistance of Strakan, shall ensure that those
documents are consistent with the Marketing Authorization file of the Product.
Strakan shall provide Aptalis with copies of all revised Master Packaging
Documents on a timely basis. Aptalis shall retain a copy of the Master Packaging
Document.

 

  7.2.2 Strakan shall, or shall cause its Contract Manufacturer(s), to maintain
the Batch Records consisting of Manufacturing, packaging, quality control,
quality assurance and delivery documentation for each Lot of Product (including
any supporting documentation) for a period required by Law.

 

  7.2.3 Strakan will maintain copies of documents provided for batch review
together with certificates and the Batch release register used to document the
authorization for shipping of each Lot of the Product.

 

  7.2.4 Aptalis will maintain all documentation for final release to market for
finished packs.

Article 8 ADDITIONAL MATERIAL SOURCING

 

8.1 All Additional Materials used to Manufacture a Product shall be sourced as
per this Agreement unless otherwise specified in writing and with the agreement
of both Strakan and Aptalis. Strakan hereby undertakes, and shall cause its
Contract Manufacturer(s) to undertake, to enter into a separate quality
agreement with all of its suppliers with terms consistent with the terms hereof
and of the Supply Agreement. The procurement of such Additional Materials shall
be pursuant to Section 2.1.5 of the Supply Agreement.

 

8.2 API

Strakan shall, or shall cause its Contract Manufacturer(s), to utilize only API
meeting Specifications and sourced from approved suppliers listed in Appendix 8.
API shall be ordered from approved suppliers as per Strakan’ requirements. API
ordered will be delivered to Strakan’s or its Contract Manufacturer’s
Manufacturing Facility with a Certificate of Analysis. Strakan shall not use an
alternate source of API without the written consent of Aptalis, which consent
shall not be unreasonably withheld. Strakan shall supply a controlled copy of
the Specifications for every Batch of API used in the Product for review and
approval by Aptalis.

 

 

* Confidential treatment requested.

Exhibit A-1-7



--------------------------------------------------------------------------------

8.3 Excipients

Strakan shall, or shall cause its Contract Manufacturer(s), to utilize only
excipients defined in the Master Manufacturing Document. Excipients shall either
comply with the most recent Pharmacopoeia monograph (EP and USP) or Strakan’
Specifications where such excipients are not included in a Pharmacopoeia
monograph. In all cases, Strakan shall supply to Aptalis a control copy of the
Specifications of each excipient for review and approval. Strakan shall, or
shall cause its Contract Manufacturer(s), to source excipients from reputable
companies previously approved by Strakan.

 

8.4 Packaging Additional Materials (Unprinted)

 

  8.4.1 Primary packaging component: Strakan shall, or shall cause its Contract
Manufacturer(s), to utilize only primary packaging components meeting
Specifications and sourced from approved suppliers listed in Appendix 8. Primary
packaging component shall be ordered from approved suppliers as per Strakan’
requirements and will be delivered to Strakan’s or its Contract Manufacturer’s
Manufacturing Facility with a Certificate of Analysis. Strakan shall not use an
alternate source of primary packaging component without the written consent of
Aptalis, which consent shall not be unreasonably withheld. Strakan shall supply
a control copy of the Specifications for every primary packaging component used
in the Product for review and approval by Aptalis.

 

  8.4.2 Strakan shall, or shall cause its Contract Manufacturer(s), to utilize
only those unprinted packaging Additional Materials as defined in the Master
Packaging Document. Strakan shall supply to Aptalis a control copy of the
Specifications of such packaging Additional Materials for review and approval.
Strakan shall order packaging Additional Materials only from reputable
companies.

 

8.5 Packaging Additional Materials (Printed)

Strakan shall, or shall cause its Contract Manufacturer(s), to utilize only
those printed packaging Additional Materials that meet Specifications and are
approved by Aptalis (such as artwork validation). Strakan shall supply to
Aptalis a control copy of the Specifications of such packaging Additional
Materials for review and approval. Strakan shall, or shall cause its Contract
Manufacturer(s), to order packaging Additional Materials only from reputable
companies.

 

 

* Confidential treatment requested.

Exhibit A-1-8



--------------------------------------------------------------------------------

Article 9 TESTING

 

9.1 Strakan shall, or shall cause its Contract Manufacturer(s), to develop and
maintain Specifications used for API, Bulk Products and Products, and Strakan
shall supply the same to Aptalis.

 

9.2 Strakan shall notify Aptalis in accordance with the provisions of
Section 17.1 of the License Agreement and Aptalis shall approve, in writing, all
modifications to the analytical methods and Specifications prior to
implementation.

Article 10 PRINTED PACKAGING ADDITIONAL MATERIALS CONTROL

 

10.1 Strakan shall, or shall cause its Contract Manufacturer(s), to maintain a
formal system for printed packaging Additional Materials control that shall
ensure, inter alia, that only those labels, graphics, printed matter and other
packaging Additional Materials that have been approved or provided by Aptalis
shall be used. Strakan shall ensure that its or its Contract Manufacturer’s
control measures with respect to printed packaging Additional Materials shall
include, but shall not be limited to: (i) secure storage of all packaging
Additional Materials; (ii) accountability records; and (iii) packaging line
clearance of labeling. Strakan shall, or shall cause its Contract
Manufacturer(s), to ensure that a sample of all printed packaging Additional
Materials used in respect of a Product will be included in the Batch/packaging
record of the Product.

 

10.2 Strakan shall, or shall cause its Contract Manufacturer(s), to ensure that
samples, examines and releases all printed packaging Additional Materials prior
to use in accordance with their documented procedures and policies. Aptalis
shall provide, in writing, approved proof copy for all printed packaging
Additional Materials used by Strakan. Strakan shall supply to Aptalis a
controlled copy of its Specification for the Additional Materials for review and
approval. Any proposed change to such Specifications of the printed packaging
Additional Material shall be communicated to Aptalis for approval prior to
implementation. Strakan shall provide Aptalis with samples of all new or revised
printed packaging components. Strakan shall maintain, or shall ensure that its
Contract Manufacturer(s) maintains, adequate control over the printing plates
and packaging components as scanned copies to be included in executed packaging
records.

 

 

* Confidential treatment requested.

Exhibit A-1-9



--------------------------------------------------------------------------------

10.3 Temperature Management. Strakan shall, and shall cause its Contract
Manufacturer(s), to store Product under the appropriate temperature conditions
to maintain the Product’s stability, integrity and effectiveness while
minimizing the risks of tampering or theft. The Product must also be kept free
of contamination, deterioration and adulteration.

Article 11 NOTIFICATION AND APPROVAL OF DEVIATIONS AND NON-CONFORMANCE

 

11.1 Deviations

 

  11.1.1 Strakan shall have, or shall ensure that its Contract Manufacturer(s)
has, a written procedure in place to perform a systematic investigation in the
event that (i) any Product or process fails to meet Specifications; or (ii) any
process Deviation occurs in respect of any Product.

 

  11.1.2 Strakan shall not, or shall ensure that its Contract Manufacturer shall
not, void out-of-specification (“OOS”) results by retesting unless the
investigation determines that laboratory error caused the OOS results and shall
retain all OOS data and investigation results, whether or not the OOS results
are voided. Upon completion of the OOS investigation, all OOS data and
investigation results of confirmed OOS results shall be communicated to Aptalis
by Strakan for review and approval prior to initial Product release. Strakan
shall notify Aptalis within two (2) Business Days of the occurrence of any OOS
results or unapproved Deviation in respect of any Product.

 

  11.1.3 Strakan shall ensure that all process Deviations are approved by
Aptalis prior to implementation unless the Deviation is such that it is not
reasonable to do so. Strakan shall, or shall ensure that its Contract
Manufacturer(s), investigates and fully documents all Deviations. This
documentation shall be retained as part of the Batch documentation for the Lot
of Product affected. When deemed necessary, Strakan shall ensure that Aptalis
has the right to request additional or more in-depth investigation by Strakan or
its Contract Manufacturer(s) of any Deviation.

 

 

* Confidential treatment requested.

Exhibit A-1-10



--------------------------------------------------------------------------------

11.2 Non-Conformance

 

  11.2.1 Additional Material or Product that do not meet established
Specifications shall be handled as Non-conformities and documented as such, in
accordance with Strakan’s or its Contract Manufacturer’s standard operating
procedures. Actions taken to investigate Non-conformity and to justify the
release of the Lot of Product or Batch shall be fully documented.

 

  11.2.2 Aptalis and Strakan shall approve the Non-conformity document as stated
below prior to initial release. Any resulting corrective actions shall be
followed through timely closure.

 

 

* Confidential treatment requested.

Exhibit A-1-11



--------------------------------------------------------------------------------

Non-conformance

  

Approval Requirements

API    Aptalis and Strakan excipient    Strakan Product    Aptalis and Strakan
primary packaging Additional Material manufacturer    Aptalis and Strakan
printed packaging Additional Material    Aptalis and Strakan

Article 12 REFERENCE AND RETENTION SAMPLES

 

12.1 Strakan shall, or shall ensure that its Contract Manufacturer(s), retains
reference samples for Additional Material in accordance with EU and US FDA cGMP
requirements or, if longer, for a minimum of one (1) year following the
expiration of the last Lot of Product containing said Additional Material and in
an amount sufficient to comply with any specific regulatory requirements
applicable to the Additional Material and, in any case, sufficient to allow at
least two (2) full rounds of release tests.

 

12.2 Strakan shall, or shall ensure that its Contract Manufacturer(s), retains
reference samples and samples of finished Product in an amount sufficient to
allow at least two (2) full rounds of release tests, stored in a secure location
at the recommended and approved storage conditions for the Product for a period
of five (5) years or one (1) year after the expiry date of the Product,
whichever is the longer. As the reference samples are kept as fully packaged
units, reference samples and retain samples may be regarded as interchangeable.

Article 13 STORAGE OF PRODUCT / ENVIRONMENTAL MONITORING

 

13.1 Strakan shall, or shall ensure that its Contract Manufacturer(s), agrees to
store the Bulk Product and/or Product under appropriate product label storage
conditions and in a secure area to ensure that they comply with all the quality
Specifications and attributes and all applicable Laws and regulations.

 

13.2

Under no circumstances shall any other products which may present a potential
hazard to Bulk Products, and/or Products, such as beta-lactam and cephalosporin
antibiotics, potent hormones, cytotoxic compounds, highly potent drugs,
biological preparations or non-pharmaceutical chemicals be Manufactured,
processed or packaged in the same Manufacturing Facilities at the time used for
the Manufacture of Bulk Product, and/or

 

 

* Confidential treatment requested.

Exhibit A-1-12



--------------------------------------------------------------------------------

  Product. Strakan shall make Aptalis immediately aware of the presence of any
potentially hazardous products in its or its Contract Manufacturer’s
Manufacturing Facilities during production or the proposed production period and
if Strakan or its Contract Manufacturer(s) contemplate handling other products
of the classes mentioned in this Article, Strakan shall so inform Aptalis in
advance so that Aptalis may determine whether or not such handling is acceptable
during production of the Product.

Article 14 COMPLAINTS

 

14.1 Aptalis shall be responsible for handling Product complaints from the
Territory and shall reply to inquiries as promptly as possible. Aptalis shall
provide the necessary information to Strakan and render assistance to Strakan as
required.

 

14.2 Strakan will investigate technical complaints or other concerns with
respect to the quality of the Product in consultation with Strakan’s Contract
Manufacturer(s) and report results to Aptalis within fifteen (15) Business Days
at the latest or sooner if agreed to by the parties or if a more urgent need is
recognized. Strakan shall assist Aptalis by testing Product samples and
reviewing Batch Manufacturing and analytical records. If the test period is
unable to be met, Strakan will notify Aptalis to agree on a new timeframe.
Strakan is responsible for implementation of the corrective actions agreed with
Aptalis.

 

14.3 Complaints received by Strakan relating to the Product shall be immediately
drawn to the attention of Aptalis.

 

14.4 In addition on an annual basis each Party will exchange a summary of all
complaints received, including complaints from other territories.

 

14.5 No matter which Party receives the initial contact from any competent
authority regarding the Product, they will immediately inform the other Party.
Aptalis will liaise with Strakan to agree who will respond/correspond with the
competent authority.

Article 15 CHANGE CONTROL

 

15.1 Strakan will notify Aptalis of any proposed changes that may affect the
Product, including, but not limited to, changes that may impact Specifications
and/or the validation status of the production process or quality control test
procedures. Aptalis shall assess and approve, in writing, any and all such
changes prior to implementation.

 

 

* Confidential treatment requested.

Exhibit A-1-13



--------------------------------------------------------------------------------

15.2 Any modification to Specifications shall be pursuant to Section 5.4 of the
Supply Agreement.

Article 16 REPROCESSING AND REWORK

 

16.1 It is agreed between the parties that reprocessing shall be exceptional.
Reprocessing of Additional Material or Bulk Product or Products must be fully
documented to state reason and justification for reprocessing.

 

16.2 Rework activity can only be performed as per agreement between both Strakan
and Aptalis.

Article 17 SUB-CONTRACTING

 

17.1 Strakan will not subcontract to a Third Party other than its Contract
Manufacturer(s) any of the work entrusted under this Agreement without the
prior, written approval of Aptalis, such approval not to be unreasonably
withheld, conditioned or delayed. Where Strakan subcontracts such a Third Party
in accordance with the terms of this Agreement Strakan shall ensure that such
contract or agreement is on terms which are consistent with this Agreement and
Strakan shall remain liable for the performance of the obligations under this
Agreement by the Contract Manufacturer(s).

 

17.2 In the event that Strakan, with the written permission of Aptalis,
subcontracts any operation under this Agreement to a Third Party, Strakan shall
ensure that it enters into an agreement with the Third Party setting out the
respective technical responsibilities of each party.

Article 18 REGULATORY INSPECTIONS

 

18.1 Any serious deficiencies noted during an inspection of Strakan or its
Contract Manufacturer’s premises, which relate directly or indirectly to the
Product must be brought to the attention of Aptalis, including any vendor of
Additional Materials or any external testing laboratory.

 

18.2 Any serious deficiencies noted during an inspection of Aptalis’ premises,
which relate directly or indirectly to the Product must be brought to the
attention of Strakan.

 

 

* Confidential treatment requested.

Exhibit A-1-14



--------------------------------------------------------------------------------

Article 19 PERIODIC QUALITY REVIEWS

Strakan shall, or shall ensure that its Contract Manufacturer(s), carry out a
periodic Product quality review according to a program agreed between the
Parties. A responsibilities checklist is presented as Appendix 4.

Article 20 ON-GOING GMP STABILITY

Strakan shall, or shall ensure that its Contract Manufacturer(s), carry out
stability testing according to a program agreed between the Parties, on one Lot
of the Product per calendar year. The protocol will be agreed between the
Parties and approved by Aptalis. Stability data interpretation and reporting
shall be Aptalis’s responsibility and Aptalis shall update stability information
in the regulatory documents for the Product.

Article 21 ANNUAL REPORT

 

21.1 Aptalis will provide Strakan with Aptalis’s request for chemistry,
Manufacturing and control data and other information required for submission in
the Annual Report with FDA, at least sixty (60) calendar days before Annual
Report due date.

 

21.2 Strakan will provide Aptalis with the required data and information within
thirty (30) days of the request.

Article 22 CHANNELS OF COMMUNICATION

Contact lists are provided in Appendix 5. The Parties will ensure that contact
lists are kept up to date.

Article 23 REVIEW

 

23.1 Changes or supplements to this Agreement and to the Appendices and
enclosures can only be made by mutual consent in writing. Such changes will be
recorded in the Change History Log (Appendix 7). The appendices and enclosures
to this Agreement are part of this Agreement and may be updated separately from
the main body of the agreement provided written approval is given by both
Parties.

 

23.2 This Agreement will be formally reviewed every two (2) years. Strakan will
initiate this process.

 

 

* Confidential treatment requested.

Exhibit A-1-15



--------------------------------------------------------------------------------

SIGNED for and on behalf of

Aptalis Pharma US, Inc.:

     

SIGNED for and on behalf of

Strakan International S.à r.l:

/s/    Steve Gannon

   

/s/    Andrew McLean

Signature       Signature   Date:   December 28, 2011     Date:   December 28,
2011 Name:   Steve Gannon     Name:   Andrew McLean Title:   Senior Vice
President, Finance, Chief Financial Officer and Treasurer     Title:   Director
and General Counsel

 

 

* Confidential treatment requested.



--------------------------------------------------------------------------------

APPENDIX 1

FINISHED PRODUCT LISTING

 

Product Description

  

Pack Size

  

Storage Conditions

  

Territory

Rectiv TM (nitroglycerin) Ointment 0.4%    1 x 30g    Store at [*]; excursions
permitted between [*]. Keep the tube tightly closed. Use within [*] weeks of
first opening.    US



 

 

* Confidential treatment requested.

Appendix 1 - 1



--------------------------------------------------------------------------------

APPENDIX 2

CONTRACT MANUFACTURER AUTHORIZATION TO MANUFACTURE

[*]

 

 

* Confidential treatment requested.

Appendix 2 - 1



--------------------------------------------------------------------------------

APPENDIX 3

PRODUCT NDA SUMMARY

[*]

 

 

* Confidential treatment requested.

Appendix 3 - 1



--------------------------------------------------------------------------------

APPENDIX 4

DIVISION OF PHARMACEUTICAL RESPONSIBILITIES CHECKLIST

 

Topic

   Aptalis    Strakan Marketing Authorization       Holder    X    Maintenance
of MA (preparing and submitting variations)    X    Manufacturing Authorization
      Ensuring Strakan or its Contract Manufacturer(s) has a licence to allow
Manufacturing and packaging and testing of products.       X Authorisation for
Shipping of Product       Review of Batch Records and authorisation for shipping
of product.       X Shipping of Product       Ship Product to Aptalis Incoterms
2010: ExWorks       X Release of Finished Packs       Final Release to market of
Finished Packs    X    Documentation       Ensuring Strakan or its Contract
Manufacturer(s) retains all documentation relating to the Manufacture, packaging
and testing packaging of the products in accordance with cGMP requirements.   
   X Retaining copies of Batch Records, packaging records, Certificates of
Analysis and certification documents.    X    X Reference and Retention Samples
      Ensuring Storage of Reference Samples of starting materials and finished
packs at Strakan or its Contract Manufacturer(s)       X Complaints      
Maintain customer complaint file    X    X Notify Strakan of complaints
requiring investigation    X    Investigate complaint in collaboration with the
Contract Manufacturer(s)       X Prepare investigation report and circulate to
Aptalis.       X Final review and assessment of complaint.    X    Feedback to
complainant    X    Notify Aptalis of complaints received directly from
customers.       X

 

 

* Confidential treatment requested.

Appendix 4 - 1



--------------------------------------------------------------------------------

APPENDIX 4

DIVISION of PHARMACEUTICAL RESPONSIBILITIES CHECKLIST (cont’d)

 

Topic

   Aptalis    Strakan Product Recall       Initiate recall procedure    X   
Investigate the requirement to recall    X    X Notify Regulatory Authorities of
decision to recall    X    Conduct recall    X    Ensure corrective and
preventative action plans are implemented    X    X Change Control      
Notification of changes to Specifications to Strakan    X    Notification to
Aptalis of proposed changes to Specifications       X Auditing       Auditing of
Strakan or its Contract Manufacturer(s) for compliance with cGMP    X    X
Auditing of supplier of active ingredients, excipients, packaging components for
compliance with cGMP    X    X Auditing Supplier of Product (Strakan) for
Compliance with cGMP    X   

 

 

* Confidential treatment requested.

Appendix 4 - 2



--------------------------------------------------------------------------------

APPENDIX 5

CONTACT NAMES

For Strakan International S.à r.l. :

 

Responsibility:    [*] Name:    [*] Job Title:    [*] Address:    [*] Telephone
Number:    [*] Fax Number:    [*] E-mail:    [*] Responsibility:    [*] Name:   
[*] Job Title:    [*] Address:    [*] Telephone Number:    [*] Fax Number:   
[*] E-mail:    [*] Responsibility:    [*] Name:    [*] Job Title:    [*]
Address:    [*] Telephone Number:    [*] Fax Number:    [*]

E-mail:

Complaints:

   [*]

 

 

* Confidential treatment requested.

Appendix 5 - 1



--------------------------------------------------------------------------------

APPENDIX 5

CONTACT NAMES (cont’d)

 

For Strakan International S.à r.l.:

 

Responsibility:    [*] Name:    [*] Job Title:    [*] Address:    [*] Telephone
Number:    [*] Fax Number:    [*] E-mail:    [*] Deputy Name:    [*] Job Title:
   [*] Address:    [*] Telephone Number:    [*] Fax Number:    [*] E-mail:   
[*]

 

 

* Confidential treatment requested.

Appendix 5 - 2



--------------------------------------------------------------------------------

APPENDIX 5

CONTACT NAMES (cont’d)

 

For Aptalis Pharma US, Inc.:

 

Responsibility:    [*] Name:    [*] Job Title:    [*] Address:    [*] Telephone
Number:    [*] Fax Number:    [*] E-mail:    [*] Responsibility:    [*] Name:   
[*] Job Title:    [*] Address:    [*] Telephone Number:    [*] Fax Number:   
[*] E-mail:    [*] Responsibility:    [*] Name:    [*] Job Title:    [*]
Address:    [*] Telephone Number:    [*] Fax Number:    [*] E-mail:    [*]

 

 

* Confidential treatment requested.

Appendix 5 - 3



--------------------------------------------------------------------------------

APPENDIX 6

LIST OF CURRENT SUBCONTRACTORS

 

Name & Address

  

Activity

[*]    Manufacture, assembly, QC testing and QP Release of Product Suppliers
used by NextPharma:    [*]    API Supplier [*]       Aluminium Tubes and Caps   
Microbiology testing

 

 

* Confidential treatment requested.

Appendix 6 - 1



--------------------------------------------------------------------------------

APPENDIX 7

CHANGE HISTORY PAGE

On receipt of a revised/new page set the document holder must replace or insert
the appropriate pages and destroy the originals. The document holder must then
return the acknowledgement slip duly signed to confirm that their document has
been updated. It is the document holder’s responsibility to ensure that staff
are adequately briefed and any procedural, documentary changes consequent upon
the updating are effected in their areas.

 

Date

  

Page Number

  

Section Number

  

Summary of Change

                          

 

 

* Confidential treatment requested.

Appendix 7 - 1



--------------------------------------------------------------------------------

APPENDIX 8

LIST OF APPROVED SUPPLIERS

 

Material

  

Approved Supplier Name

Diluted Nitroglycerin ([*])    [*] White Petrolatum    [*] Lanolin    [*]
Paraffin    [*] Sorbitan Sesquioleate    [*] Aluminium tubes and caps    [*]

 

 

* Confidential treatment requested.

Appendix 8 - 1



--------------------------------------------------------------------------------

EXHIBIT B

SAFETY DATA EXCHANGE AGREEMENT

 

 

* Confidential treatment requested.

 



--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

Safety Data Exchange Agreement (Pharmacovigilance Agreement)

For Rectiv (nitroglycerin) Ointment 0.4%

between

Aptalis Pharma US, Inc.

100 Somerset Corporate Boulevard,

Suite 2000, Bridgewater,

New Jersey 08807 USA

and

Strakan International S.à r.l.

Galabank Business Park

Galashiels TD1 1QH, UK

 

 

* Confidential treatment requested.

Exhibit B-1



--------------------------------------------------------------------------------

1. INTRODUCTION

THIS IS A SAFETY DATA EXCHANGE AGREEMENT (hereinafter “SDEA”) by and between
Strakan International S.à r.l. (hereinafter referred to as “Strakan”), and
Aptalis Pharma US, Inc. (hereinafter “Aptalis”). Strakan and Aptalis may be
referred to herein individually as a “Party” or collectively as the “Parties.”

WHEREAS, Strakan and Aptalis entered into a commercialization and license
agreement (the “License Agreement”) and a supply agreement (the “Supply
Agreement”) relating to the Product in the Territory, both of even date to this
SDEA;

WHEREAS, the Parties desire to set forth the pharmacovigilance responsibilities
of each of the Parties with respect to the Product;

WHEREAS, this SDEA sets forth the terms under which Strakan Global
Pharmacovigilance (hereinafter “GPV”) and the Pharmacovigilance Department of
Aptalis shall exchange safety data and collaborate on related safety
surveillance activities concerning the Product in the pre-marketing (clinical
trial) and post-marketing phases; and

WHEREAS, this SDEA applies to pharmacovigilance for the Product as well as
adverse event data relating to the Product and any other glyceryl trinitrate
ointment and glyceryl trinitrate unknown obtained from any source, including
information derived from any clinical, post-marketing surveillance or
epidemiological investigations, commercial marketing experience, reports in the
scientific literature and unpublished scientific papers, as well as any reports
from regulatory authorities, whether inside or outside the Territory.

NOW THEREFORE, in accordance with each company’s Standard Operating Procedures
(SOPs) and in consideration of the mutual promises and covenants set forth
below, the Parties agree as follows:

Strakan and Aptalis are also parties to the product quality agreement executed
by the Parties with even date to this SDEA (the “Product Quality Agreement”).
This SDEA and the Product Quality Agreement shall be read together.
Notwithstanding anything to the contrary in the Product Quality Agreement, in
the event of a conflict between this SDEA and the Product Quality Agreement,
this SDEA shall take precedence. Except as expressly provided in this SDEA, the
Product Quality Agreement shall remain in full force and effect, unaffected
hereby. The provisions of this SDEA shall not be construed to restrict either
Party’s ability to take action that it deems to be appropriate or required of it
under any applicable Laws.

 

2. DEFINITIONS

All definitions relating to this SDEA on adverse event reporting and related
terminologies are consistent with the International Conference on Harmonization
of Technical Requirements of Pharmaceuticals for Human Use (ICH); the United
States Code of Federal Regulations (CFR), Title 21; Directive 2001/83/EC of the
European Parliament and of the Council of 6 November 2001 on the Community code
relating to the Product’s medicinal use for humans; and Volume 9A of The Rules
Governing Medicinal Products in the European Union (EU). See Appendix B for all
standard definitions.

 

 

* Confidential treatment requested.

Exhibit B-1-2



--------------------------------------------------------------------------------

Other capitalized terms that are used in this SDEA and not otherwise defined in
this SDEA will have the meanings set forth in the License Agreement, the Supply
Agreement or the Product Quality Agreement.

 

  2.1 RECEIPT DATE

The Receipt Date is defined as the date any personnel/Affiliates/partners of
Strakan or personnel/Affiliates/partners of Aptalis or any of its Affiliates or
agents, is first aware of an adverse event (AE) or other safety-related report
associated with the Product or any other glyceryl trinitrate ointment and
glyceryl trinitrate unknown obtained from any source anywhere in the world.
Regulatory reporting will be as defined in each Party’s respective Standard
Operating Procedures.

 

3. REGULATORY STATUS

As of the Effective Date Strakan’s Affiliate, ProStrakan Inc., holds the Product
NDA in the Territory and shall transfer such Product NDA to Aptalis as provided
in the License Agreement.

 

4. LANGUAGE

All reports and documentation must be provided in English. Adverse Event (AE)
reports and relevant information from source documents should be translated into
English as necessary.

 

5. RESPONSIBILITIES

This section describes the Parties’ responsibilities for exchange of AE reports
regarding the Product and collaborations on related pharmacovigilance including
Safety Surveillance or Risk Management activities both in the pre- and
post-marketing phases, to meet global regulatory requirements.

 

  5.1 GENERAL

The Parties shall meet and agree upon a written plan for exchanging adverse
event and other pharmacovigilance and safety information relating to the Product
(with respect to the Territory) and products that correspond to the Product
(with respect to territories outside of the Territory) Commercialized by Strakan
or its Third Party licensees (together with the Product, the “Subject Products”)
within thirty (30) days of the Effective Date. Such written plan shall ensure
that adverse event and other pharmacovigilance and safety information is
exchanged according to a schedule that will permit Aptalis to comply with
applicable Laws and regulations throughout the Territory.

 

  5.2 SAFETY DATABASE

Each Party shall maintain a validated safety database for reporting and safety
surveillance activities for the Subject Product in accordance with applicable
regulations. Strakan shall maintain a validated global safety database for
reporting and safety surveillance activities for the Subject Product worldwide
in accordance with applicable regulations.

 

  5.3 AE/ADVERSE DRUG REACTION (ADR) DATA COLLECTION AND EXCHANGE

 

  5.3.1 General Overview

Aptalis shall hold the Product NDA in the Territory and Strakan, or its
Affiliates or licensees shall act as MAH for the Subject Product in its
respective territories and each Party may perform any clinical development or
post-marketing safety surveillance activities accordingly to applicable local
safety regulations and applicable contractual agreements.

 

 

* Confidential treatment requested.

Exhibit B-1-3



--------------------------------------------------------------------------------

Spontaneous Adverse Events, both serious and non-serious, originating from all
sources, will be exchanged pursuant to this SDEA including:

 

  •  

Healthcare professionals

 

  •  

Consumers, or other non-healthcare professionals including legal sources

 

  •  

Literature

 

  •  

Regulatory Authorities

 

  •  

Third Party licensee AE/ADR reports.

Spontaneous AE(s)/ADR(s) shall be processed by Aptalis in accordance with the
relevant Law applicable in the Territory, and by Strakan in accordance with the
relevant Laws applicable outside of the Territory, and in accordance with the
Parties’ SOPs and/or written agreed upon practices.

Such SOPs shall cover AE reporting and follow-up practices, and, if applicable,
handling of Subject Product complaints, Subject Product recalls and
investigations. Each Party shall ensure that the responsible personnel handling
AE reporting and Subject Product complaints are trained on these SOPs, as
documentation will be required during inspections or audits.

 

  5.3.1.1 Expectedness Assessment

Aptalis shall determine expectedness for AE reports of spontaneous origin using
the applicable locally-approved labelling or global core labelling document in
accordance with the local reporting requirements in the Territory.

Strakan shall determine expectedness for AE reports of spontaneous origin using
the applicable locally-approved labelling or global core labelling document in
accordance with the local reporting requirements outside the Territory.

 

  5.4 EXCHANGE OF SPONTANEOUS ADVERSE EVENT REPORTS

Serious Reports:

 

  •  

All serious adverse event reports received directly by each Party from all
sources including literature relating to the Subject Product or glyceryl
trinitrate ointment or glyceryl trinitrate unknown will be exchanged by the
Parties by Calendar Day 7 from Receipt Date on FDA 3500 A MedWatch form or
Council for International Organizations of Medical Sciences’ (CIOMS) I form via
designated e-mail. Such designated e-mail shall be provided promptly by each
Party.

 

  •  

If Strakan receives serious adverse event reports originating directly from a
customer in the United States of America, they should exchange the case with
Aptalis by Calendar Day 5.

Non-Serious Adverse Event Reports

 

  •  

All non-serious adverse event reports relating to the Subject Product or
glyceryl trinitrate ointment, or glyceryl trinitrate unknown received directly
by each Party from all sources will be forwarded to the other Party by Calendar
Day 30 from Receipt Date on FDA 3500 A MedWatch form or Council for
International Organizations of Medical Sciences’ (CIOMS) I form via designated
e-mail.

Alternative means of data transfer may be used upon mutual agreement between the
Parties.

 

 

* Confidential treatment requested.

Exhibit B-1-4



--------------------------------------------------------------------------------

  5.4.1 Adverse Events of Special Interest (AESI)

Reports concerning an AESI communicated to Strakan by Aptalis (serious or
non-serious regardless of source) or to Aptalis by Strakan will be exchanged by
the Parties by Calendar Day 7 from Receipt Date on an FDA 3500 A MedWatch form
or Council for International Organizations of Medical Sciences’ (CIOMS) I form
via designated e-mail.

 

  5.4.2 Follow-Up Reports

Aptalis shall be responsible for obtaining further information on AE reports
occurring in the Territory and Strakan shall be responsible for obtaining
further information on AE reports occurring outside the Territory. Specifically,
the Parties’ respective responsibilities shall be for critical data elements
that ensure a comprehensive AE description and a true clinical understanding of
the case or to ensure sufficient data to secure a “valid” case (a patient with
at least one patient identifier, a reporter, an event, where the product is
identified as the Product or glyceryl trinitrate unknown). Additional
information may include laboratory data, biopsy results, hospital discharge
summaries, etc. Each Party will transmit follow-up information received within
the timeframe and by the methods described above for serious and non-serious
cases.

 

  5.4.3 Pregnancy Exposure Reports

While exposure via pregnancy itself is not a serious adverse event, Aptalis and
Strakan will exchange all reports of exposure via pregnancy by Calendar Day 7
from Receipt Date preferably using on FDA 3500 A MedWatch form or Council for
International Organizations of Medical Sciences’ (CIOMS) I form via designated
e-mail. Both Parties shall perform due diligence to obtain follow-up information
regarding the course and outcome of the pregnancy and condition of the infant.
All follow-up reports concerning the outcome of the pregnancy shall be forwarded
as indicated previously for initial reports (see above).

 

  5.4.4 Overdose/Misuse/Abuse/Medication error/Lack of effect/ Exposure via
lactation

Definition of overdose/misuse/abuse/medication error/lack of effect shall be
based on definitions in Appendix C. Aptalis and Strakan will exchange all cases
of overdose/misuse/abuse/medication error/lack of effect/exposure via lactation
within the same timelines as above according to whether the report is classified
as serious or non-serious or involves a pregnancy.

 

  5.4.5 Literature Reports

Aptalis will monitor local US literature and Strakan will monitor global
literature. Each Party will generate individual case safety reports (ICSR)
accordingly. All AE/ADR reports will be processed and exchanged in the same
manner as spontaneous reports as described in Section 5.3 above. An abstract of
the article in English shall be provided with the report. Such abstract shall
contain sufficient information to determine case reportability and provide a
quality ICSR.

 

6. RECONCILIATION OF CASE EXCHANGE

Each Party shall acknowledge receipt of all ICSRs received by providing their
database case ID by the next Business Day to aid timely and on-going
reconciliation.

 

 

* Confidential treatment requested.

Exhibit B-1-5



--------------------------------------------------------------------------------

Both Parties will maintain a log of all initial and follow-up reports received.
Aptalis and Strakan shall exchange a quarterly listing of all case reports sent
to Strakan and Aptalis. The list shall include case tracking numbers, database
case ID, whether initial or follow-up and date sent. Aptalis and Strakan will
reconcile each listing by the end of the following month. If discrepancies are
noted, either during reconciliation or by other means, the Parties shall handle
the issues to resolution within a reasonable time.

If there have been no cases exchanged during the period, this should be
confirmed between the Parties.

 

7. REGULATORY SUBMISSION

Aptalis shall be responsible for fulfilling Spontaneous AE reporting obligations
to the Competent Authorities or Regulatory Agency in the Territory and Strakan
shall be responsible for fulfilling Spontaneous AE reporting obligations to the
Competent Authorities or Regulatory Agency outside the Territory. Strakan and
Aptalis will make every effort to ensure that their respective partners are
accountable for the regulatory submission where neither Party is the MA holder
for the Subject Product.

 

8. REGULATORY AUTHORITY SAFETY REQUESTS

Aptalis will be responsible for preparing a response to any safety
requests/queries from the FDA concerning the Product. Strakan will assist
Aptalis in the preparation of a response to such safety requests/queries
concerning the Subject Product, as deemed necessary. Aptalis shall be
responsible for submitting the regulatory safety response.

Strakan or its licensees will be responsible for preparing a response to any
safety requests/queries from any Regulatory Authorities in their respective
territories concerning the Subject Product. Aptalis will assist Strakan in the
preparation of a response to such safety requests/queries concerning the Subject
Product, as deemed necessary. Strakan shall be responsible for submitting the
regulatory safety response.

 

9. Actions taken for Safety Reasons:

The Parties shall promptly exchange information on regulatory actions, pending
actions that might result in a labelling change, health authority inquiries for
safety and/or efficacy reason(s), which may significantly affect safety profile
or benefit/risk balance of the Subject Product or market restriction due to
issues including but not limited to:

 

  •  

Marketing Authorisation withdrawal or suspension;

 

  •  

failure to obtain a Marketing Authorisation renewal, restrictions on
distribution;

 

  •  

clinical trial suspension, or protocol amendment;

 

  •  

health providers and/or Public Communications;

 

  •  

dosage modification;

 

  •  

changes in target population or indications, formulation changes; or

 

  •  

modification of the investigator brochure and/or core safety data sheet and/or
labelling, etc.

Regulatory correspondence concerning the Subject Product safety shall be
promptly exchanged by the Parties via designated e-mail.

 

10. SAFETY SURVEILLANCE ACTIVITIES

Each Party shall be responsible for signal detection and risk assessment. If a
detected signal has an impact on the established safety profile of the Subject
Product, and/or new significant risk factors are identified, each Party shall
expeditiously communicate that information to the other Party.

 

 

* Confidential treatment requested.

Exhibit B-1-6



--------------------------------------------------------------------------------

Aptalis shall not make any major specific safety interventions involving
communications with physicians or healthcare providers such as “Dear Healthcare
Professional Letters” or any other Risk Evaluation and Mitigation Strategies
(REMS) without prior consultation with Strakan to the extent practicable but
consistent with applicable Law. Strakan shall also promptly inform Aptalis of
significant changes to the safety profile of the product. The respective heads
of the pharmacovigilance of each of the Parties shall facilitate such
collaboration through joint periodic safety meeting.

 

11. PERIODIC SAFETY UPDATE REPORTS (PSURS)

Aptalis will be responsible for the preparation and submission of Periodic
Adverse Drug Experience Reports (PADERs) for the Territory and shall provide
them to Strakan within two (2) weeks of submission.

Strakan will be responsible for the preparation and submission of Periodic
Safety Update Reports (PSURs) outside the Territory and shall provide them to
Aptalis within two (2) weeks of submission. Specific safety concerns documented
in a Regulator Authority’s PADER/PSUR Assessment Report will be exchanged by the
Parties in order to facilitate any collaboration on proactive or due diligent
medical safety surveillance practices of a safety concern.

 

12. Reference Safety Information

Both Parties are responsible for establishing and maintaining Reference Safety
Information in their respective territories based on the accumulated safety
information of the Subject Product. However, since Strakan maintains the global
safety database for the Product, Strakan shall be responsible for the
development and maintenance of the Core Safety Information (CSI) for the Product
in accordance with international safety standards. Strakan shall advise Aptalis
when the CSI for the product is available or updated.

Aptalis may not use the Product CSI as the Reference Safety Information for
purpose of listedness determination or aggregrate safety reporting but other
standard RSI as deemed appropriate. Both Parties shall exchange their respective
Reference Safety Information upon the written request of the other Party.

 

13. RISK MANAGEMENT ACTIVITIES

Strakan shall advise Aptalis on any EU Risk Management Plan (RMP) or Aptalis
shall inform US Risk Evaluation and Mitigation Strategies (REMS) program for the
Subject Product. Both Parties shall consult on the request for any Local RMP for
the Subject Product.

 

14. CLINICAL TRIALS

Each Party shall inform the other of any planned clinical trials involving the
Subject Product, especially post-marketing safety surveillance studies, and
investigator sponsored studies supported by such Party, and will provide a copy
of the protocol to the other Party, if deemed appropriate.

 

15. MEDICAL INFORMATION

Aptalis shall be responsible for answering enquiries relating to the Product
received from members of the public or healthcare professionals in the
Territory. Such responses shall be provided in accordance with applicable Laws
in the Territory governing information to consumers concerning medicinal
products.

Strakan shall be responsible for answering enquiries relating to the Subject
Product received from members of the public or healthcare professionals outside
the Territory. Such responses shall be provided in accordance with applicable
Laws governing information to consumers concerning medicinal products.

 

 

* Confidential treatment requested.

Exhibit B-1-7



--------------------------------------------------------------------------------

Both parties shall have systems in place to review medical information queries
that may have direct or indirect effect on the product safety. Heads of
Pharmacovigilance or their designees shall, as practicable, discuss or share
these concerns to facilitate the safety monitoring of the product.

 

16. TRAINING

Strakan and Aptalis shall retain responsibility for the pharmacovigilance
training of their respective staff. Such training may cover but is not limited
to any applicable guidelines relating to the pharmacovigilance activities in
this SDEA.

 

17. ARCHIVING

Both Parties shall maintain a record of each AE, overdose, misuse, abuse,
medication error, lack of effect, AESI, lactation report or pregnancy report
indefinitely, in accordance with current regulatory requirements and each
Party’s respective procedures. Such maintenance will include:

a) a copy of the report (standardized AE collection form, including relevant
source documentation)

b) the date of the initial receipt or creation of the report

c) the date of provision of the report to the other Party.

 

18. AUDITING

Either Party may perform a pharmacovigilance audit of the other Party’s
pharmacovigilance functions if announced a minimum of four (4) weeks in advance.
Such audit shall take place during normal business hours and shall be conducted
in a manner intended to minimize any disruption to the business of the Party
being audited. Each Party will be able to request an audit of the other Party’s
partners either directly or through independent auditors. The results of the
audit shall be made available to the audited Party within a reasonable time of
the audit being completed.

 

19. TERM AND TERMINATION

This SDEA and the respective responsibilities of the Parties shall continue in
effect until the latest of (a) the expiration or earlier termination of the
License Agreement, (b) the first anniversary of the latest expiration date of
any quantity of the Product distributed under the License Agreement, and
(c) with respect to all ongoing clinical trials, until such clinical trials are
completed. In any event, if the Subject Product is subsequently divested or
discontinued by any of the Parties, this SDEA will be terminated as soon as the
Product is no longer registered anywhere in the Territory.

The expiration or termination of this SDEA shall be without prejudice to any
rights or obligations of the Parties that may have accrued prior to the
termination and, except as otherwise expressly provided herein, shall not limit
any rights or remedies that may be available by Law or otherwise. Upon the
termination or expiration of this SDEA, each Party shall, at its expense,
promptly return to the other Party all of such other Party’s Confidential
Information, in the possession of, or under the control of, such first Party.

 

20. ENTIRE AGREEMENT; AMENDMENT

This SDEA, in conjunction with the Product Quality Agreement, contains the
entire agreement and understanding between the Parties and shall supersede all
prior oral or written agreements and understandings between the Parties with
respect to the subject matter contained herein. This SDEA may be amended solely
by mutual written agreement of the Parties. In the case of a change of the
Product NDA holder, this SDEA will be renegotiated.

 

 

* Confidential treatment requested.

Exhibit B-1-8



--------------------------------------------------------------------------------

21. ASSIGNMENT

Neither of the Parties shall assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of the other
Party, provided, that in the event the License Agreement is assigned by Aptalis
to any Person, Aptalis shall be permitted to assign this Agreement to the same
Person to which the License Agreement is assigned without the prior written
consent of Strakan. Each Party shall be entitled (without the consent of the
other Party) to assign this Agreement (or any of its rights or obligations under
this Agreement) to (a) its Affiliate (as long as such entity remains an
Affiliate of the relevant Party) provided that the assigning Party shall be
responsible for the performance of this Agreement by such Affiliate; or (b) to
any corporation to which it has sold all or substantially all of its assets
relating to this Agreement provided that the acquiring corporation agrees to be
bound by the terms of this Agreement. In addition, Strakan may assign this SDEA,
in whole or in part, to an entity to whom it transfers ownership of the Product.
If a Party delegates all or any of its obligations under this Agreement to any
Third Party, the Party delegating shall be fully responsible to the other Party
for the proper performance of those obligations and for any negligent act or
omission made by the Third Party or its staff in relation thereto. For purposes
of clarity, any change of control or merger, consolidation, initial public
offering or other financing activity of a Party shall not be deemed an
assignment of this Agreement.

 

22. GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the Laws
of the State of New York without giving effect to any conflict of Laws
provisions. In the event of a Dispute, the Parties will submit such Dispute to
arbitration under the Rules of Arbitration of ICC. Unless, the Parties agree
otherwise, the number of arbitrators shall be three. One arbitrator shall be
appointed by each Party and the third arbitrator shall be appointed by the
International Court of Arbitration of the ICC. The place of arbitration will be
New York, New York if Strakan initiates arbitration proceedings or London,
England if Aptalis initiates the arbitration proceedings. The language of the
arbitration will be in English. Prior to the commencement of hearings, each of
the arbitrators appointed must provide an oath of undertaking of impartiality.
Judgment upon the award rendered by the arbitrators may be entered into any
court having jurisdiction thereof. The cost of any such arbitration will be
divided equally between the Parties, with each Party bearing its own attorneys’
fees and costs. The arbitration proceedings and the decision of the arbitrators
will be kept confidential by the Parties and the arbitrators.

 

23. THIRD PARTIES

Except as otherwise provided herein, nothing in this SDEA shall confer any
benefits or rights on any person or entity other than the Parties to this SDEA.

 

24. LIMITED LIABILITY

To the extent permitted by applicable law, in no event shall either Party be
liable to the other Party for any indirect, special, incidental, consequential
or punitive damages, whether any claim for such recovery is based upon theories
of contract, negligence, or tort (including strict liability), and even if
either Party has knowledge of the possibility of the potential damage or loss.

 

25. CONFIDENTIALITY

The provisions of this SDEA shall be subject to the confidentiality provisions
set out in Article 9 of the License Agreement.

 

26. COUNTERPARTS

This SDEA may be executed in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 

 

* Confidential treatment requested.

Exhibit B-1-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this SDEA has been signed by the authorized representatives
of the Parties on the day and year first written below.

 

Strakan International S.à r.l.     Aptalis Pharma US, Inc.        

/s/    Andrew McLean

   

/s/    Ruth Thieroff-Ekerdt, M.D.

        By:  

Andrew McLean

    By:   Ruth Thieroff-Ekerdt, M.D.

Director and General Counsel

    Chief Medical Officer Date:  

December 28, 2011

    Date:  

December 28, 2011

Appendices:

Appendix A: Contact Persons and Details

Appendix B: Definitions

 

 

* Confidential treatment requested.



--------------------------------------------------------------------------------

Appendix A - CONTACT DETAILS

The following points of contact are to be used for all reports of suspected
Adverse Events or Adverse Drug Reactions, or for discussion of specific issues
pertaining to this SDEA.

Strakan

 

Name: [*]    Tel: [*] Job Title: [*]    Mob: [*]    Fax: [*] Department: [*]   
E-mails: [*]    [*]    [*] Name: [*]       Tel: [*]    Mob: [*] Office hours:
08:30 to 17:30    Fax: [*] Out-of-hours contact:    E-mail: [*]    [*]    [*]   
Address: ProStrakan    1430 US Highway 206, Suite 110    Bedminster, NJ 07921,
USA    And as of January 1, 2012,    685 Rt 202/206    Suite 101    Bridgewater,
NJ 08807

 

 

* Confidential treatment requested.

Appendix A - 1



--------------------------------------------------------------------------------

Aptalis

 

Name: [*]    Tel: [*] Job Title: [*]    Fax: [*]    E-mail: [*] Department: [*]
   Name: [*]    Department: [*]    Tel: [*]    Fax: [*] Office hours: 08:00 to
17:00    E-mail: [*] Tel [*]    Fax # [*]       Address:    Aptalis Pharma   
597, Boul. Laurier,    Mont-Saint-Hilaire, Qc,    Canada, J3H 6C4

 

 

* Confidential treatment requested.

Appendix A - 2



--------------------------------------------------------------------------------

Appendix B – DEFINITIONS AND GLOSSARY

Abuse

Any persistent or sporadic intentional excessive use of a medicinal product or
investigational product accompanied by harmful physical and/or psychological
effects.

Adverse Drug Reaction (ADR)

All noxious and unintended responses to a medicinal product related to any dose
should be considered adverse drug reactions.

The phrase “responses to a medicinal product” means that a causal relationship
between a medicinal product and an adverse event is at least a possibility
(refer to ICH E2A).

A reaction, in contrast to an event, is characterized by the fact that a causal
relationship between the drug and the occurrence is suspected. If an event is
spontaneously reported, even if the relationship is unknown or unstated, it
meets the definition of an adverse drug reaction.

Adverse Event (or Adverse Experience)

An adverse event (AE) is any untoward medical occurrence in a patient
administered a medicinal product and which does not necessarily have to have a
causal relationship with this treatment. An adverse event can therefore be any
unfavorable and unintended sign (for example, an abnormal laboratory finding),
symptom, or disease temporally associated with the use of a medicinal product,
whether or not considered related to this medicinal product.

Adverse Event of Special Interest

An Adverse Event of Special Interest (AESI) (serious or non-serious) is one of
scientific and medical concern specific to the sponsor’s product or programme,
for which ongoing monitoring and rapid communication by the investigator to the
sponsor could be appropriate. Such an event might require further investigation
in order to characterize and understand it. Depending on the nature of the
event, rapid communication by the trial sponsor to other parties (e.g.
regulators) might also be warranted.

Calendar Day

Any and each day of the calendar year.

Consumers

A consumer is defined as a person who is not a healthcare professional.

Core Safety Information (CSI):

All relevant safety information contained in core data sheet (CDS) prepared by
the MAH, and which the MAH requires to be listed in all countries where the
company markets the drug, except when the local regulatory authority
specifically requires a modification. It is the reference information by which
listed and unlisted are determined for the purpose of periodic reporting for
marketed products, but not by which expected and unexpected are determined for
expedited reporting.

Consumer reports

Consumer adverse reaction reports should be handled as spontaneous reports
irrespective of any subsequent “medical confirmation”, a process required by
some authorities for reportability. Even if reports received from consumers do
not qualify for regulatory reporting, the cases should be retained. Emphasis
should be placed on the quality of the report and not on its source.

 

 

* Confidential treatment requested.

Appendix B - 1



--------------------------------------------------------------------------------

Data lock point

The data cut-off date for data to be included in regulatory report as required
by Applicable law. This applies to any report required to be submitted to a
Regulatory Authority.

Healthcare Professionals

Healthcare professionals are medically-qualified persons such as physicians,
dentists, pharmacists, nurses, coroners, or as otherwise specified by local
regulations. Preferably, information about the case should be collected from the
healthcare professionals who are directly involved in the patient’s care. In
some regions, the healthcare professional status of the reporter is immaterial
to reporting practices.

Identified risk

An untoward occurrence for which there is adequate evidence of an association
with the medicinal product of interest.

Examples of identified risks include:

-an adverse reaction adequately demonstrated in non-clinical studies and
confirmed by clinical data;

-an adverse reaction observed in well designed clinical trials or
epidemiological studies for which the magnitude of the difference compared with
the comparator group (placebo or active substance or unexposed group) on a
parameter of interest suggests a causal relationship; an adverse reaction
suggested by a number of well documented spontaneous reports where causality is
strongly supported by temporal relationship and biological plausibility, such as
anaphylactic reactions or application site reactions.

Internet

MAHs are not expected to screen external websites for ADR information. However,
if an MAH becomes aware of an adverse reaction on a website that it does not
manage, the MAH should review the adverse reaction and determine whether it
should be reported. Unsolicited cases from the Internet should be handled as
spontaneous reports.

MAHs should regularly screen their websites for potential ADR case reports. MAHs
and regulators should consider utilising their websites to facilitate ADR data
collection, e.g. by providing ADR forms for direct reporting or by providing
appropriate contact details for direct communication. For the determination of
reportability the same criteria should be applied as for cases provided via
other ways.

Lack of Efficacy

Reports of lack of efficacy should not normally be expedited, but should be
discussed in the relevant periodic safety update report. However, in certain
circumstances reports of lack of efficacy should be treated as expedited cases
for reporting purposes. Medicinal products used for the treatment of
life-threatening or serious diseases, vaccines, and contraceptives are examples
of classes of medicinal products where lack of efficacy should be considered for
expedited reporting. Clinical judgment should be used in reporting, with
consideration of the approved product labeling/prescribing information.

 

 

* Confidential treatment requested.

Appendix B - 2



--------------------------------------------------------------------------------

Literature

The Marketing Authorisation Holder (MAH) is expected to regularly screen the
worldwide scientific literature, by accessing widely used systematic literature
reviews or reference databases. Cases of ADRs from the scientific and medical
literature, including relevant published abstracts from meetings and draft
manuscripts, might qualify for expedited reporting. A regulatory reporting form
with relevant medical information should be provided for each identifiable
patient. The publication reference(s) should be given as the report source;
additionally a copy of the article might be requested by the local regulatory
authority to accompany the report. All company offices are encouraged to be
aware of publications in their local journals and to bring them to the attention
of the company safety department as appropriate.

The regulatory reporting time clock starts once it is determined that the case
meets minimum criteria for reportability. MAHs should search the literature
according to local regulation or at least once a month. If the product source,
brand, or trade name is not specified, the MAH should assume that it was its
product, although reports should indicate that the specific brand was not
identified.

Worldwide Medical and Scientific literature – means literature available from
internationally recognized scientific databases (such as Embase, Medline, and
where applicable, Aidsline, and Derwent Drug File) and journals (such as
“Reactions”) and relevant abstracts presented at major internationally attended
conferences.

Marketing Authorization

With respect to any medicinal product, any indications for which such medicinal
product is to be used and any country or other jurisdiction, the authorization
required to be granted by the applicable Regulatory Authority in that country or
jurisdiction in order for a party to commercially market and sell such medicinal
product therein for such indications.

Minimum Criteria for Reporting

Minimum required data elements for an ADR case are: an identifiable reporter, an
identifiable patient, an adverse reaction, and a suspect product. Lack of any of
these four elements means that the case is incomplete; however, MAHs are
expected to exercise due diligence to collect the missing data elements. It is
recommended that as much information as possible be collected at the time of the
initial first report.

Misuse

Use of a medicinal product in a way that is not in accordance with its
Regulatory Authorization or Marketing Authorization and that is accompanied by
harmful physical and/or psychological effects.

Non-serious ADRs

Cases of non-serious ADRs are not normally reportable on an expedited basis. The
spontaneous reports of non-serious ADRs should be reported in the periodic
safety update report.

Other Sources

If MAHs become aware of a case report from non-medical sources, it should be
handled as a spontaneous report.

 

 

* Confidential treatment requested.

Appendix B - 3



--------------------------------------------------------------------------------

Overdose

Reports of overdose with no associated adverse outcome should not be reported as
adverse reactions. They should be routinely followed up to ensure that
information is as complete as possible with regard to symptoms, treatment, and
outcome. The MAH should collect any available information related to its
products on overdose, and report cases of these that lead to serious adverse
reactions according to expedited reporting criteria.

Parent-child/fetus exposure report (Pregnancy Exposure Report)

A parent-child/fetus exposure report (pregnancy exposure report) is any report
where a fetus/breast-feeding infant/child is at risk of experiencing an adverse
reaction/event as a result of being exposed to the product via mother and/or
father.

Periodic Safety Update Report

The periodic reports contained the records referred to in Article 104 of Council
Directive 2001/83/EC and in Article 24(3) of Regulation (EC) No 726/2004 (Volume
9A), and similar reports required under Applicable Law in the United States.

The PSUR is a practical and achievable mechanism for summarizing interval safety
data, especially covering short periods (e.g., 6 months or 1 year), and for
conducting an overall safety evaluation.

Potential risk

An untoward occurrence for which there is some basis for suspicion of an
association with the

medicinal product of interest but where this association has not been confirmed.

Examples of potential risks include:

 

  •  

Non-clinical safety concerns that have not been observed or resolved in clinical
studies;

 

  •  

Adverse events observed in clinical trials or epidemiological studies for which
the magnitude of the difference, compared with the comparator group (placebo or
active substance, or unexposed group), on the parameter of interest raises a
suspicion of, but is not large enough to suggest, a causal relationship;

 

  •  

A signal arising from a spontaneous adverse reaction reporting system;

 

  •  

An event which is known to be associated with other products of the same class
or which could be expected to occur based on the properties of the medicinal
product

Product Quality Complaints

Any inquiry from a third party that questions the purity, identity, potency, or
quality of any product(s).

Receipt Date

The meaning is set forth in Section 2.1 of this SDEA.

Regulatory Authority Sources

Individual serious unexpected adverse drug reaction reports originating from
foreign regulatory authorities are always subject to expedited reporting.
Re-submission of serious ADR cases without new information to the originating
regulatory authority is not usually required, unless otherwise specified by
local regulation.

 

 

* Confidential treatment requested.

Appendix B - 4



--------------------------------------------------------------------------------

Reporting Guidelines for Other Observations

In addition to single case reports, any safety information from other
observations that could change the risk-benefit evaluation for the product
should be promptly communicated to the regulatory authorities.

Reporting Time Frames

In general, expedited reporting of serious and unexpected ADRs refers to 15
calendar days. Time frames for other types of reports vary among countries.

Regulatory Authority means, with respect to any country or other jurisdiction,
any regulatory authority or other government agency with competent jurisdiction
in that country or jurisdiction over the development or commercialization of the
product(s) contemplated by the Transaction Agreement and the pharmacovigilance
and safety data management, exchange and reporting activities in respect by this
Agreement.

Safety signal

An unexpected observation of an event in relation to treatment with a medicinal
product or investigational medicinal product that deviates so much from
expectations that it calls for immediate and greater attention, including (but
not limited to) unlabeled suspected adverse drug reactions, increased frequency
or severity of labeled suspected adverse reaction, and any change in the
risk/benefit profile of the medicinal product or investigation medicinal
product.

Seriousness Criteria

The most internationally agreed seriousness criteria appear in ICH guideline
E2A. A serious adverse event (experience) or reaction is any untoward medical
occurrence that at any dose:

* results in death

* is life-threatening

(NOTE: The term “life-threatening” in the definition of “serious” refers to an
event/a reaction in which the patient was at risk of death at the time of the
event/reaction; it does not refer to an event/a reaction which hypothetically
might have caused death if it were more severe),

* requires inpatient hospitalisation or results in prolongation of existing
hospitalisation, * results in persistent or significant disability/incapacity,

* is a congenital anomaly/birth defect,

* is a medically important event or reaction.

Medical and scientific judgment should be exercised in deciding whether other
situations should be considered as serious such as important medical events that
may not be immediately life-threatening or result in death or hospitalisation
but may jeopardise the patient or may require intervention to prevent one of the
other outcomes listed in the definition above. These should also be considered
serious.

Examples of such events are intensive treatment in an emergency room or at home
for allergic bronchospasm; blood dyscrasias or convulsions that do not result in
hospitalisation; or development of drug dependency or drug abuse.

Any suspected transmission via a medicinal product of an infectious agent is
also considered a serious adverse reaction.

 

 

* Confidential treatment requested.

Appendix B - 5



--------------------------------------------------------------------------------

Single Cases of Serious ADRs (expedited reporting)

Cases of adverse drug reactions from all sources that are both serious and
unexpected are subject to expedited reporting. The reporting of serious expected
reactions in an expedited manner varies among countries. Non-serious adverse
reactions, whether expected or not, would normally not be subject to expedited
reporting.

For reports from studies and other solicited sources, all cases judged by either
the reporting healthcare professional or the MAH as having a possible causal
relationship to the medicinal product qualify as ADRs. For the purposes of
reporting, spontaneous reports associated with approved drugs imply a possible
causality.

Solicited Sources

Solicited reports are those derived from organized data collection systems,
which include clinical trials, post-approval named patient use programs, other
patient support and disease management programs, surveys of patients or
healthcare providers, or information gathering on efficacy or patient
compliance. Adverse event reports obtained from any of these should not be
considered spontaneous.

For the purposes of safety reporting, solicited reports should be handled as if
they were study reports, and therefore should have an appropriate causality
assessment. Further guidance on study-related issues such as managing blinded
therapy cases can be found in ICH E2A.

Spontaneous Reports

A spontaneous report is an unsolicited communication by healthcare professionals
or consumers to a company, regulatory authority or other organization (e.g. WHO,
Regional Centers, Poison Control Center) that describes one or more adverse drug
reactions in a patient who was given one or more medicinal products and that
does not derive from a study or any organized data collection scheme.

Stimulated reporting may occur in certain situations, such as a notification by
a “Dear Healthcare Professional” letter, a publication in the press, or
questioning of healthcare professionals by company representatives. These
reports should be considered spontaneous.

Suspect Drug

A generic or brand name of a product administered and considered by the reporter
to be potentially related to the occurrence of a specific adverse event. For
spontaneous reports, a causal relationship is always assumed.

Time Clock Start Point (Regulatory Clock Start Date)

The regulatory reporting time clock (in calendar days) starts on the date when
any personnel of the MAH first receive a case report that fulfills minimum
criteria as well as the criteria for expedited reporting. In general, this date
should be considered as day 0.

When additional medically significant information is received for a previously
reported case, the regulatory reporting time clock begins again for submission
of the follow-up report.

Unexpected Adverse Drug Reactions

An ADR whose nature, severity, specificity, or outcome is not consistent with
the term or description used in the official product information should be
considered unexpected.

 

 

* Confidential treatment requested.

Appendix B - 6



--------------------------------------------------------------------------------

An ADR with a fatal outcome should be considered unexpected, unless the official
product information specifies a fatal outcome for the ADR. In the absence of
special circumstances, once the fatal outcome is itself expected, reports
involving fatal outcomes should be handled as for any other serious expected ADR
in accord with appropriate regulatory requirements.

Please note that the term “listedness” is not applicable for expedited reporting
(refer to ICH E2C for definition).

Additional considerations:

“Class ADRs” should not automatically be considered to be expected for the
subject drug. “Class ADRs” should be considered to be expected only if described
as specifically occurring with the product in the official product information,
as illustrated in the following examples:

 

  •  

“As with other drugs of this class, the following undesirable effect occurs with
Drug X.”

 

  •  

Drugs of this class, including Drug X, can cause…”

If the ADR has not been documented with Drug X, statements such as the following
are likely to appear in the official product information:

 

  •  

“Other drugs of this class are reported to cause…”

 

  •  

“Drugs of this class are reported to cause…, but no reports have been received
to date with Drug X.”.

In these situations, the ADR should not be considered as expected for Drug X.

In the absence of sufficient documentation and in the face of uncertainty, a
reaction should be regarded as unexpected.

 

 

* Confidential treatment requested.

Appendix B - 7



--------------------------------------------------------------------------------

EXHIBIT C

SUPPLEMENTAL STUDIES

[*]

 

 

* Confidential treatment requested.

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

SUPPLY AGREEMENT

[Filed separately as Exhibit 10.31 to the Company’s Quarterly Report on Form
10-Q filed on February 10, 2012.]

 

 

* Confidential treatment requested.

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

LAUNCH PLAN SUMMARY

[*]

 

 

* Confidential treatment requested.

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

STRAKAN PRESS RELEASE

ProStrakan Partners with Aptalis Pharma for RectivTM in the US

Galashiels, UK. 9 January 2012 – ProStrakan Group plc, a subsidiary of Kyowa
Hakko Kirin Co. Ltd. (KHK), and an international specialty pharmaceutical
company, today announces that it has signed an exclusive licensing and
distribution agreement with Aptalis Pharma Inc (Aptalis) for RectivTM
(nitroglycerin) Ointment 0.4%, for the treatment of moderate to severe pain
associated with chronic anal fissure.

Rectiv will be the only FDA-approved prescription product in the United States
for patients with this condition and is already marketed by ProStrakan as
Rectogesic® in 20 countries worldwide including Europe where, in 2011, it is
expected to have achieved €11m in sales.

Rectiv will be marketed exclusively by Aptalis in the US, where the company has
a strong specialist gastrointestinal sales team. Aptalis plans to launch Rectiv
as soon as possible in 2012. The availability of an FDA approved prescription
product across the US is expected to make the therapy available to many more
patients.

Under the terms of the agreement, Aptalis will make an upfront license fee
payment to ProStrakan, a commercialisation payment, and payment upon the
achievement of certain sales milestones and royalties on sales of Rectiv.
ProStrakan will exclusively supply Rectiv to Aptalis in the US.

Tom Stratford PhD, Chief Executive of ProStrakan, said:

“Rectiv sits outside our core focus in the US, and that of our parent company,
KHK, which is on oncology, immunology and nephrology, so it is strategically
appropriate for ProStrakan to out-license Rectiv in the US. We are delighted to
be partnering with such a highly regarded gastrointestinal specialty company as
Aptalis for this important launch.

 

 

* Confidential treatment requested.

Exhibit F-1-1



--------------------------------------------------------------------------------

“Chronic anal fissure can cause significant pain for patients, and Aptalis’ team
will work to get the message to physicians across the US of the launch of the
only FDA approved prescription product for patients with this condition. This
deal allows ProStrakan to continue to focus on our oncology franchise in the US,
while ensuring that we fully capitalise on the potential of Rectiv.”

Frank Verwiel, M.D., President and Chief Executive Officer of Aptalis Pharma,
said:

“This agreement will add strength and breadth to Aptalis’ portfolio of products.
With Aptalis’ commercial expertise and infrastructure in the US, and our deep
knowledge of and experience in the GI space, we believe Aptalis is positioned to
make a positive impact in the lives of patients diagnosed and treated for this
condition.”

Important Safety Information

Rectiv is contraindicated in patients taking phosphodiesterase type 5 (PDE5)
inhibitors (eg, sildenafil, vardenafil, and tadalafil), which can potentiate the
hypotensive effect of nitrate, and in patients with severe anemia, increased
intracranial pressure, or known hypersensitivity to nitroglycerin, other
nitrates and nitrites, or any components of the ointment. The most common
adverse reactions are headache and dizziness. For full US prescribing
information please see:

www.accessdata.fda.gov/drugsatfda_docs/label/2011/021359s000lbl.pdf

About Anal Fissures

An anal fissure is a small tear in the skin that lines the anus, which typically
causes severe pain and bleeding with bowel movements. When anal fissures do not
heal with interventions such as diet and lifestyle changes, fissures may become
chronic. The pain associated with chronic anal fissure has been shown to have a
significant impact on patients’ quality of life. (Source: i – x)

 

 

* Confidential treatment requested.

Exhibit F-1-2



--------------------------------------------------------------------------------

Enquiries:

ProStrakan

Callum Spreng,

Corporate Communications

Tel: +44 (0)1896 664000

Mobile: +44 (0)7803 970103

Notes to Editors:

About ProStrakan:

ProStrakan Group plc is a rapidly growing specialty pharmaceutical company
engaged in the development and commercialisation of prescription medicines for
the treatment of unmet therapeutic needs in major markets.

ProStrakan is a subsidiary of Kyowa Hakko Kirin Co. Ltd., the Japan-based global
specialty pharmaceutical company.

ProStrakan’s head office is located in Galashiels in Scotland. The company’s
development capabilities are centered in Galashiels and Bedminster, New Jersey,
USA. Sales and marketing of ProStrakan’s portfolio of products are handled by
commercial subsidiaries in the UK, US, France, Germany, Spain, Italy and other
EU countries.

You can learn more about the business at: www.prostrakan.com

Sources:

 

i. 

1Gearhart SL. Diverticular disease and common anorectal disorders. In: Fauci AS,
et al. Harrison’s Principles of Internal Medicine. 17th ed. New York, N.Y.:
McGraw-Hill; 2008. http://www.accessmedicine.com/content.aspx?aID=2881328.
Accessed July 28, 2010.

 

ii. Lacy BE, et al. Common anorectal disorders: Diagnosis and treatment. Current
Gastroenterology Reports. 2009;11:413.

 

iii. Herzig D. Anal fissure. Surgical Clinics of North America. 2010;90:33.

 

iv. Greenwald DA. Common disorders of the anus and rectum: Hemorrhoids and
fissures. American College of Gastroenterology.
http://www.acg.gi.org/patients/gihealth/hemorrhoids.asp. Accessed July 28, 2010.

 

v. Yamada T, et al. Anorectal diseases. In: Yamada T, et al. Textbook of
Gastroenterology. 4th ed. Philadelphia, Pa: Lippincott Williams & Wilkins; 2003.
http://ovidsp.tx.ovid.com/sp-2.3.1b/ovidweb.cgi. Accessed July 28, 2010.

 

vi. Breen E, et al. Anal fissures. http://www.uptodate.com/home/index.html.
Accessed July 28, 2010.

 

 

* Confidential treatment requested.

Exhibit F-1-3

 



--------------------------------------------------------------------------------

vii. Anal fissure. American Society of Colon & Rectal Surgeons.
http://www.fascrs.org/patients/conditions/anal_fissure. Accessed July 28, 2010.

 

viii. Anal fissure. The Merck Manuals: The Merck Manual for Healthcare
Professionals. http://www.merck.com/mmpe/print/sec02/ch020/ch020.html. Accessed
July 28, 2010.

 

ix. Gil J, et al. Screening for the effectiveness of conservative treatment in
chronic anal fissure patients using anorectalmanometry. International Journal of
Colorectal Disease. 2010;25:649.

 

x. Klein MD, et al. Surgical conditions of the anus, rectum, and colon. In:
Kliegman RM, et al. Nelson Textbook of Pediatrics. 18th ed. Philadelphia, Pa:
Saunders Elsevier; 2007.
http://www.mdconsult.com/das/book/body/212152969-3/1032016749/1608/827.html#4-u1.0-B978-1-4160-2450-7..50343-1—cesec13_6840.
Accessed July 28, 2010.

 

xi. Rectiv prescribing information at FDA.gov:
http://www.accessdata.fda.gov/drugsatfda_docs/label/2011/021359s000lbl.pdf

 

 

* Confidential treatment requested.

Exhibit F-1-4

 



--------------------------------------------------------------------------------

EXHIBIT F-2

APTALIS PRESS RELEASE

Aptalis Pharma Announces Agreement to Market RECTIVTM in the U.S.

BRIDGEWATER, NJ—(Marketwire – January 9, 2012) - Aptalis Pharma, a global
specialty pharmaceutical company focused on gastrointestinal diseases and cystic
fibrosis, today announced that it has signed an exclusive license agreement with
ProStrakan Group plc to market RECTIVTM (nitroglycerin) Ointment 0.4 % in the
U.S. for the treatment of moderate to severe pain associated with chronic anal
fissure. ProStrakan Group, a subsidiary of Kyowa Hakko Kirin Co. Ltd., and an
international specialty pharmaceutical company, received Food and Drug
Administration (FDA) approval for RECTIV on June 21, 2011.

Financial terms of Aptalis’s transaction with ProStrakan include an upfront
license fee, a commercialization payment, and payment upon the achievement of
certain sales milestones and royalties on sales of RECTIV.

RECTIV is the first and only medication approved by the U.S. FDA for the
treatment of moderate to severe pain associated with chronic anal fissure. The
product is already marketed by ProStrakan under the name RECTOGESIC® in 20
countries worldwide, including all major European markets.

Frank Verwiel, M.D., President and Chief Executive Officer of Aptalis Pharma,
stated, “RECTIV provides physicians with an FDA-approved treatment option for
moderate to severe pain associated with chronic anal fissure. We expect that
this agreement will add strength and breadth to Aptalis’ portfolio of products.
With Aptalis’ commercial expertise and infrastructure in the U.S., and our deep
knowledge of and experience in the GI space, we believe that we are positioned
to make a positive impact in the lives of patients diagnosed and treated for
this condition.”

Tom Stratford, Chief Executive of ProStrakan, said, “We are delighted to be
partnering with such a highly regarded gastrointestinal specialty pharma company
as Aptalis for this important launch. Chronic anal fissure can cause significant
pain for patients, and Aptalis’ team will work to inform physicians across the
U.S. of the availability of the only FDA approved prescription product for
patients with this condition.”

Aptalis and ProStrakan expect the deal to close by the end of January.

Important Safety Information

RECTIV is contraindicated in patients taking phosphodiesterase type 5 (PDE5)
inhibitors (e.g., sildenafil, vardenafil, and tadalafil), which can potentiate
the hypotensive effect of nitrate, and in patients with severe anemia, increased
intracranial pressure, or known hypersensitivity to nitroglycerin, other
nitrates and nitrites, or any components of the ointment. The most common
adverse reactions are headache and dizziness. For full U.S. prescribing
information please see
www.accessdata.fda.gov/drugsatfda_docs/label/2011/021359s000lbl.pdf (i)

 

 

* Confidential treatment requested.

Exhibit F-2-1



--------------------------------------------------------------------------------

About Anal Fissures

An anal fissure is a small tear in the skin that lines the anus, which typically
causes severe pain and bleeding with bowel movements. When anal fissures do not
heal with interventions such as diet and lifestyle changes, fissures may become
chronic. The pain associated with chronic anal fissure has been shown to have a
significant impact on patients’ quality of life. (ii –xi)

About Aptalis

Aptalis Pharma Inc. is a privately held, leading specialty pharmaceutical
company providing innovative, effective therapies for unmet medical needs
including cystic fibrosis and gastrointestinal disorders. Aptalis, formed from
the recent combination of Axcan Pharma and Eurand, has manufacturing and
commercial operations in the United States, the European Union and Canada, and
its products include ZENPEP®, CANASA®, CARAFATE®, PYLERA®, LACTEOL®, DELURSAN®,
PANZYTRAT® and SALOFALK®. Aptalis also formulates and clinically develops
enhanced pharmaceutical and biopharmaceutical products for itself and others
using its proprietary technology platforms including bioavailability enhancement
of poorly soluble drugs, custom release profiles, and taste-masking/orally
disintegrating tablet (ODT) formulations. For more information, visit
www.aptalispharma.com.

FOR FURTHER INFORMATION PLEASE CONTACT:

Steve Gannon

Senior Vice President, Chief Financial Officer and Treasurer

Aptalis Pharma

+1-450-467-5138

(i) RECTIV prescribing information at FDA.gov:
http://www.accessdata.fda.gov/drugsatfda_docs/label/2011/021359s000lbl.pdf

(ii) Gearhart SL. Diverticular disease and common anorectal disorders. In: Fauci
AS, et al. Harrison’s Principles of Internal Medicine. 17th ed. New York, N.Y.:
McGraw-Hill; 2008. http://www.accessmedicine.com/content.aspx?aID=2881328.
Accessed July 28, 2010.

(iii) Lacy BE, et al. Common anorectal disorders: Diagnosis and treatment.
Current Gastroenterology Reports. 2009;11:413.

(iv) Herzig D. Anal fissure. Surgical Clinics of North America. 2010;90:33.

(v) Greenwald DA. Common disorders of the anus and rectum: Hemorrhoids and
fissures. American College of Gastroenterology.
http://www.acg.gi.org/patients/gihealth/hemorrhoids.asp. Accessed July 28, 2010.

(vi) Yamada T, et al. Anorectal diseases. In: Yamada T, et al. Textbook of
Gastroenterology. 4th ed. Philadelphia, Pa: Lippincott Williams & Wilkins; 2003.
http://ovidsp.tx.ovid.com/sp-2.3.1b/ovidweb.cgi. Accessed July 28, 2010.

(vii) Breen E, et al. Anal fissures. http://www.uptodate.com/home/index.html.
Accessed July 28, 2010.

 

 

* Confidential treatment requested.

Exhibit F-2-2



--------------------------------------------------------------------------------

(viii) Anal fissure. American Society of Colon & Rectal Surgeons.
http://www.fascrs.org/patients/conditions/anal_fissure. Accessed July 28, 2010.

(ix) Anal fissure. The Merck Manuals: The Merck Manual for Healthcare
Professionals. http://www.merck.com/mmpe/print/sec02/ch020/ch020.html. Accessed
July 28, 2010.

(x) Gil J, et al. Screening for the effectiveness of conservative treatment in
chronic anal fissure patients using anorectalmanometry. International Journal of
Colorectal Disease. 2010;25:649.

(xi) Klein MD, et al. Surgical conditions of the anus, rectum, and colon. In:
Kliegman RM, et al. Nelson Textbook of Pediatrics. 18th ed. Philadelphia, Pa:
Saunders Elsevier; 2007.
http://www.mdconsult.com/das/book/body/212152969-3/1032016749/1608/827.html#4-u1.0-B978-1-4160-2450-7..50343-1—cesec13_6840.
Accessed July 28, 2010.

Forward-Looking Statements

This release contains forward-looking statements within the meaning of the U.S.
federal securities laws, including statements regarding the transaction, its
timing and terms and statements regarding the expectations for the
commercialization and marketing of Rectiv. Forward-looking statements include
those which express plan, anticipation, intent, contingency, goals, targets or
future development and/or otherwise are not statements of historical fact. The
words “expects”, “potentially”, “anticipates”, “could”, “calls for” and similar
expressions also identify forward-looking statements. These statements are based
upon Aptalis’ current expectations and are subject to risks and uncertainties
which could cause actual results and developments to differ materially from
those expressed or implied in such statements. Factors that could affect actual
results and developments include successful consummation of the transaction on a
timely basis, the impact of regulatory reviews, the satisfaction of customary
conditions, the ability of Aptalis to achieve the anticipated benefits of
commercializing and marketing Rectiv in the territory, the results,
consequences, effects or timing of any inquiry or investigation by any
regulatory authority or any legal or administrative proceedings, the successful
preparation and implementation of an effective marketing plan, and any other
risks set forth in Aptalis’ filings with the SEC, including Aptalis Pharma
Inc.’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K, in each case together with all amendments thereto.
Investors should evaluate any statement in light of these important
factors. Forward-looking statements contained in this press release are made as
of this date, and, other than as required by applicable law, Aptalis undertakes
no obligation to publicly update any forward-looking statement, whether as a
result of new information, future events or otherwise. Actual events could
differ materially from those anticipated in the forward-looking statements.

 

 

* Confidential treatment requested.

Exhibit F-2-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TRADEMARK AND DOMAIN NAME ASSIGNMENT

THIS TRADEMARK AND DOMAIN NAME ASSIGNMENT AGREEMENT is effective as of [DATE]1
(the “Effective Date”) by and between STRAKAN INTERNATIONAL S.À R.L., a company
incorporated under the Laws of Luxembourg having a principal place of business
at Galabank Business Park, Galashiels, Scottish Borders, TD1 1QH UK (hereinafter
referred to as “Assignor”), and APTALIS PHARMA US, INC. a company incorporated
under the Laws of the State of Delaware and having a principal place of business
at 22 Inverness Center Parkway, Birmingham, Alabama 35242, United States
(hereinafter referred to as “Assignee”).

WHEREAS, Assignor is the owner of all right, title and interest in and to the
(a) trademarks and trademark applications and registrations identified on
Schedule 1 (collectively, the “Trademarks”), together with the goodwill
appurtenant to all such Trademarks and (b) domain name registrations identified
on Schedule 2 (the “Domain Names”); and

WHEREAS, Assignor intends to assign to Assignee the Trademarks and Domain Names.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby sell, transfer, convey
and assign unto Assignee Assignor’s entire right, title and interest in and to
the Trademarks and Domain Names, together with the goodwill of the business
appurtenant thereto and which is symbolized thereby, including the right to
apply for trademark registration in the United States based in whole or in part
upon the Trademarks, and the right to renew the trademark registrations and any
trademark registrations which shall issue from the applications included in the
Trademarks, and every priority right that is or may be predicated upon or arise
from the Trademarks, to be held and enjoyed by Assignee for its own use and
benefit and for the use and benefit of its successors, assigns and legal
representatives, to be used as fully and entirely as said rights would have been
held and enjoyed by Assignor had this assignment and sale not been made,
together with all claims for damages by reason of past infringement of the
Trademarks with the right to sue and collect the same for its own use or for the
use of its successors, assigns or other legal representatives.

Assignor hereby authorizes the Commissioner of Patents and Trademarks of the
United States and other empowered officials of the United States Patent and
Trademark Office to transfer the ownership of all registrations and applications
for the Trademarks to Assignee as owner of the entire right, title and interest
therein or otherwise as Assignee may direct, in accordance with this instrument
of assignment, and to issue to Assignee all registrations which may issue with
respect to any applications for a trademark or service mark included in the
Trademarks, in accordance with this Trademark and Domain Name Assignment
Agreement. Assignee shall bear the costs and fees associated with recording the
transfer of ownership.

 

1 

[Note: To be executed when contemplated by Section 10.7.]

 

 

* Confidential treatment requested.

Exhibit G-1



--------------------------------------------------------------------------------

Assignor will take, or cause to be taken, all such other and further action as
may reasonably be required by Assignee at Assignee’s cost in order to effect the
assignment contemplated hereby.

IN WITNESS WHEREOF, the Parties have caused this Trademark and Domain Name
Assignment Agreement to be executed as of the Effective Date.

 

STRAKAN INTERNATIONAL S.À R.L.            APTALIS PHARMA US, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

STATE OF    }         } ss:    COUNTY OF    }         

Before me, the undersigned, a Notary Public personally appeared
                            , having been sworn by me according to law did
depose and say [s]he was the                                         of STRAKAN
INTERNATIONAL S.À R.L. (the “Assignor”) and did acknowledge the execution of the
foregoing Trademark Assignment on behalf of said Assignor.

WITNESS my hand and notarial seal this [DAY] of [MONTH], 201  .

 

 

 

 

* Confidential treatment requested.

Exhibit G-2



--------------------------------------------------------------------------------

Schedule 1

Trademarks

RECTIV (Serial No. 85/330,038)

1-800-6RECTIV

 

 

* Confidential treatment requested.

Exhibit G-3



--------------------------------------------------------------------------------

Schedule 2

Domain Names

www.rectiv.com

 

 

* Confidential treatment requested.

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H

CLINICAL STUDIES

Rectiv/Rectogesic Studies

 

Study

  

Study Design

   Total
Patients/Subjects
Enrolled
(Safety Set)   Patients/Subjects   Treatment Dose
(Regimen)   Treatment
Duration (Days)

Phase III Studies

           

[*]

   [*]    [*]   [*]   [*]   [*]

 

 

* Confidential treatment requested.

Exhibit H-1